
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.88

EXECUTION COPY

        THIS DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this "Agreement"), dated as
of November 5, 2003, among MIRANT CORPORATION, a Delaware corporation
("Mirant"), certain of its Subsidiaries signatory hereto (together with Mirant
and any Domestic Subsidiary that becomes a party hereto pursuant to
Section 12.18, each a "Borrower", and collectively, the "Borrowers"), each
debtors and debtors-in-possession in a cases pending under Chapter 11 of the
Bankruptcy Code; GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(in its individual capacity, "GE Capital"), for itself, as Lender, and as Agent
for Lenders, and the other Lenders party hereto from time to time; and GECC
CAPITAL MARKETS GROUP, INC., as Lead Arranger.

RECITALS

        WHEREAS, commencing on the evening of July 14, 2003 and concluding in
the early hours of July 15, 2003 and from time to time thereafter, the Borrowers
each filed a voluntary petition for relief under Chapter 11 of the Bankruptcy
Code with the United States Bankruptcy Court for the Northern District of Texas
(the "Bankruptcy Court") commencing the Cases and have continued in possession
of their assets and in the management of their businesses as debtors and
debtors-in-possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy
Code.

        WHEREAS, the Borrowers have requested that Agent and Lenders provide a
senior secured superpriority initial revolving loan and letter of credit
facility of up to $500,000,000.

        WHEREAS, the Borrowers intend to utilize such facility to fund their
working capital requirements and other general corporate purposes during the
pendency of the Cases.

        WHEREAS, Agent and Lenders are willing to make such postpetition loans
and other extensions of credit to Borrowers upon the terms and conditions set
forth herein.

        WHEREAS, capitalized terms used in this Agreement shall have the
meanings ascribed to them in Annex A and, for purposes of this Agreement and the
other Loan Documents, the rules of construction set forth in Annex A shall
govern. All Annexes, Disclosure Schedules, Exhibits and other attachments
(collectively, "Appendices") hereto, or expressly identified to this Agreement,
are incorporated herein by reference, and taken together with this Agreement,
shall constitute but a single agreement. These Recitals shall be construed as
part of the Agreement.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants hereinafter contained, and for other good and valuable consideration,
the parties hereto agree as follows:

1.     AMOUNT AND TERMS OF CREDIT

        1.1    Credit Facilities.    

        (a)    Revolving Credit Facility.    

        (i)    Subject to the terms and conditions hereof and the Order, each
Lender agrees to make available to Borrowers from time to time until the
Commitment Termination Date its Pro Rata Share of advances (each, a "Revolving
Credit Advance"). The Pro Rata Share of the Revolving Loan of any Lender shall
not at any time exceed its separate Commitment. The obligations of each Lender
hereunder shall be several and not joint. Until the Commitment Termination Date,
Borrowers may from time to time borrow, repay and reborrow under this
Section 1.1(a); provided that the amount of any Revolving Credit Advance to be
made at any time shall not exceed (after giving effect to the use of proceeds
thereof) Borrowing Availability at such time. Each Revolving Credit Advance
shall be made on notice by Borrower Representative on behalf of the applicable
Borrower to one of the representatives of Agent identified in Schedule 1.1 at
the address specified therein. Any such notice must be given no later than
(1) 11:00 a.m. (New York time) on the Business Day of the proposed Revolving
Credit Advance, in the case of an Index Rate Loan, or

--------------------------------------------------------------------------------

(2) 11:00 a.m. (New York time) on the date which is three (3) Business Days
prior to the proposed Revolving Credit Advance, in the case of a LIBOR Loan.
Each such notice (a "Notice of Revolving Credit Advance") must be given in
writing (by telecopy or overnight courier) substantially in the form of
Exhibit 1.1(a)(i), and shall include the information required in such Exhibit
and such other information as may be reasonably required by Agent. If any
Borrower desires to have the Revolving Credit Advances bear interest by
reference to a LIBOR Rate, Borrower Representative must comply with
Section 1.5(e).

        (ii)   Except as provided in Section 1.12, each Borrower shall execute
and deliver to each Lender a promissory note to evidence the Commitment of that
Lender. Each promissory note shall be in the principal amount of the Commitment
of the applicable Lender, dated as of the date hereof (or, in the case of any
Person which becomes a Borrower after the date hereof in accordance with
Section 12.18, dated as of the date such Person becomes a Borrower in accordance
with Section 12.18) and substantially in the form of Exhibit 1.1(a)(ii) (each a
"Revolving Note" and, collectively, the "Revolving Notes"). Each Revolving Note
shall represent the obligation of the applicable Borrower to pay the amount of
the applicable Lender's Commitment or, if less, such Lender's Pro Rata Share of
the aggregate unpaid principal amount of all Revolving Credit Advances made to
such Borrower together with interest thereon as prescribed in Section 1.5. The
entire unpaid balance of the aggregate Revolving Loan and all other
non-contingent Obligations shall be immediately due and payable (except as
permitted hereunder with regard to the cash collateralization of Letters of
Credit) in full in immediately available funds on the Commitment Termination
Date.

        (b)    Reliance on Notices; Appointment of Borrower
Representative.    Agent shall be entitled to rely upon, and shall be fully
protected in relying upon, any Notice of Revolving Credit Advance, Notice of
Conversion/Continuation or similar notice reasonably believed by Agent to be
genuine. Agent may assume that each Person executing and delivering any notice
in accordance herewith was duly authorized, unless the responsible individual
acting thereon for Agent has actual knowledge to the contrary. Each Borrower
hereby designates Mirant as its representative and agent on its behalf for the
purposes of issuing Notices of Revolving Credit Advances and Notices of
Conversion/Continuation, giving instructions with respect to the disbursement of
the proceeds of the Revolving Loans, selecting interest rate options, requesting
Letters of Credit, giving and receiving all other notices and consents hereunder
or under any of the other Loan Documents and taking all other actions (including
in respect of compliance with covenants) on behalf of any Borrower or Borrowers
under the Loan Documents. Mirant hereby accepts such appointment. Agent and each
Lender may regard any notice or other communication pursuant to any Loan
Document from Borrower Representative as a notice or communication from all
Borrowers, and may give any notice or communication required or permitted to be
given to any Borrower or Borrowers hereunder to Borrower Representative on
behalf of such Borrower or Borrowers. Each Borrower agrees that each notice,
election, representation and warranty, covenant, agreement and undertaking made
on its behalf by Borrower Representative (whether or not it is acting in such
capacity) shall be deemed for all purposes to have been made by such Borrower
and shall be binding upon and enforceable against such Borrower to the same
extent as if the same had been made directly by such Borrower.

        1.2    Letters of Credit.    Subject to and in accordance with the terms
and conditions contained herein, in the Order and in Annex B, Borrower
Representative, on behalf of the applicable Borrower, shall have the right to
request, and Lenders agree to incur, or purchase participations in, Letter of
Credit Obligations in respect of each Borrower.

        1.3    Prepayments.    

        (a)    Voluntary Prepayments; Reductions in Commitments.    Borrowers
may prepay the Revolving Loan from time to time without premium or penalty.
Borrowers may at any time on at least four

2

--------------------------------------------------------------------------------


(4) days' prior written notice by Borrower Representative to Agent permanently
reduce (but not terminate) the Commitment; provided that (A) any such
prepayments or reductions shall be in a minimum amount of $5,000,000 and
integral multiples of $250,000 in excess of such amount, (B) the Commitment
shall not be reduced to an amount less than $50,000,000, and (C) after giving
effect to such reductions, Borrowers shall comply with Section 1.3(b)(i). In
addition, Borrowers may at any time on at least four (4) days' prior written
notice by Borrower Representative to Agent terminate the Commitment in its
entirety; provided that upon such termination, all Revolving Loans and other
Obligations shall be immediately due and payable in full and all Letter of
Credit Obligations shall be cash collateralized or otherwise satisfied in
accordance with Annex B hereto. Any voluntary prepayment and any reduction or
termination of the Commitment must be accompanied by payment of any LIBOR
funding breakage costs in accordance with Section 1.13(b). Upon any such
reduction or termination of the Commitment, each Borrower's right to request
Revolving Credit Advances, or request that Letter of Credit Obligations be
incurred on its behalf shall simultaneously be permanently reduced or
terminated, as the case may be; provided that a permanent reduction of the
Commitment shall require a corresponding dollar-for-dollar reduction in the L/C
Sublimit to the extent that the L/C Sublimit would exceed the Commitment after
giving effect to such permanent reduction. Each notice of partial prepayment
shall designate the Revolving Loans or other Obligations to which such
prepayment is to be applied.

        (b)    Mandatory Prepayments.    

        (i)    If at any time the aggregate outstanding balances of the
Revolving Loan exceed the lesser of (A) the Maximum Amount and (B) the Borrowing
Base, Borrowers shall (x) if such excess is due to an increase in the Reserve,
within five (5) Business Days after the receipt of written notice thereof from
Agent and (y) if such excess is due to any other reason, within one (1) Business
Day upon the receipt of written notice thereof from Agent, in each case repay
the aggregate outstanding Revolving Credit Advances to the extent required to
eliminate such excess. If any such excess remains after repayment in full of the
aggregate outstanding Revolving Credit Advances, Borrowers shall provide cash
collateral for the Letter of Credit Obligations in the manner set forth in
Annex B to the extent required to eliminate such excess.

        (ii)   So long as any Default or Event of Default is then continuing,
immediately upon receipt of any proceeds by any Borrower or any direct,
wholly-owned Domestic Subsidiary of any Borrower from any Disposition (excluding
proceeds of Dispositions permitted by Section 6.8(a)(i), (iv) or (vi)) Borrowers
shall prepay the Revolving Loans (and cash collateralize the Letter of Credit
Obligations so long as any Default or Event of Default is continuing) in an
amount equal to 100% of such proceeds (as and when received in the case of
payments in respect of promissory notes, leases and other non-cash
consideration), net of (x) commissions and other reasonable and customary
transaction costs, fees and expenses properly attributable to such transaction
(including, but not limited to, transfer taxes) and payable by such Borrower or
such direct, wholly-owned Domestic Subsidiary in connection therewith (in each
case, paid to non-Affiliates), (y) Indebtedness (other than the Obligations)
secured by a Lien on the asset subject to the Disposition, provided such Lien is
otherwise permitted pursuant to Section 6.2, and (z) an appropriate reserve for
income taxes in accordance with GAAP in connection therewith. Any such
prepayment shall be applied in accordance with Section 1.3(c). Notwithstanding
the foregoing, Dispositions by Borrowers and their Domestic Subsidiaries not in
excess of (1) $3,000,000 during the existence of a Default and (2) $1,000,000
during the existence of an Event of Default, in each case, in the aggregate in
any fiscal year shall not be subject to this Section 1.3(b)(ii).

        (iii)  So long as any Default or Event of Default is then continuing, if
any Borrower or any of their respective Domestic Subsidiaries issues Stock, no
later than the Business Day following the date of receipt of the proceeds
thereof by any Borrower or any direct wholly-owned Domestic Subsidiary, all
Borrowers shall prepay the Revolving Loans (and cash collateralize Letter of
Credit

3

--------------------------------------------------------------------------------




Obligations so long as any Default or Event of Default is continuing) in an
amount equal to 100% of such proceeds, net of underwriting discounts and
commissions, withholding taxes and other reasonable costs paid to non-Affiliates
in connection therewith. Any such prepayment shall be applied in accordance with
Section 1.3(c).

        (iv)  So long as any Default or Event of Default is then continuing,
immediately upon receipt by any Borrower or any of their respective direct,
wholly-owned Domestic Subsidiaries of proceeds of any issuance or incurrence of
any Indebtedness by such Person (other than Indebtedness that is permitted to be
issued or incurred hereunder), Borrowers shall prepay the Revolving Loans (and
cash collateralize the Letter of Credit Obligations so long as any Default or
Event of Default is continuing) in an amount equal to 100% of such proceeds, net
of underwriting discounts and commissions and other reasonable costs paid to
non-Affiliates in connection therewith. Any such prepayment shall be applied in
accordance with Section 1.3(c).

        (v)   If required pursuant to Section 5.4(c), immediately upon receipt
of proceeds by any Borrower or any direct, wholly-owned Domestic Subsidiary of
any Borrower from any Recovery Event in accordance with Section 5.4(c), prepay
the Revolving Loans (and cash collateralize the Letter of Credit Obligations so
long as any Default or Event of Default is continuing) in an amount equal to
100% of such proceeds (net of any amounts permitted by Section 5.4(c)). Any such
prepayment shall be applied in accordance with Section 1.3(c).

        (c)    Application of Certain Mandatory Prepayments.    Any amounts paid
by any Borrower pursuant to Sections 1.3(b)(ii), (b)(iii), (b)(iv) or (b)(v)
above shall be applied as follows: first, to Fees and reimbursable expenses of
Agent then due and payable pursuant to any of the Loan Documents; second, to
interest then due and payable on the Revolving Credit Advances outstanding to
each Borrower, pro rata; third, to the principal balance of the Revolving Credit
Advances made to each Borrower, pro rata, until the same has been paid in full,
and last, but only to the extent required by the provisions of Section 1.3(b),
to cash collateralize Letter of Credit Obligations of each Borrower, pro rata,
in the manner set forth in Annex B, until all such Letter of Credit Obligations
have been fully cash collateralized. The Commitment shall not be permanently
reduced by the amount of any such amounts paid.

        (d)    No Implied Consent.    Nothing in this Section 1.3 shall be
construed to constitute Agent's or any Lender's consent to any transaction that
is not permitted by other provisions of this Agreement or the other Loan
Documents.

        1.4    Use of Proceeds.    Borrowers shall utilize the proceeds of the
Revolving Loan and Letters of Credit solely for the following purposes: (a) for
working capital and other general corporate purposes of the Borrowers and their
Subsidiaries not in contravention of any requirement of law or the Loan
Documents (including to fund post-petition operating expenses and Restructuring
Expenses and to pay fees and expenses of the administration of the Cases, in
each case, as not restricted or otherwise permitted hereunder) and for such
other purposes not in contravention of any requirement of law or the Loan
Documents and as are approved by the Bankruptcy Court and (b) as long as no
Default or Event of Default has occurred and is continuing, to pay certain
pre-petition Indebtedness and other obligations in accordance with Section 6.20;
provided, however, that nothing herein shall in any way prejudice or prevent
Agent or Lenders from objecting, for any reason, to any requests, motions or
applications made in the Bankruptcy Court, including any applications for
interim or final allowances of compensation for services rendered or
reimbursement of expenses incurred under Sections 105(a), 330, 331, 503(b),
507(b) or 1114 of the Bankruptcy Code, by any party in interest; provided
further no Borrower shall use, nor shall any Borrower permit the use of, the
proceeds from any Revolving Loans (x) for any purpose that is not permitted
under the Bankruptcy Code and/or the judicial decisions thereunder or the Order
or (y) to pay for any initiation or prosecution of any claims, causes of action,
adversary proceedings or other litigation against Agent or Lenders in their
capacities as such, including,

4

--------------------------------------------------------------------------------


without limitation, challenging the amount, validity, extent, perfection,
priority or enforceability of, or asserting any defense, counterclaim or offset
to, the Obligations or the security interest and Liens of Agent in respect
thereof or asserting any claims or causes of action, including, without
limitation, any actions under Chapter 5 of the Bankruptcy Code against Agent or
Lenders in their capacities as such.

        1.5    Interest and Applicable Margins.    

        (a)   Borrowers shall pay interest to Agent, for the ratable benefit of
Lenders in accordance with the various Revolving Loans being made by each
Lender, in arrears on each applicable Interest Payment Date, at the following
rates: with respect to the Revolving Credit Advances, the Index Rate plus the
Applicable Revolver Index Margin per annum or, at the election of Borrower
Representative, the applicable LIBOR Rate plus the Applicable Revolver LIBOR
Margin per annum.

        The Applicable Margins are as follows:

Applicable Revolver Index Margin   2.50 % Applicable Revolver LIBOR Margin  
3.50 % Applicable L/C Margin   3.50 % Applicable Unused Line Fee Margin   0.75 %

        (b)   If any payment on any Revolving Loan becomes due and payable on a
day other than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day (except as set forth in the definition of LIBOR Period)
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension.

        (c)   All computations of Fees calculated on a per annum basis and
interest shall be made by Agent on the basis of a 360-day year, in each case for
the actual number of days occurring in the period for which such interest and
Fees are payable. The Index Rate is a floating rate determined for each day.
Each determination by Agent of an interest rate and Fees hereunder shall be
final, binding and conclusive on Borrowers, absent manifest error.

        (d)   So long as an Event of Default has occurred and is continuing
under Section 8.1(a), (g) or (i) or so long as any other Event of Default has
occurred and is continuing, at the election of Agent (or upon the written
request of Requisite Lenders) confirmed by written notice from Agent to Borrower
Representative, the interest rates applicable to the Revolving Loans and the
Letter of Credit Fees shall be increased by two percentage points (2%) per annum
above the rates of interest or the rate of such Fees otherwise applicable
hereunder unless Agent or Requisite Lenders elect to impose a smaller increase
(the "Default Rate"), and all outstanding Obligations shall bear interest at the
Default Rate applicable to such Obligations. Interest and Letter of Credit Fees
at the Default Rate shall accrue from the initial date of such Event of Default
until that Event of Default is cured or waived and shall be payable upon demand.

        (e)   So long as no Default or Event of Default has occurred and is
continuing, Borrower Representative shall have the option to (i) request that
any Revolving Credit Advance be made as a LIBOR Loan, (ii) convert at any time
all or any part of outstanding Revolving Loans from Index Rate Loans to LIBOR
Loans, or (iii) convert any LIBOR Loan to an Index Rate Loan, subject to payment
of LIBOR breakage costs in accordance with Section 1.13(b) if such conversion is
made prior to the expiration of the LIBOR Period applicable thereto, or
(iv) continue all or any portion of any Revolving Loan as a LIBOR Loan upon the
expiration of the applicable LIBOR Period and the succeeding LIBOR Period of
that continued Revolving Loan shall commence on the first day after the last day
of the LIBOR Period of the Revolving Loan to be continued. Any Revolving Loan or
group of Revolving Loans having the same proposed LIBOR Period to be made or
continued as, or converted into, a LIBOR Loan must be in a minimum amount of
$5,000,000 and integral multiples of $500,000 in excess of such amount. Any such
election must be made by 11:00 a.m. (New York time) on the third Business

5

--------------------------------------------------------------------------------


Day prior to (A) the date of any proposed Revolving Credit Advance which is to
bear interest at the LIBOR Rate, (B) the end of each LIBOR Period with respect
to any LIBOR Loans to be continued as such, or (C) the date on which Borrower
Representative wishes to convert any Index Rate Loan to a LIBOR Loan for a LIBOR
Period designated by Borrower Representative in such election. If no election is
received with respect to a LIBOR Loan by 11:00 a.m. (New York time) on the third
Business Day prior to the end of the LIBOR Period with respect thereto (or if a
Default or an Event of Default has occurred and is continuing), that LIBOR Loan
shall be converted to an Index Rate Loan at the end of its LIBOR Period.
Borrower Representative must make such election by notice to Agent in writing,
by telecopy or overnight courier. In the case of any conversion or continuation,
such election must be made pursuant to a written notice (a "Notice of
Conversion/Continuation") in the form of Exhibit 1.5(e).

        (f)    Notwithstanding anything to the contrary set forth in this
Section 1.5, if a court of competent jurisdiction determines in a final order
that the rate of interest payable hereunder exceeds the highest rate of interest
permissible under law (the "Maximum Lawful Rate"), then so long as the Maximum
Lawful Rate would be so exceeded, the rate of interest payable hereunder shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrowers shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Agent, on behalf
of Lenders, is equal to the total interest that would have been received had the
interest rate payable hereunder been (but for the operation of this paragraph)
the interest rate payable since the date hereof as otherwise provided in this
Agreement. In no event shall the total interest received by any Lender pursuant
to the terms hereof exceed the amount that such Lender could lawfully have
received had the interest due hereunder been calculated for the full term hereof
at the Maximum Lawful Rate.

        1.6    Eligible Mortgaged Properties/Wrightsville Bonds.    (a) All of
the Mortgaged Properties of the Borrowers set forth on Schedule 1.6(a) (and any
other Mortgaged Properties of any Borrower requested by the Borrower
Representative to be added to Schedule 1.6(a) and consented to by the Agent and
the Requisite Lenders in writing, such consent not to be unreasonably withheld
or delayed) shall be "Eligible Mortgaged Properties" for purposes of this
Agreement, except any Mortgaged Properties to which any of the exclusionary
criteria set forth below applies. Agent shall have the right to establish,
modify or eliminate Reserves against Eligible Mortgaged Properties from time to
time in accordance with Section 1.21. Notwithstanding the foregoing, unless
otherwise determined by Agent in its Reasonable Credit Judgment, Eligible
Mortgaged Properties shall not include any Mortgaged Property of any Borrower
with respect to which:

        (i)    the relevant Borrower does not own good and marketable fee simple
title to, or a valid leasehold interest in such Mortgaged Property free and
clear of all Liens other than (A) Liens in favor of Agent, for the benefit of
Lenders, and (B) Liens described in clauses (a), (b), (c), (d), (e), (f) or
(h) of the definition of Permitted Encumbrances (collectively, the "Customary
Permitted Liens") or clause (j) or (k) of such definition or Permitted Property
Tax Liens;

        (ii)   such Person does not have the full and unqualified right (after
taking into account the Order) to assign and grant a Lien in such Mortgaged
Property to Agent, for the benefit of the Lenders;

        (iii)  Agent shall not have received each of the following in respect of
such Mortgaged Property: (A) a duly executed and delivered Mortgage recorded in
favor of Agent, for the benefit of Lenders, (B) a Mortgagee's title insurance
policy, (C) evidence reasonably satisfactory to it that all premiums in respect
of each such title insurance policy, all recording fees and stamp, documentary,
intangible or mortgage taxes, if any, in connection with the Mortgage have been
paid, (D) a legal opinion from local counsel in form and substance reasonably
satisfactory to Agent and (E) a copy of all documents referred to, or listed as
exceptions to title, in such title insurance

6

--------------------------------------------------------------------------------




policy (or policies); provided that Agent acknowledges receipt of the items set
forth in clause (E) with respect to the Eligible Mortgaged Properties listed on
Schedule 1.6 as of the date hereof;

        (iv)  such Mortgaged Property is not located in one of the States of the
United States or the District of Columbia;

        (v)   Agent does not have a Lien in such Mortgaged Property which is
legal, valid, binding, perfected and first priority under all applicable laws
subject to Permitted Liens (other than those Liens described in clause (g) of
the definition of Permitted Encumbrance);

        (vi)  if requested by Agent with respect to any Mortgaged Property with
respect to which the Mortgagee's Title Insurance Policy includes a survey
exception, Agent and the title insurance company issuing the Mortgagee's Title
Insurance Policy shall not have received maps or plats of an as-built survey of
such Mortgaged Property certified to Agent and such title insurance company in a
manner reasonably satisfactory to them, dated a date reasonably satisfactory to
Agent and such title insurance company, by an independent professional licensed
land surveyor reasonably satisfactory to Agent and such title insurance company,
which maps or plats and the surveys on which they are based shall be made in
form and substance reasonably satisfactory to Agent;

        (vii) with respect to any Mortgaged Property (other than an initial
Eligible Mortgaged Property), Agent shall not have received a Phase I
environmental report with respect to such Mortgaged Property, dated a date not
more than one year prior to the date such Mortgaged Property is added as an
Eligible Mortgaged Property, showing no material condition of environmental
concern shall not have been delivered to Agent and in form satisfactory to
Agent; or

        (viii) the insurance policies with respect to such Mortgaged Property
which are required pursuant to Section 5.4 are not in full force and effect and,
to the extent such Mortgaged Property is located in a flood zone or flood prone
area, appropriate flood insurance, if required.

        Notwithstanding the foregoing, no Mortgaged Property shall be excluded
pursuant to clause (iii) or clause (vi) above (1) during the period from the
date hereof through the date which is 45 days thereafter (as any such date may
be extended from time to time with the written consent of the Agent) or (2) to
the extent the filing of a Mortgage with respect thereto at the relevant
Borrower's expense is not required by the Order, in each case, so long as
(A) Agent shall have received, prior to the date hereof, a title report or title
commitment reasonably acceptable to Agent with respect to such Mortgaged
Property and a copy of all documents referred to, or listed as exceptions to
title, in such title report or commitment; provided that Agent acknowledges
receipt of the items set forth in clause (A) with respect to the Eligible
Mortgaged Properties listed on Schedule 1.6 as of the date hereof and (B) such
Mortgaged Property is not otherwise ineligible pursuant to any other clause of
this Section 1.6.

        (b)   In the event the conditions set forth in Section 12.18(b) have
been satisfied, the Wrightsville Bonds (having the initial Release Value set
forth on Schedule 1.6(b)) shall be an "Eligible Item" for purposes of this
Agreement, except to the extent that any of the following apply:

        (i)    Wrightsville Funding does not own good and marketable fee simple
title to the Wrightsville Bonds free and clear of all Liens, subject only to the
Carve-Out and the Liens of the type specified in clause (a) of the definition of
"Permitted Encumbrances;"

        (ii)   Wrightsville Funding does not have the full and unqualified right
(after taking into account the Order) to assign and grant a Lien in the
Wrightsville Bonds to Agent, for the benefit of the Lenders;

        (iii)  Agent does not have a Lien in the Wrightsville Bonds which is
legal, valid, binding, perfected and first priority under all applicable laws,
subject only to the Carve-Out;

7

--------------------------------------------------------------------------------




        (iv)  Agent shall not have received the Wrightsville Bonds accompanied
by instruments of transfer with respect thereto duly endorsed by Wrightsville
Funding; or

        (v)   the Wrightsville Bonds shall cease to be enforceable against the
maker thereof.

        1.7    Eligible Pledged Entity.    All of those Persons whose Stock (or,
in the case of Wrightsville Funding, the Wrightsville Note) is pledged by a
Pledging Credit Party as set forth on Schedule 1.7 shall be an "Eligible Pledged
Entity" for purposes of this Agreement (which Schedule 1.7 shall also set forth
the Pledging Credit Party and a description of any Power Generation Facility
owned directly or indirectly in whole or in part by each Eligible Pledged
Entity); provided, however, no such Person shall be an Eligible Pledged Entity
(and therefore no Eligible Pledged Value shall be allocated with respect
thereto) if any of the exclusionary criteria (i) set forth below apply to the
pledge of the Stock of such Eligible Pledged Entity (or, in the case of
Wrightsville Funding, the Wrightsville Note) by the Pledging Credit Party, or
(ii) set forth in clauses (i) and (iv) of Section 1.6(a) apply to the Power
Generation Facility owned directly or indirectly by such Eligible Pledged
Entity; provided further that upon the satisfaction of the conditions set forth
in Section 12.18(b), Wrightsville Funding shall cease to be an Eligible Pledged
Entity for all purposes of this Agreement and all references to Wrightsville
Funding or the Wrightsville Note in this Section 1.7 and Schedule 1.7 shall be
deemed deleted. Agent shall have the right to establish, modify or eliminate
Reserves against the Eligible Pledged Value from time to time in accordance with
Section 1.21. Notwithstanding the foregoing, no Foreign Subsidiary shall be an
Eligible Pledged Entity. Notwithstanding the foregoing, unless otherwise
determined by Agent in its Reasonable Credit Judgment, Eligible Pledged Entities
shall not include any Person with respect to which:

        (i)    the relevant Pledging Credit Party does not own good and
marketable fee simple title to the Stock of the applicable Eligible Pledged
Entity (or, in the case of Wrightsville Funding, the Wrightsville Note) free and
clear of all Liens, subject only to the Carve-Out and the Liens of the type
specified in clause (a) of the definition of "Permitted Encumbrances;"

        (ii)   the relevant Pledging Credit Party does not have the full and
unqualified right (after taking into account the Order) to assign and grant a
Lien in the Stock of the applicable Eligible Pledged Entity (or, in the case of
Wrightsville Funding, the Wrightsville Note) to Agent, for the benefit of the
Lenders;

        (iii)  Agent does not have a Lien in such Stock (or, in the case of
Wrightsville Funding, the Wrightsville Note) which is legal, valid, binding,
perfected and first priority under all applicable laws, subject only to the
Carve-Out;

        (iv)  If Eligible Pledged Entity is a corporation, or the Stock of such
Eligible Pledged Entity is certificated, Agent shall not have received the
certificates evidencing the pledge of the Stock of the applicable Eligible
Pledged Entity or, with respect to Wrightsville Funding, Agent shall not have
received the original Wrightsville Note, together with appropriate instruments
of transfer therefor duly executed in blank;

        (v)   if reasonably requested by Agent, Agent shall have received such
title reports, exception documents and surveys with respect to the Power
Generation Facility owned directly or indirectly by the applicable Eligible
Pledged Entity;

        (vi)  the insurance policies with respect to such Power Generation
Facility which are required pursuant to Section 5.4 are not in full force and
effect and, to the extent such Power Generation Facility is located in a flood
zone or flood prone area, appropriate flood insurance, if required; or

        (vii) solely with regard to the Eligible Pledged Value attributable to
Wrightsville Funding:

        (1)   any default (other than any defaults existing on the date hereof
that have been disclosed to Agent and any default occurring as a result of a
commencement by Wrightsville Funding of a Case) shall occur under the
Wrightsville Note or the Wrightsville Note shall cease to be enforceable against
the maker thereof;

8

--------------------------------------------------------------------------------





        (2)   the Wrightsville Bonds cease to be held by Wrightsville Funding,
free and clear of all Liens (other than those Liens permitted by clause (i) of
this Section 1.7);

        (3)   Wrightsville Funding shall have any material liability to any
Person other than liabilities owing to MAI in respect of the Wrightsville Note.

        1.8    Cash Management Systems.    The Borrowers will, in accordance
with the timeframes set forth in Annex C, establish and will maintain until the
Termination Date, the cash management systems described in Annex C (the "Cash
Management Systems").

        1.9    Fees.    

        (a)   Borrowers shall pay to GE Capital, individually, the Fees
specified in the GE Capital Commitment Letter at the times specified for payment
therein.

        (b)   GE Capital, individually, shall have received the Fees specified
in the term sheet attached to the Order at the times specified for payment
therein.

        (c)   As additional compensation for the Lenders, Borrowers shall pay to
Agent, for the ratable benefit of such Lenders, in arrears, on the first
Business Day of each month prior to the Commitment Termination Date and on the
Commitment Termination Date, a Fee for Borrowers' non-use of available funds in
an amount equal to the Applicable Unused Line Fee Margin per annum (calculated
on the basis of a 360 day year for actual days elapsed) multiplied by the
difference between (i) the Maximum Amount (as it may be reduced from time to
time) and (ii) the average for the period of the daily closing balances of the
aggregate Revolving Loan outstanding during the period for which such Fee is
due.

        (d)   Borrowers shall pay to Agent, for the ratable benefit of Lenders,
the Letter of Credit Fee as provided in Annex B.

        1.10    Receipt of Payments.    Borrowers shall make each payment under
this Agreement not later than 2:00 p.m. (New York time) on the day when due in
immediately available funds in Dollars to the Collection Account. For purposes
of computing interest and Fees and determining Borrowing Availability as of any
date, all payments shall be deemed received on the Business Day on which
immediately available funds therefor are received in the Collection Account
prior to 2:00 p.m. New York time. Payments received after 2:00 p.m. New York
time on any Business Day or on a day that is not a Business Day shall be deemed
to have been received on the following Business Day.

        1.11    Application and Allocation of Payments.    

        (a)   So long as no Event of Default has occurred and is continuing,
(i) payments matching specific payments then due and payable shall be applied to
such payments; (ii) voluntary prepayments shall be applied in accordance with
the provisions of Section 1.3(a); and (iii) mandatory prepayments shall be
applied as set forth in Section 1.3(c). All payments and prepayments applied to
a particular Revolving Loan shall be applied ratably to the portion thereof held
by each Lender as determined by its Pro Rata Share. As to any other payment, and
as to all payments made when an Event of Default has occurred and is continuing
or following the Commitment Termination Date, each Borrower hereby irrevocably
waives the right as to how to direct the application of any and all payments
received from or on behalf of such Borrower, and each Borrower hereby
irrevocably agrees that Agent shall have the continuing exclusive right to apply
any and all such payments against the Obligations of Borrowers as Agent may deem
advisable notwithstanding any previous entry by Agent in the Loan Account or any
other books and records. In the absence of a specific determination by Agent
with respect thereto, such payments shall be applied to amounts then due and
payable in the following order: (1) to Fees and Agent's expenses reimbursable
hereunder; (2) to interest on the Revolving Loans, ratably in proportion to the
interest accrued as to the Revolving Loans of each Borrower, pro rata; (3) to
principal payments on the Revolving Loans of each Borrower, pro rata and to
provide cash collateral for Letter of Credit

9

--------------------------------------------------------------------------------


Obligations in the manner described in Annex B, ratably to the aggregate,
combined principal balance of the other Revolving Loans and outstanding Letter
of Credit Obligations; and (4) to all other Obligations, including expenses of
Lenders to the extent reimbursable under Section 12.3.

        (b)   Agent is authorized to, and at its sole election may, charge to
the Revolving Loan balance on behalf of each Borrower and cause to be paid all
Fees, expenses, Charges, costs (including insurance premiums in accordance with
Section 5.4(a)) and interest and principal, other than principal of the
Revolving Loan, owing by Borrowers under this Agreement or any of the other Loan
Documents if and to the extent Borrowers fail to pay promptly any such amounts
as and when due, even if the amount of such charges would exceed Borrowing
Availability at such time. At Agent's option and to the extent permitted by law,
any charges so made shall constitute part of the Revolving Loan hereunder.

        1.12    Loan Account and Accounting.    Agent shall maintain a loan
account (the "Loan Account") on its books to record: all Revolving Credit
Advances, all payments made by Borrowers, and all other debits and credits as
provided in this Agreement with respect to the Revolving Loans or any other
Obligations, and Borrowers and Agent shall treat each Person whose name is
entered in the Loan Account as a Lender as such for all purposes hereunder, and
amounts due and owing to Agent and Lenders by Borrowers will be paid only to
those Persons entered in the Loan Account as such. All entries in the Loan
Account shall be made in accordance with Agent's customary accounting practices
as in effect from time to time. The balance in the Loan Account, as recorded on
Agent's most recent printout or other written statement, shall, absent manifest
error, be presumptive evidence of the amounts due and owing to Agent and Lenders
by each Borrower; provided that any failure to so record or any error in so
recording shall not limit or otherwise affect any Borrower's duty to pay the
Obligations. Agent shall render to Borrower Representative a monthly accounting
of transactions with respect to the Revolving Loans setting forth the balance of
the Loan Account as to each Borrower for the immediately preceding month. Unless
Borrower Representative notifies Agent in writing of any objection to any such
accounting (specifically describing the basis for such objection), within thirty
(30) days after the date thereof, each and every such accounting shall (absent
manifest error) be deemed final, binding and conclusive on Borrowers in all
respects as to all matters reflected therein. Only those items expressly
objected to in such notice shall be deemed to be disputed by Borrowers.
Notwithstanding any provision herein contained to the contrary, any Lender may
elect (which election may be revoked) to dispense with the issuance of Revolving
Notes to that Lender and may rely on the Loan Account as evidence of the amount
of Obligations from time to time owing to it.

        1.13    Indemnity.    

        (a)   Each Borrower shall jointly and severally indemnify and hold
harmless each of Agent, Lenders and their respective Affiliates, and each such
Person's respective officers, directors, employees, attorneys, agents and
representatives (each, an "Indemnified Person"), from and against any and all
suits, actions, proceedings, claims, damages, losses, liabilities and expenses
(including reasonable attorneys' fees and disbursements and other costs of
investigation or defense, including those incurred upon any appeal) that may be
instituted or asserted against or incurred by any such Indemnified Person as the
result of the Cases, credit having been extended, suspended or terminated under
this Agreement and the other Loan Documents and the administration of such
credit, and in connection with or arising out of the transactions contemplated
hereunder and thereunder and any actions or failures to act in connection
therewith, including any and all Environmental Liabilities and legal costs and
expenses arising out of or incurred in connection with disputes between or among
any parties to any of the Loan Documents (collectively, "Indemnified
Liabilities"); provided, that no such Borrower shall be liable for any
indemnification to an Indemnified Person to the extent that any such suit,
action, proceeding, claim, damage, loss, liability or expense results from that
Indemnified Person's gross negligence or willful misconduct. NO INDEMNIFIED
PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT,
ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER
PERSON ASSERTING CLAIMS

10

--------------------------------------------------------------------------------


DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY
OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.

        (b)   To induce Lenders to provide the LIBOR Rate option on the terms
provided herein, if (i) any LIBOR Loans are repaid in whole or in part prior to
the last day of any applicable LIBOR Period (whether that repayment is made
pursuant to any provision of this Agreement or any other Loan Document or occurs
as a result of acceleration, by operation of law or otherwise); (ii) any
Borrower shall default in payment when due of the principal amount of or
interest on any LIBOR Loan; (iii) any Borrower shall refuse to accept any
borrowing of, or shall request a termination of, any borrowing of, conversion
into or continuation of, LIBOR Loans after Borrower Representative has given
notice requesting the same in accordance herewith; or (iv) any Borrower shall
fail to make any prepayment of a LIBOR Loan after Borrower Representative has
given a notice thereof in accordance herewith, then Borrowers shall jointly and
severally indemnify and hold harmless each Lender from and against all losses,
costs and expenses resulting from or arising from any of the foregoing. Such
indemnification shall include any loss (including loss of margin) or expense
arising from the reemployment of funds obtained by it or from fees payable to
terminate deposits from which such funds were obtained. For the purpose of
calculating amounts payable to a Lender under this subsection, each Lender shall
be deemed to have actually funded its relevant LIBOR Loan through the purchase
of a deposit bearing interest at the LIBOR Rate in an amount equal to the amount
of that LIBOR Loan and having a maturity comparable to the relevant LIBOR
Period; provided, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this subsection. This covenant shall
survive the termination of this Agreement and the payment of the Revolving Notes
and all other amounts payable hereunder. As promptly as practicable under the
circumstances, each Lender shall provide Borrower Representative with its
written, reasonably detailed, calculation of all amounts payable pursuant to
this Section 1.13(b), and such calculation shall be binding on the parties
hereto unless Borrower Representative shall object in writing within ten
(10) Business Days of receipt thereof, specifying the basis for such objection
in detail.

        1.14    Access; Appraisals.    (a) Each Borrower that is a party hereto
shall, and shall cause its Domestic Subsidiaries to, during normal business
hours, from time to time upon reasonable prior notice as frequently as Agent
determines to be appropriate in its reasonable judgment and subject to
Section 12.8: (i) provide Agent and any of its officers, employees and agents
reasonable access to its properties, facilities, advisors, officers and
employees of each Borrower and each such Borrower's Domestic Subsidiaries and to
the Collateral (subject in the case of access to its properties or assets, to
compliance with any applicable provisions contained in the leases for such
Mortgaged Property with respect to site safety and security requirements),
(ii) permit Agent, and any of its officers, employees and agents (including any
consultants), to inspect, audit and make extracts from any books and records of
any Borrower and any of such Borrower's Domestic Subsidiaries, and (iii) permit
Agent, and its officers, employees and agents (including the consultants), to
inspect, review, evaluate and make test verifications and counts of the Accounts
and other Collateral of any Borrower or such Borrower's Domestic Subsidiaries.
If an Event of Default has occurred and is continuing or if access is necessary
to preserve or protect the Collateral as determined by Agent in its reasonable
credit judgment, each such Borrower shall, and shall cause its Domestic
Subsidiaries to, provide such access to Agent and to each Lender and their
respective officers, employees and agents (including the Consultants) at all
times and without advance notice. Furthermore, so long as any Event of Default
has occurred and is continuing, each Borrower shall, and shall cause its
Domestic Subsidiaries to, provide Agent and each Lender with access to their
suppliers and customers. Subject to Section 12.8, each Borrower shall, and shall
cause its Domestic Subsidiaries to, make available to Agent and its counsel as
quickly as possible under the

11

--------------------------------------------------------------------------------


circumstances, originals or copies of all books and records that Agent may
reasonably request. Each Borrower shall, and shall cause its Domestic
Subsidiaries to, deliver any document or instrument necessary for Agent, as it
may from time to time reasonably request, to obtain records from any service
bureau or other Person that maintains records for such Borrower or Domestic
Subsidiary, as applicable, and shall maintain duplicate records or supporting
documentation on media, including computer tapes and discs owned by such
Borrower or Domestic Subsidiary. Representatives of other Lenders may accompany
Agent's representatives on audits at no charge to Borrowers.

        (b)   Agent may only (but shall not be required to) adjust the orderly
liquidation value of the Eligible Items for purposes of calculating the
Borrowing Base: (i) within 180 days after the Disposition by the Borrowers or
any of their Domestic Subsidiaries, individually and collectively, of any such
assets for gross consideration equal to or exceeding $600,000,000 or having a
Release Value equal to or exceeding $300,000,000; (ii) upon the occurrence and
during the continuance of an Event of Default; (iii) upon the occurrence and
during the continuance of a Project MAE; (iv) if any representation set forth in
Section 3.20 is untrue or incorrect in any material respect; (v) if any
condemnation or taking by eminent domain shall have occurred or any notice of
any pending or imminent condemnation or other proceeding against any Power
Generation Facility shall have been delivered in writing to the owner or lessee
of such Power Generation Facility that could materially affect the use,
operation or value of such Power Generation Facility; or (vi) pursuant to
Section 14.2. Any such adjustment shall be determined using the same methodology
used in establishing the initial Release Values. Any such adjustment pursuant to
clauses (iii), (iv) and (v) shall be limited to the affected Eligible Item.

        (c)   In the event Agent has exercised its right to adjust the orderly
liquidation value of any Eligible Item pursuant to Section 1.14(b), then so long
as no Default or Event of Default has occurred and is continuing, Borrower
Representative may request Agent to undertake an appraisal with respect to any
such Eligible Item. If the orderly liquidation value of the relevant Eligible
Item as a result of such appraisal (the "Reappraised OLV") is different than the
most recently adjusted orderly liquidation value of such Eligible Item as
determined pursuant to Section 1.14(b) (the "Existing OLV"), then Agent shall
adjust the Existing OLV so that it equals the Reappraised OLV. Any such
adjustment shall be determined using the same methodology used in establishing
initial Release Values.

        1.15    Taxes.    

        (a)   Except as provided in this Section 1.15, any and all payments by
each Borrower hereunder (including any payments made pursuant to Section 13) or
under the Revolving Notes or any other Loan Document shall be made, in
accordance with this Section 1.15, free and clear of and without deduction for
or on account of any and all present or future Taxes. If any Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder (including any sum payable pursuant to Section 13) or under the
Revolving Notes or any other Loan Document, (i) the sum payable shall be
increased as much as shall be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 1.15) Agent or Lenders, as applicable, receive an amount equal to
the sum they would have received had no such deductions been made, (ii) such
Borrower shall make such deductions, and (iii) such Borrower shall pay the full
amount deducted to the relevant taxing or other authority in accordance with
applicable law. Within thirty (30) days after the date of any payment of Taxes,
Borrower Representative shall furnish to Agent the original or a certified copy
of a receipt evidencing payment thereof.

        (b)   In addition, Borrowers agree to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, which
arise from any payment made under any Loan Document or from the execution,
delivery or registration of, or otherwise with respect to, any Loan Document
(collectively, "Other Taxes"). Within thirty (30) days

12

--------------------------------------------------------------------------------


after the date of any payment of Other Taxes, Borrower Representative shall
furnish to Agent the original or certified copy of a receipt evidencing payment
thereof.

        (c)   Each Borrower that is a signatory hereto shall jointly and
severally indemnify and, within ten (10) Business Days after the receipt of
written notice therefor, pay Agent and each Lender for the full amount of Taxes
in respect of which such Borrower is required to pay additional amounts pursuant
to this Section 1.15 and Other Taxes (including any Taxes or Other Taxes imposed
by any jurisdiction on amounts payable under this Section 1.15) paid by Agent or
such Lender, as appropriate, and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto, whether or not such
Taxes or Other Taxes were correctly or legally asserted. Agent and such Lender
shall cooperate to a reasonable extent with the relevant Borrower in contesting
any indemnified Taxes or Other Taxes (at such Borrower's sole cost and expense)
that such Borrower reasonably believes have been incorrectly or illegally
asserted; provided, however, that Agent or such Lender shall have no further
obligation to cooperate to the extent that Agent or such Lender reasonably
determines that such further cooperation would be materially disadvantageous to
Agent or such Lender.

        (d)   If Agent or any Lender, as applicable, determines, in its sole
discretion and acting in good faith, that it has received a refund of (or
otherwise utilized an overpayment of) any Taxes or Other Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 1.15, it shall pay over such
refund (or the amount of such overpayment) to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 1.15 with respect to the Taxes or Other Taxes giving rise to
such refund or overpayment), net of all out-of-pocket expenses of such Agent or
Lender incurred to obtain such refund (or to establish such overpayment) and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund or overpayment).

        (e)   Each Lender organized under the laws of a jurisdiction outside the
United States (a "Foreign Lender") as to which payments to be made under this
Agreement or under the Revolving Notes are exempt from United States withholding
tax under an applicable statute or tax treaty shall provide to Borrower
Representative and Agent the following documentation, as applicable, of its
exemption: (i) if such Foreign Lender claims exemption for withholding tax under
a U.S. tax treaty, a properly completed IRS Form W-8BEN; (ii) if such Foreign
Lender claims that interest paid under this Agreement is exempt from U.S.
withholding tax because it is effectively connected with a U.S. trade or
business of such Foreign Lender, two (2) properly completed and executed copies
of IRS Form W-8ECI; or (iii) such other form or forms as may be required under
the IRC or other laws of the United States as a condition to exemption from U.S.
withholding tax. Each Lender (including any Person seeking to become a Lender
(other than any Person who would qualify as a Foreign Lender) shall provide to
Borrower Representative and Agent IRS Form W-9, or such other form or forms, as
applicable, establishing such Lender's exemption from United States "backup
withholding" tax (any such form and any form listed in the previous sentence, as
applicable, each a "Certificate of Exemption"). Any Person organized under the
laws of a jurisdiction outside the United States that seeks to become a Lender
under this Agreement shall provide a Certificate of Exemption to Borrower
Representative and Agent prior to becoming a Lender hereunder. No Person
organized under the laws of a jurisdiction outside the United States may become
a Lender hereunder if such Person fails to deliver a Certificate of Exemption in
advance of becoming a Lender. Each Lender agrees to notify promptly Agent and
Borrower Representative of any change in circumstances which would modify or
render invalid any Certificate of Exemption. Notwithstanding any other provision
of this Section 1.15(e), after a Foreign Lender has delivered a Certificate of
Exemption in advance of becoming a Lender hereunder, a Foreign Lender shall not
be required to deliver any form pursuant to this Section 1.15(e) that such
Foreign Lender is not legally able to deliver.

        (f)    No Borrower shall be required to indemnify Agent or any Lender,
or to pay any additional amounts to Agent or any Lender, in respect of any
withholding tax pursuant to paragraph (a), (b) or

13

--------------------------------------------------------------------------------

(c) above to the extent that (i) the obligation to withhold amounts with respect
to any such withholding tax existed on the date Agent or such Lender became a
party to this Agreement (or, in the case of a transferee, on the effective date
of the Assignment Agreement pursuant to which such transferee becomes a Lender);
provided, however, that this clause (i) shall not apply to any Lender that
becomes a Lender as a result of an assignment made at the request of any
Borrower; and provided, further, that this clause (i) shall not apply to the
extent that the indemnity payment or additional amounts any Lender would be
entitled to receive (without regard to this clause (i)) do not exceed the
indemnity payment or additional amounts that the person making the assignment or
transfer to such Lender would have been entitled to receive in the absence of
such assignment or transfer or (ii) the obligation to pay such additional
amounts or such indemnity payments would not have arisen but for a failure by a
Lender to deliver a properly completed and duly executed Certificate of
Exemption that it was legally able to deliver but failed to deliver.

        (g)   Each Lender shall use its reasonable efforts, to the extent not
inconsistent with such Lender's internal policies, to designate a different
funding office if such designation will avoid (or materially reduce the cost to
Borrowers of) any event described in this Section 1.15 so long as such
designation would not, in such Lender's sole judgment exercised in good faith,
be otherwise disadvantageous to such Lender.

        (h)   The indemnification for any loss or expense with respect to Taxes,
levies, imposts, deductions, or other Charges or withholdings, or any
liabilities with respect thereto, shall be governed solely and exclusively by
this Section 1.15.

        1.16    Capital Adequacy; Increased Costs; Illegality.    

        (a)   If any Lender shall have determined that any law, treaty,
governmental (or quasi-governmental) rule, regulation, guideline or order
regarding capital adequacy, reserve requirements or similar requirements or
compliance by any Lender with any request or directive regarding capital
adequacy, reserve requirements or similar requirements (whether or not having
the force of law), in each case, adopted after the date hereof, from any central
bank or other Governmental Authority increases or would have the effect of
increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender's capital as a consequence of its obligations hereunder, then Borrowers
shall from time to time upon demand by such Lender (with a copy of such demand
to Agent) pay to Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction; provided, that this
paragraph shall not apply to reserves already included in the calculation of the
LIBOR Rate. A certificate as to the amount of that reduction and showing the
basis of the computation thereof submitted by such Lender to Borrower
Representative and to Agent shall, absent manifest error, be final, conclusive
and binding for all purposes.

        (b)   If, due to either (i) the introduction of or any change in any law
or regulation (or any change in the interpretation thereof) or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in each case
adopted after the date hereof, there shall be any increase in the cost to any
Lender of agreeing to make or making, funding or maintaining any Revolving Loan
(other than with regard to taxes and amounts relating thereto, which shall be
governed solely and exclusively by Section 1.15), then Borrowers shall from time
to time, upon demand by such Lender (with a copy of such demand to Agent), pay
to Agent for the account of such Lender additional amounts sufficient to
compensate such Lender for such increased cost. A certificate as to the amount
of such increased cost, submitted to Borrower Representative and to Agent by
such Lender, shall, absent manifest error, be final, conclusive and binding for
all purposes. Each Lender agrees that, as promptly as practicable after it
becomes aware of any circumstances referred to above which would result in any
such increased cost, the affected Lender shall, to the extent not inconsistent
with such Lender's internal policies of general application, use

14

--------------------------------------------------------------------------------


reasonable commercial efforts to minimize costs and expenses incurred by it and
payable to it by Borrowers pursuant to this Section 1.16(b).

        (c)   Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender's
reasonable opinion, materially adversely affecting it or its Revolving Loans or
the income obtained therefrom, on notice thereof and demand therefor by such
Lender to Borrower Representative through Agent, (i) the obligation of such
Lender to agree to make or to make or to continue to fund or maintain LIBOR
Loans shall terminate and (ii) each Borrower shall forthwith prepay in full all
outstanding LIBOR Loans owing by such Borrower to such Lender, together with
interest accrued thereon, unless Borrower Representative on behalf of such
Borrower, within five (5) Business Days after the delivery of such notice and
demand, converts all LIBOR Loans into Index Rate Loans.

        (d)   Within fifteen (15) days after receipt by Borrower Representative
of written notice and demand from any Lender (an "Affected Lender") for payment
of additional amounts or increased costs as provided in Sections 1.15(a),
1.16(a) or 1.16(b), Borrower Representative may, at its option, notify Agent and
such Affected Lender of its intention to replace the Affected Lender. So long as
no Default or Event of Default has occurred and is continuing, Borrower
Representative, with the consent of Agent, may obtain, at Borrowers' expense, a
replacement Lender ("Replacement Lender") for the Affected Lender, which
Replacement Lender must be reasonably satisfactory to Agent. If Borrowers obtain
a Replacement Lender within ninety (90) days following notice of their intention
to do so, the Affected Lender must sell and assign its Revolving Loans and
Commitments to such Replacement Lender for an amount equal to the principal
balance of all Revolving Loans held by the Affected Lender and all accrued
interest and Fees with respect thereto through the date of such sale and such
assignment shall not require the payment of an assignment fee to Agent;
provided, that Borrowers shall have reimbursed such Affected Lender for the
additional amounts or increased costs that it is entitled to receive under this
Agreement through the date of such sale and assignment. Notwithstanding the
foregoing, Borrowers shall not have the right to obtain a Replacement Lender if
the Affected Lender rescinds its demand for increased costs or additional
amounts within fifteen (15) days following its receipt of Borrowers' notice of
intention to replace such Affected Lender. Furthermore, if Borrowers give a
notice of intention to replace and do not so replace such Affected Lender within
ninety (90) days thereafter, Borrowers' rights under this Section 1.16(d) shall
terminate with respect to such Affected Lender and Borrowers shall promptly pay
all increased costs or additional amounts demanded by such Affected Lender
pursuant to Sections 1.15(a), 1.16(a) and 1.16(b).

        1.17    Priority and Liens.    Each Borrower hereby covenants,
represents and warrants that, upon entry of the Order:

        (a)   The provisions of the Collateral Documents and the Order are
effective to create in favor of Agent, for the benefit of Lenders, a legal,
valid, perfected and enforceable security interest in all right, title and
interest of the Borrowers in the Collateral described therein (having the
priority provided for herein, therein and in the Order).

        (b)   Pursuant to Section 364(c)(1) of the Bankruptcy Code and the
Order, the Obligations at all times will constitute a Superpriority Claim in
each of the Cases, having priority over all administrative expenses of the kind
specified in Section 503(b) or 507(b) of the Bankruptcy Code, subject only to
the Carve-Out.

15

--------------------------------------------------------------------------------




        (c)   Pursuant to Section 364(c)(2) of the Bankruptcy Code and the
Order, the Obligations will be secured by a first priority perfected Lien on the
Collateral that is not encumbered by Liens in favor of any other Person, subject
only to Permitted Liens and the Carve-Out.

        (d)   Pursuant to section 364(c)(3) of the Bankruptcy Code and the
Order, the Obligations will be secured by a perfected Lien on that Collateral
encumbered by Filing Date Liens, subject only to the (A) Filing Date Liens,
(B) the Carve-Out and (C) Permitted Liens.

        (e)   The Order and the transactions contemplated hereby and thereby,
are in full force and effect and have not been vacated, reversed, modified,
amended or stayed without the prior written consent of Agent and the Requisite
Lenders.

        1.18    Security Interest in Cash Collateral Account.    Pursuant to
Section 364(c)(2) of the Bankruptcy Code, each Borrower hereby assigns and
pledges to Agent, for its benefit and for the ratable benefit of the Lenders,
and hereby grants to Agent, for its benefit and for the ratable benefit of the
Lenders, a first priority security interest, senior to all other Liens, if any,
in all of such Borrower's right, title and interest in and to the Cash
Collateral Account and any direct investment of the funds contained therein.
Cash held in the Cash Collateral Account shall not be available for use by any
Borrower, whether pursuant to Section 363 or 105(a) of the Bankruptcy Code or
otherwise, and shall be released to Borrowers or such other Person as is
lawfully entitled thereto only as described in Annex B.

        1.19    No Discharge; Survival of Claims.    Each Borrower agrees that
(a) its obligations hereunder and under the other Loan Documents to which it is
a party shall not be discharged by the entry of an order confirming a Chapter 11
Plan (and each such Borrower, pursuant to Section 1141(d)(4) of the Bankruptcy
Code, hereby waives any such discharge and the Order approves such waiver) and
(b) the Superpriority Claim granted to Agent and the Lenders pursuant to the
Order and described in Section 1.17 and the Liens granted to Agent pursuant to
the Order and described in Sections 1.17 and 1.18 shall not be affected in any
manner by the entry of an order confirming a Chapter 11 Plan.

        1.20    Single Revolving Loan.    All Revolving Loans to each Borrower
and all of the other Obligations of each Borrower arising under this Agreement
and the other Loan Documents shall constitute one general obligation of that
Borrower secured, until the Termination Date, by all of the Collateral.

        1.21    Reserves.    Agent agrees that it will only establish Reserves
if, in its Reasonable Credit Judgment, it determines such Reserves are
appropriate in character and amount. All Reserves shall be calculated in a
manner that is not inconsistent with the methodology used by the Agent in
calculating the initial Release Values. The amount of any Reserve shall only
reflect the impact on the orderly liquidation value of the particular Eligible
Item of the event or circumstance which gives rise to the establishment of the
particular Reserve. In addition, so long as (i) no Event of Default has occurred
and is continuing and (ii) the Excess Borrowing Base equals or exceeds
$50,000,000, Agent agrees that it will establish and maintain Reserves only upon
the occurrence and during the continuance of a Reserve Triggering Event or in
accordance with Section 14.2. Agent shall give the Borrower Representative
contemporaneous notice of the implementation of any new Reserve; provided,
however, failure of Agent to give such notice shall not invalidate the
implementation of such Reserve. If Agent revokes any Reserve established
pursuant to this Section 1.21, Agent will provide notice thereof to Borrower
Representative within one (1) Business Day after such revocation.

16

--------------------------------------------------------------------------------


2.     CONDITIONS PRECEDENT

        2.1    Conditions to Effectiveness of this Agreement.    This Agreement
shall not be effective against any Borrower, Agent or any Lender, until the
following conditions have been satisfied or provided for in a manner
satisfactory to Agent, or waived in writing, duly executed and delivered by
Agent and Requisite Lenders.

        (a)    Credit Agreement; Loan Documents.    This Agreement or
counterparts hereof shall have been duly executed by each Borrower and Lender
and delivered to Agent; and Agent shall have received all documents and items
listed in the Closing Checklist attached hereto as Annex D, each in form and
substance reasonably satisfactory to Agent.

        (b)    Opening Availability.    The Borrowing Availability, after giving
effect to any initial Revolving Credit Advance made to Borrowers and any
incurrence of any initial Letter of Credit Obligations, shall be at least
$50,000,000.

        (c)    Payment of Fees.    Borrowers shall have paid the Fees required
to be paid on the date hereof in the respective amounts specified in Section 1.9
(including the Fees specified in the GE Capital Commitment Letter), and shall
have reimbursed Agent for all fees, costs and expenses of closing presented as
of the date hereof.

        2.2    Further Conditions to Each Extension of Credit.    Except as
otherwise expressly provided herein, no Lender shall be obligated to fund any
Revolving Credit Advance or incur any Letter of Credit Obligation, if, as of the
date thereof:

        (a)   any representation or warranty by any Borrower contained herein or
in any other Loan Document is untrue or incorrect as of such date in any respect
(or in the case of any such representation or warranty or any part thereof that
does not have a materiality qualifier or standard incorporated therein, in any
material respect) except to the extent that such representation or warranty
expressly relates to an earlier date and except for changes therein expressly
permitted or expressly contemplated by this Agreement and Agent or Requisite
Lenders have determined not to make such Revolving Credit Advance or incur such
Letter of Credit Obligation as a result of the fact that such warranty or
representation is untrue or incorrect;

        (b)   (i) the Order shall not be in full force and effect or shall
otherwise have been vacated, reversed, modified, amended or stayed without the
prior written consent of Agent and the Requisite Lenders or

        (ii)   if the Order is the subject of a pending appeal in any respect,
there is a presently effective stay pending appeal with respect to the making of
any Revolving Credit Advances, the issuance of any Letter of Credit or the
performance by any Borrower of any of its obligations under any of the Loan
Documents;

        (c)   any Default or Event of Default has occurred and is continuing or
would result after giving effect to any Revolving Credit Advance (or the
incurrence of any Letter of Credit Obligation), and Agent or Requisite Lenders
shall have determined not to make any Revolving Credit Advance or incur any
Letter of Credit Obligation as a result of that Default or Event of Default; or

        (d)   after giving effect to any Revolving Credit Advance (or the
incurrence of any Letter of Credit Obligations), the outstanding principal
amount of the aggregate Revolving Loan would exceed the lesser of the Borrowing
Base and the Maximum Amount.

        The request and acceptance by any Borrower of the proceeds of any
Revolving Credit Advance or the incurrence of any Letter of Credit Obligations
shall be deemed to constitute, as of the date thereof, (i) a representation and
warranty by each Borrower that the conditions in this Section 2.2 have been
satisfied and (ii) a reaffirmation by each Borrower of the cross-guaranty
provisions set forth in

17

--------------------------------------------------------------------------------

Section 13 and of the granting and continuance of Agent's Liens, on behalf of
itself and Lenders, pursuant to the Collateral Documents.

3.     REPRESENTATIONS AND WARRANTIES

        To induce the Lenders to make the Revolving Loan and to incur Letter of
Credit Obligations, the Borrowers executing this Agreement, jointly and
severally, make the following representations and warranties to Agent and each
Lender with respect to all Borrowers, each and all of which shall survive the
execution and delivery of this Agreement.

        3.1    Corporate Existence; Compliance with Law.    Each Borrower, and
each such Borrower's Subsidiaries, (a) except to the extent otherwise permitted
by this Agreement or the other Loan Documents, is a corporation, limited
liability company or limited partnership duly organized, validly existing and in
good standing under the laws of its respective jurisdiction of incorporation or
organization set forth in Disclosure Schedule (3.1); (b) is duly qualified to
conduct business and is in good standing in each other jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except where failure to do so, in the aggregate, could not be
reasonably expected to result in a Material Adverse Effect; (c) upon the entry
of the Order by the Bankruptcy Court (but only with respect to Borrowers) has
the requisite corporate, limited liability company or limited partnership, as
applicable, power and authority and the legal right to own, pledge, mortgage or
otherwise encumber and operate its properties, to lease the property it operates
under lease and to conduct its business as now, heretofore and proposed to be
conducted; (d) subject to specific representations regarding Environmental Laws,
has all licenses, permits, consents or approvals from or by, and has made all
material filings with, and has given all notices to, all Governmental
Authorities having jurisdiction, to the extent required for such ownership,
operation and conduct, except where failure to do so, in the aggregate, could
not be reasonably expected to result in a Material Adverse Effect; (e) is in
compliance (other than immaterial non-compliance) with its charter and bylaws or
partnership or operating agreement, as applicable; and (f) subject to specific
representations set forth herein regarding ERISA, Environmental Laws, tax and
other laws, is (and its respective properties are) in compliance with all
applicable provisions of law (including, without limitation, PUHCA and the
Federal Power Act (and any applicable state statutes which are similar in
nature) and the rules and regulations thereunder), except where the failure to
comply, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

        3.2    Executive Offices, Collateral Locations, FEIN.    As of the date
hereof, the name of each Borrower as it appears in official filings in its state
of incorporation or organization, state of incorporation or organization,
organization type, organization number, if any, issued by its state
incorporation or organization, and for each Borrower, the current location of
such Person's chief executive office and the warehouses and premises at which
any material Collateral is located are set forth in Disclosure Schedule (3.2)
and each Borrower has only one state of incorporation or organization. In
addition, Disclosure Schedule (3.2) lists the federal employer identification
number of each Borrower.

        3.3    Corporate Power, Authorization, Enforceable Obligations.    The
execution, delivery and performance by each Borrower of the Loan Documents to
which it is a party and the creation of all Liens provided for therein: (a) are
within such Person's corporate, limited liability company or limited
partnership, as applicable, power; (b) have been duly authorized by all
necessary corporate, limited liability company or limited partnership action;
(c) do not contravene any provision of such Person's charter, bylaws or
partnership or operating agreement as applicable; (d) do not violate in any
material respect any law or regulation, or do not violate any order or decree of
any court or Governmental Authority; (e) do not conflict with or result in the
material breach or termination of, constitute a material default under or
accelerate or permit the acceleration of any performance required by, any
Material Contract or any other material indenture, mortgage, deed of trust,
lease, agreement or other

18

--------------------------------------------------------------------------------


instrument entered into after the Petition Date to which such Person is a party
or by which such Person or any of its property is bound; (f) do not result in
the creation or imposition of any Lien upon any of the property of such Person
other than those in favor of Agent, on behalf of itself and Lenders, pursuant to
the Loan Documents and the Order; and (g) other than non-material consents and
approvals, do not require the consent or approval of any Governmental Authority
or any other Person, other than the Bankruptcy Court or other consents, all of
which will have been duly obtained, made or complied with prior to the date
hereof. With respect to each Borrower, subject to the entry of the Order, each
of the Loan Documents shall be duly executed and delivered by such Borrower that
is a party thereto and each such Loan Document shall constitute (or, when
executed and delivered, will constitute) a legal, valid and binding obligation
of such Borrower enforceable against it in accordance with its terms and the
Order.

        3.4    Financial Statements, Projections and Cash Flow
Forecasts.    Except for the Projections, all Financial Statements concerning
Mirant and its Subsidiaries that are referred to below have been prepared in
accordance with GAAP consistently applied throughout the periods covered (except
as disclosed therein and except, with respect to unaudited Financial Statements,
for the absence of footnotes, normal year-end audit adjustments and goodwill and
other asset impairment adjustments) and present fairly in all material respects
the financial position of the Persons covered thereby as at the dates thereof
and the results of their operations and cash flows for the periods then ended.

        (a)    Financial Statements.    The following Financial Statements that
have been delivered on or prior to the date hereof:

        (i)    The audited consolidated balance sheets at December 31, 2002 and
the related statements of income and cash flows of Mirant and its Subsidiaries
for the Fiscal Year then ended, certified by Mirant.

        (ii)   The unaudited consolidated balance sheet(s) at March 31, 2003 and
the related statement(s) of income and cash flows of Mirant and its Subsidiaries
for the first Fiscal Quarter then ended, certified by Mirant.

        (b)    Projections.    The Projections delivered to Agent under separate
cover on the date hereof have been prepared by Mirant in light of the past
operations of its and its Subsidiaries' businesses, and reflect projections for
the two (2) year period beginning September 2003 on a month-by-month basis for
the first year and on a quarter-by-quarter basis thereafter. The Projections are
based, in all material respects, upon the same accounting principles as those
used in the preparation of the financial statements described above and the
estimates and assumptions stated therein, all of which Mirant believes to be
reasonable and fair in light of current conditions and current facts known to
Mirant as of the date of the preparation thereof and, as of the date hereof,
reflect Mirant's good faith and reasonable estimates of the future financial
performance of Mirant and its Subsidiaries for the period set forth therein. The
Projections are not a guaranty of future performance, and actual results may
differ from the Projections.

        3.5    Material Adverse Effect.    Between April 29, 2003 and the date
hereof: (a) no Borrower has incurred any obligations, contingent or
noncontingent liabilities, liabilities for Charges, long-term leases or unusual
forward or long-term commitments that, alone or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, (b) no contract, lease
or other agreement or instrument has been entered into by any Borrower or has
become binding upon any assets or any Borrower and no law or regulation
applicable to any Borrower has been adopted that has had or could reasonably be
expected to have a Material Adverse Effect, and (c) except for defaults
occasioned by the commencement of the Cases or occurring prior to the Petition
Date, no Borrower is in default and to the best of such Borrower's knowledge no
third party is in default under any material contract, lease or other agreement
or instrument, that alone or in the aggregate could reasonably be expected to
have a Material Adverse Effect. Since April 29, 2003, no event has occurred,
that alone or together with other

19

--------------------------------------------------------------------------------


events, could reasonably be expected to have a Material Adverse Effect other
than (i) the commencement of the Cases and the actions, proceedings and other
matters related thereto including, but not limited to, events that customarily
occur as a result of events leading up to and following the commencement of a
chapter 11 case under the Bankruptcy Code, including the deterioration of
results as a result of filing the Cases, and (ii) those events and occurrences
that have been specifically disclosed by the Borrowers to, and waived by, Agent.

        3.6    Ownership of Property; Liens.    As of the date hereof, the real
estate ("Real Estate") listed in Disclosure Schedule (3.6)(i) and (ii), as
appropriate, constitutes all of the material real property owned, leased or
subleased by any Borrower, including the Eligible Mortgaged Properties. Subject
only to Permitted Liens, each Borrower owns good and marketable fee simple title
to all of its owned Real Estate which is material to its business, and, except
as set forth on Disclosure Schedule 3.6(iii), valid and marketable leasehold
interests in all of its leased Real Estate which is material to its business,
all as described on Disclosure Schedule (3.6), and copies of all such leases or
a summary of terms thereof reasonably satisfactory to Agent have been delivered
to Agent. Disclosure Schedule (3.6) further describes any material Real Estate
with respect to which any Borrower is a lessor or sublessor as of the date
hereof, except as set forth on Disclosure Schedule (3.6), there are no material
leases affecting such Real Estate. Each Borrower also has good and marketable
title to, or valid leasehold interests in, all of its material personal property
and assets subject only to Permitted Liens. As of the date hereof, none of the
properties and assets of any Borrower are subject to any Liens other than
Permitted Liens, and, other than any exercise of the Option and any secured
financing that any of the MAG Entities may enter into in connection therewith
after (or simultaneously with) the Amendment Effective Date, there are no facts,
circumstances or conditions known to any Borrower that may result in any Liens
(including Liens arising under Environmental Laws) other than Permitted Liens.
Disclosure Schedule (3.6) also describes any purchase options, rights of first
refusal or other similar contractual rights pertaining to any Eligible Mortgaged
Property as of the date hereof. As of the date hereof, no portion of any Real
Estate has suffered any material damage by fire or other casualty loss that has
not heretofore been repaired and restored in all material respects, is fully
insured, or otherwise remedied. As of the date hereof, all material permits
required to have been issued or appropriate to enable the Real Estate to be
lawfully occupied and used for all of the purposes for which it is currently
occupied and used have been lawfully issued and are in full force and effect,
except where the failure to have such permits issued and in full force and
effect could not be reasonably expected to result in a Material Adverse Effect.

        3.7    Labor Matters.    As of the date hereof (a) except as set forth
on Disclosure Schedule (3.7) and except as could not reasonably be expected to
have a Material Adverse Effect, no strikes or other material labor disputes
against any Borrower or any of such Borrower's Domestic Subsidiaries, are
pending or, to any Borrower's knowledge, threatened; (b) hours worked by and
payment made to employees of each Borrower of such Borrower's Domestic
Subsidiaries comply in all material respects with the Fair Labor Standards Act
and each other federal, state, local or foreign law applicable to such matters;
(c) except as set forth on Disclosure Schedule (3.7), no Borrower or any of such
Borrower's Domestic Subsidiaries is a party to or bound by any collective
bargaining agreement; (d) except as could not reasonably be expected to have a
Material Adverse Effect, there is no organizing activity involving any Borrower
or any Borrower's Domestic Subsidiaries pending or, to any Borrower's knowledge,
threatened by any labor union or group of employees; (f) there are no material
representation proceedings pending or, to any Borrower's knowledge, threatened
with the National Labor Relations Board, and, except as could not reasonably be
expected to have a Material Adverse Effect, no labor organization or group of
employees of any Borrower or any Borrower's Domestic Subsidiaries has made a
pending demand for recognition; and (g) except as could not reasonably be
expected to have a Material Adverse Effect, there are no material complaints or
charges against any Borrower or any Borrower's Domestic Subsidiaries pending or,
to the knowledge of any Borrower, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in

20

--------------------------------------------------------------------------------


connection with, or otherwise relating to the employment or termination of
employment by any Borrower or any Borrower's Domestic Subsidiaries of any
individual.

        3.8    Ventures, Subsidiaries and Affiliates; Outstanding
Stock.    Except as set forth in Disclosure Schedule (3.8), as of the date
hereof, no Borrower has any Subsidiaries, is engaged in any joint venture or
partnership with any other Person, or is an Affiliate of any other Person. As of
the date hereof, all of the issued and outstanding Stock of each Borrower and
each such Borrower's Subsidiaries is owned by each of the Stockholders and in
the amounts set forth in Disclosure Schedule (3.8). Except as set forth in
Disclosure Schedule (3.8) or as otherwise permitted hereunder, there are no
outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which any Borrower or any of such Borrower's Domestic
Subsidiaries may be required to issue, sell, repurchase or redeem any of its
Stock or other equity securities or any Stock or other equity securities of its
Subsidiaries.

        3.9    Government Regulation.    No Borrower or any of such Borrower's
Domestic Subsidiaries is an "investment company" or an "affiliated person" of,
or "promoter" or "principal underwriter" for, an "investment company," as such
terms are defined in the Investment Company Act of 1940. No Borrower nor any of
such Borrower's Domestic Subsidiaries is subject to any restriction or
limitation on its ability to incur Indebtedness or to execute or perform its
obligations hereunder under any of PUHCA, the Federal Power Act, or any other
applicable law or regulation, federal or state, that is not rendered ineffective
or inapplicable by virtue of the EWG Status Orders and Market Based Rate Orders.
Each Power Generator has received those orders as set forth on Disclosure
Schedule (3.9), from the FERC and any other Governmental Authority having
jurisdiction over such Power Generator, which orders were validly issued, is
final and non-appealable, and are in full force and effect, and with which each
Power Generator is in compliance in all material respects, and under which each
Power Generator has the consent, power and authority to incur Indebtedness and
to enter into this Agreement and perform its obligations hereunder, without any
further or additional action by the FERC or any other Governmental Authority.
The making of the Revolving Loans by Lenders to Borrowers, the incurrence of the
Letter of Credit Obligations on behalf of Borrowers, the guarantee of the
Obligations of the Borrowers pursuant to Section 13, the granting of the
security interest by the Borrowers in the Collateral, and the application of the
proceeds thereof and repayment thereof will not violate in any material respect
any provision of any applicable law or regulation or any rule, regulation or
order issued by or policy of the Securities and Exchange Commission, the FERC or
any other Governmental Authority.

        3.10    Margin Regulations.    No Borrower or any of such Borrower's
Domestic Subsidiaries is engaged, nor will it engage, principally or as one of
its important activities, in the business of extending credit for the purpose of
"purchasing" or "carrying" any "margin stock" as such terms are defined in
Regulation U of the Federal Reserve Board as now and from time to time hereafter
in effect (such securities being referred to herein as "Margin Stock"). No
Borrower or any of such Borrower's Domestic Subsidiaries owns any Margin Stock
in amounts that could cause the Revolving Loans to constitute "purpose credit"
within the meaning of Regulations T, U or X of the Federal Reserve Board, and
none of the proceeds of the Revolving Loans or other extensions of credit under
this Agreement will be used, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any Margin
Stock or for any other purpose that might cause any of the Revolving Loans or
other extensions of credit under this Agreement to be considered a "purpose
credit" within the meaning of Regulations T, U or X of the Federal Reserve
Board. No Borrower or any of such Borrower's Domestic Subsidiaries will take or
permit to be taken any action that could reasonably be expected to cause any
Loan Document to violate any regulation of the Federal Reserve Board.

        3.11    Taxes.    Except as described in Disclosure Schedule (3.11) or
as otherwise disclosed in writing to Agent, all federal and all other material
tax returns, reports and statements, including information returns, required by
any Governmental Authority to be filed by any Borrower or any of such

21

--------------------------------------------------------------------------------


Borrower's Subsidiaries in respect of taxes have been filed with the appropriate
Governmental Authority, and all material Charges have been paid prior to the
date on which any fine, penalty, interest or late charge may be added thereto
for nonpayment thereof excluding (a) Charges or other amounts being contested in
accordance with Section 5.2(b) and (b) any failures to file or timely pay which
would not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Except as described in Disclosure
Schedule (3.11) or as otherwise disclosed to Agent in writing, proper and
accurate amounts have been withheld by each Borrower or any of such Borrower's
Subsidiaries from payments to its respective employees for all periods in full
and complete compliance with all applicable federal, state, local and foreign
laws and such withholdings have been timely paid to the respective Governmental
Authorities excluding any failures to withhold or timely pay which would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Disclosure Schedule (3.11), except as otherwise
disclosed in writing to Agent, sets forth as of the date hereof those taxable
years for which tax returns of any Borrower or any of such Borrower's
Subsidiaries are currently being audited by the IRS or any other applicable
Governmental Authority, and any assessments or, to the knowledge of such party,
threatened assessments in connection with such audit, or otherwise currently
outstanding as of the date hereof. Except as described in Disclosure
Schedule (3.11), as of the date hereof, no Borrower or any of such Borrower's
Subsidiaries has executed or filed with the IRS or any other Governmental
Authority any agreement or other document extending, or having the effect of
extending, the period for assessment or collection of any Charges, which period
has not expired. Except as described in Disclosure Schedule (3.11), as of the
date hereof, none of the Borrowers, any of such Borrower's Subsidiaries or their
respective predecessors is liable for any Charges: (a) under any agreement
(including any tax sharing agreements) or (b) to each Borrower's knowledge, as a
transferee. Except as described in Disclosure Schedule (3.11), as of the date
hereof no Borrower or any of such Borrower's Subsidiaries has agreed or been
requested to make any adjustment under IRC Section 481(a), by reason of a change
in accounting method or otherwise, which would reasonably be expected to have a
Material Adverse Effect.

        3.12    ERISA.    

        (a)   Disclosure Schedule (3.12) lists as of the date hereof, all Plans
of each Borrower and such Borrower's Subsidiaries and separately identifies all
Pension Plans, including Title IV Plans, Multiemployer Plans, ESOPs and Welfare
Plans, including all Retiree Welfare Plans. Copies of all such listed Plans,
together with a copy of the latest form IRS/DOL 5500-series, as applicable, for
each such Plan, have been delivered or made available to Agent. (i) Except with
respect to Multiemployer Plans, each Qualified Plan has been determined by the
IRS to qualify under Section 401 of the IRC, the trusts created thereunder have
been determined to be exempt from tax under the provisions of Section 501 of the
IRC, and nothing has occurred that would reasonably be expected to cause the
loss of such qualification or tax-exempt status; (ii) each Plan is in compliance
with the applicable provisions of ERISA and the IRC, including the timely filing
of all reports required under the IRC or ERISA, including the statement required
by 29 CFR Section 2520.104-23; (iii) neither any Borrower nor ERISA Affiliate
has failed to make any contribution or pay any amount due as required by either
Section 412 of the IRC or Section 302 of ERISA or the terms of any such Plan; or
(iv) neither any Borrower nor any ERISA Affiliate has engaged in a "prohibited
transaction," as defined in Section 406 of ERISA and Section 4975 of the IRC, in
connection with any Plan, that would subject any Borrower to a material tax on
prohibited transactions imposed by Section 502(i) of ERISA or Section 4975 of
the IRC, except where any violation of the foregoing clauses (i) through
(iv) would not reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect.

        (b)   Except as set forth in Disclosure Schedule (3.12): (i) no Title IV
Plan has any Unfunded Pension Liability; (ii) no ERISA Event or event described
in Section 4062(e) of ERISA with respect to any Title IV Plan has occurred or is
reasonably expected to occur; (iii) there are no pending, or to the knowledge of
any Borrower, threatened claims (other than claims for benefits in the normal
course), sanctions, actions or lawsuits, asserted or instituted against any Plan
or any Person as fiduciary or

22

--------------------------------------------------------------------------------


sponsor of any Plan; (iv) no Borrower or ERISA Affiliate has, since January 1,
1998, incurred any liability as a result of a complete or partial withdrawal
from a Multiemployer Plan nor does such entity reasonably expect to incur such
liability; (v) within the last five years no Title IV Plan of any Borrower or
ERISA Affiliate has been terminated for which any termination liability has not
been satisfied, whether or not in a "standard termination" as that term is used
in Section 4041(b)(1) of ERISA, nor has any Title IV Plan of any Borrower or any
ERISA Affiliate (determined at any time within the last five years) with
material Unfunded Pension Liabilities been transferred outside of the
"controlled group" (within the meaning of Section 4001(a)(14) of ERISA) of any
Borrower or ERISA Affiliate (determined at such time); (vi) except in the case
of any ESOP, Stock of each Borrower and each of such Borrower's Subsidiaries and
their ERISA Affiliates makes up, in the aggregate, no more than ten percent
(10%) of the fair market value of the assets of any Plan measured on the basis
of fair market value as of the latest valuation date of any Plan and (vii) no
liability under any Title IV Plan has been satisfied with the purchase of a
contract from an insurance company that is not rated AAA by S&P or an equivalent
rating by another nationally recognized rating agency.

        3.13    No Litigation.    Excluding the Cases, or as otherwise listed on
Disclosure Schedule (3.13), no action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Borrower, threatened
against any Borrower or any of such Borrower's Subsidiaries, before any
Governmental Authority or before any arbitrator or panel of arbitrators
(collectively, "Litigation") (a) that challenges any Borrower's right or power
to enter into or perform any of its obligations under the Loan Documents to
which it is a party, or the validity or enforceability of any Loan Document or
any action taken thereunder, or (b) that could reasonably be expected to have a
Material Adverse Effect. Except as set forth on Disclosure Schedule (3.13), as
of the date hereof, there is no Litigation pending or, to any Borrower's
knowledge, threatened, that could reasonably be expected to expose such Borrower
or any of such Borrower's Domestic Subsidiaries to losses or damages in excess
of $3,000,000. Except as set forth on Disclosure Schedule (3.13), as of the date
hereof, there is no Litigation pending that seeks injunctive relief or, to any
Borrower's knowledge, threatened in writing by a Governmental Authority that
seeks injunctive relief, in each case, against any Borrower or any of such
Borrower's Domestic Subsidiaries which could reasonably be expected to have a
Project MAE. Except as set forth on Disclosure Schedule (3.13), as of the date
hereof, there is no (i) Litigation pending or on-going investigation by a
Governmental Authority that alleges criminal misconduct by any Borrower or any
of such Borrower's Domestic Subsidiaries or (ii) Litigation or an investigation
threatened by a Governmental Authority in writing that alleges criminal
misconduct by any Borrower or any of such Borrower's Domestic Subsidiaries.

        3.14    Brokers.    No broker or finder brought about the obtaining,
making or closing of the Revolving Loans or the transactions contemplated by the
Loan Documents, and no Borrower or Affiliate thereof has any obligation to any
Person in respect of any finder's or brokerage fees in connection therewith.

        3.15    Intellectual Property.    As of the date hereof, each Borrower
and such Borrower's Domestic Subsidiaries owns or has rights to use all material
Intellectual Property necessary to continue to conduct its business as now or
heretofore conducted by it or proposed to be conducted by it. Each Borrower and
each of such Borrower's Domestic Subsidiaries conducts its business without
infringement of or interference with any Intellectual Property owned by any
other Person in any manner which could reasonably be expected to have a Material
Adverse Effect. As of the date hereof no Borrower is aware of any pending or
threatened infringement claim by any other Person with respect to any
Intellectual Property that could reasonably be expected to have a Material
Adverse Effect.

        3.16    Full Disclosure.    No information contained in this Agreement,
any of the other Loan Documents or Financial Statements or other written reports
(other than the Projections and other forward looking statements) from time to
time delivered hereunder or any written statement furnished

23

--------------------------------------------------------------------------------


by or on behalf of any Borrower to Agent or any Lender pursuant to the terms of
this Agreement, when taken as a whole (and after giving effect to any amendments
or supplements thereto that have been delivered to Agent prior to the time when
the representation set forth in this Section 3.16 is made or deemed made),
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary to make the statements contained
herein or therein not misleading in light of the circumstances under which they
were made.

        3.17    Environmental Matters.    

        (a)   Except as set forth in Disclosure Schedule (3.17) and as would not
reasonably be expected to have a Material Adverse Effect, as of the date hereof:
(i) the Real Estate is free of contamination from any Hazardous Material except
for such contamination that would not materially and adversely affect the value
or marketability of such Real Estate for its current use; (ii) no Borrower nor
any of such Borrower's Domestic Subsidiaries has caused or suffered to occur any
material Release of Hazardous Materials to the environment; (iii) the Borrowers
are and have been in compliance with all Environmental Laws; (iv) the Borrowers
and their respective Domestic Subsidiaries have obtained, or have timely
submitted an application for or application for renewal of, and are in
compliance with, all Environmental Permits required by Environmental Laws for
the operations of their respective businesses as presently conducted or as
proposed to be conducted, and all such Environmental Permits are uncontested;
(v) there is no Litigation arising under or related to Environmental Laws,
Environmental Permits or Release of Hazardous Material; and (vi) no notice has
been received by any Borrower or any of such Borrower's Domestic Subsidiaries
identifying it as a "potentially responsible party" or requesting information
under CERCLA or analogous state statutes which notice or identification could
reasonably be expected to result in Environmental Liabilities.

        (b)   Each Borrower hereby acknowledges and agrees that Agent (i) is not
now, and has not ever been, in control of any of the Real Estate or any
Borrower's affairs, and (ii) does not have the capacity through the provisions
of the Loan Documents or otherwise to influence any Borrower's conduct with
respect to the ownership, operation or management of any of its Real Estate or
compliance with Environmental Laws or Environmental Permits.

        3.18    Insurance. Disclosure Schedule (3.18)    lists all material
insurance policies of any nature maintained, as of the date hereof, for current
occurrences by each Borrower and each of such Borrower's Domestic Subsidiaries,
as well as a summary of the types of coverage, limits and deductible of each
such policy.

        3.19    Deposit and Disbursement Accounts.    Disclosure Schedule (3.19)
lists all banks and other financial institutions at which any Borrower maintains
deposit or other accounts as of the date hereof, including any Disbursement
Accounts, and such Schedule correctly identifies the name, address and telephone
number of each depository, the name in which the account is held and the
complete account number therefor.

        3.20    Utility Regulation; Adequacy of Services and Rights.    

        (a)   With regard to each of the Power Generators, except as would not
reasonably be expected to have a Material Adverse Effect (i) each of the Power
Generators is, and has been determined by the respective EWG Status Orders to
be, an Exempt Wholesale Generator, and as a result of such orders (x) none of
the Power Generators can be considered an "electric utility company" under
Section 2(a)(3) of PUHCA and (y) whether or not such Power Generator is a
"subsidiary company", an "affiliate", or an "associate company" of a "holding
company" (as each such term is defined under PUHCA), such Power Generator is
exempt from all provisions of PUHCA in accordance with Section 2(a)(3) of PUHCA,
(ii) each EWG Status Order was validly issued by FERC and is final,
non-appealable and in full force and effect and (iii) no EWG Status Order or any
Power Generator's status as an Exempt Wholesale Generator is the subject of any
pending or, to the Borrowers' knowledge, threatened judicial or administrative
proceeding.

24

--------------------------------------------------------------------------------


        (b)   Except where it could not reasonably be expected to have a
Material Adverse Effect (i) each Power Generator, by virtue of the respective
Market Based Rates Orders, has been granted the Market Based Rates Order and
currently has, the authority to sell at wholesale, electric capacity and energy
as set forth in such Market Based Rates Orders at market-based rates (not
subject to any rate cap or other market power mitigation measure, other than
those conditions imposed by FERC on individual markets and/or all market
participants or by a market monitoring organization authorized by a FERC tariff
to do so) and (ii) each Market Based Rates Order was validly issued by FERC and
is final, non-appealable and in full force and effect. No Market Based Rates
Order or the authority of any of the Power Generators thereunder is the subject
of any pending or, to the Borrowers' knowledge, threatened judicial or
administrative proceeding which Borrowers reasonably expect to be successful and
which could, if successful against Borrowers, reasonably be expected to have a
Material Adverse Effect.

        (c)   Neither Agent nor any Lender will, solely by reason of (i) the
making of the Revolving Loan or other extensions of credit hereunder or the
other Loan Documents, or (ii) any other transaction contemplated by any Loan
Document, be deemed by any Governmental Authority having jurisdiction to be or
otherwise become a "public utility", an "electric public utility", a "public
electric utility", a "public utility company", a "public utility holding
company", a "public service company", an "electric utility", an "electric
company", a "electric utility company" or any similar type of entity (or an
affiliate of any thereof) under any federal, state, local and foreign law or
regulation (including PUHCA and the Federal Power Act) or otherwise subject to
any regulation relating to any such type of entity (or affiliates thereof) under
any federal, state, local and foreign law or regulation (including PUHCA and the
Federal Power Act), unless Agent or any Lender acquires ownership or control of
any Collateral.

        (d)   Except where it could not reasonably be expected to have a
Material Adverse Effect and subject to orders of the Bankruptcy Court and the
Bankruptcy Code (i) all utility services, means of transportation and facilities
(including electrical, water and sewage services and facilities) necessary for
the operation and maintenance of the Power Generation Facilities in accordance
with Prudent Industry Standards are available to the respective Power Generators
on commercially reasonable terms and, to the extent appropriate, contractual
arrangements have been made on commercially reasonable terms for such services,
means of transportation and facilities and (ii) the real property rights and
interest of the Power Generators and the contracts to which they are parties
afford the Power Generators control of the sites on which the respective Power
Generation Facilities are located and are sufficient to enable the Power
Generators to operate, maintain, repair, own, possess and use the respective
Power Generation Facilities for any reasonable purpose necessary in connection
with the operation and maintenance of the Power Generation Facilities (including
access for transportation of fuel to, and electricity from, the Power Generation
Facilities), all in accordance with Prudent Industry Standards and the other
requirements of this Agreement.

        3.21    Adequate Lender Rights.    Except as would not reasonably be
expected to have a Material Adverse Effect, each Power Generator has all
adequate and necessary property, contract or other rights and interests, whether
by ownership, approvals of Governmental Authorities, contract or otherwise, to
the occupancy, use, operation, maintenance, enjoyment and benefits of such
Generator's Power Generating Facility as currently operated.

4.     FINANCIAL STATEMENTS AND INFORMATION

        4.1    Reports and Notices.    

        (a)   Each Borrower executing this Agreement hereby agrees that from and
after the date hereof and until the Termination Date, it shall deliver, or shall
cause to be delivered, to Agent or to Agent and Lenders, as required, the
Financial Statements, notices, Projections and other information at the times,
to the Persons and in the manner set forth in Annex E.

25

--------------------------------------------------------------------------------


        (b)    Communication with Accountants.    Each Borrower executing this
Agreement authorizes, on its own behalf and on behalf of its Domestic
Subsidiaries, (i) Agent and (ii) so long as an Event of Default has occurred and
is continuing, each Lender, to communicate directly with upon prior written
notice to the Borrower Representative and the applicable Borrower, its
independent certified or chartered, as applicable, public accountants and
authorizes and, at Agent's reasonable request, shall instruct those accountants
and advisors to disclose and make available to Agent and each Lender any and all
Financial Statements and other supporting financial documents, schedules and
information relating to any Borrower or its Domestic Subsidiaries (including
copies of any issued management letters) with respect to the business, financial
condition and other affairs of any Borrower or its Domestic Subsidiaries.

5.     AFFIRMATIVE COVENANTS

        Each Borrower executing this Agreement jointly and severally agrees as
to all Borrowers that from and after the date hereof and until the Termination
Date:

        5.1    Maintenance of Existence.    Subject to further orders of the
Bankruptcy Court and as otherwise permitted hereunder, each Borrower shall, and
shall cause each of such Borrower's Domestic Subsidiaries to, (a) except as
otherwise permitted by Section 6.1, do or cause to be done all things necessary
to preserve and keep in full force and effect its corporate existence in its
jurisdiction of formation or organization, as applicable, and its material
rights and franchises; (b) do or cause to be done all things necessary to
preserve and keep in full force and effect its qualification as a foreign entity
in each jurisdiction where the ownership or lease of its properties or the
conduct of its business requires such qualification except to the extent, either
individually or in the aggregate, it could not reasonably be expected to have a
Material Adverse Effect; and (c) at all times maintain, preserve and protect all
of its material assets and properties used or useful in the conduct of its
business, and keep the same in good repair, working order (other than with
respect to properties the construction of which has not been completed) and
condition in all material respects (taking into consideration ordinary wear and
tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
Prudent Industry Practices or as are otherwise determined to be necessary or
appropriate in the good faith reasonable business judgment of such Person.

        5.2    Payment of Charges.    

        (a)   Except when a nonpayment is permitted or a payment is prohibited
by the Bankruptcy Court or the Bankruptcy Code solely with respect to each
Borrower, and subject to Sections 5.2(b) and 6.20, each Borrower and its
Domestic Subsidiaries shall pay and discharge or cause to be paid and discharged
promptly all material Charges payable by it.

        (b)   Each Borrower and each of such Borrower's Domestic Subsidiaries
may in good faith contest, by appropriate proceedings, the validity or amount of
any Charges described in Section 5.2(a);provided that (i) adequate reserves with
respect to such contest are maintained on the books of such Person, in
accordance with GAAP; (ii) no Lien on Collateral shall be imposed or otherwise
arise to secure payment of such Charges (other than in respect of a Permitted
Property Tax Lien and those Liens set forth in clause (b) of the definition of
Permitted Encumbrances) that is superior to any of the Liens securing the
Obligations and such contest is maintained and prosecuted with diligence and
operates to suspend collection or enforcement of such Charges; (iii) none of the
Collateral becomes subject to forfeiture or loss as a result of such contest;
and (iv) such Person shall promptly pay or discharge such contested Charges and
all additional charges, interest, penalties and expenses, if any, and shall
deliver to Agent evidence reasonably acceptable to Agent of such compliance,
payment or discharge, if such contest is terminated or discontinued adversely to
such Person or the conditions set forth in this Section 5.2(b) are no longer
met.

26

--------------------------------------------------------------------------------


        5.3    Books and Records.    Each Borrower shall, and shall cause each
of its Domestic Subsidiaries to, keep adequate books and records with respect to
its business activities in which proper entries, reflecting all financial
transactions, are made in accordance with GAAP.

        5.4    Insurance; Damage to or Destruction of Collateral.    

        (a)   Each Borrower shall, and shall cause each of its Domestic
Subsidiaries, at its sole cost and expense, maintain the policies of insurance
described on Disclosure Schedule (3.18) as in effect on the date hereof or
otherwise in form and amounts as is customary for companies of the same or
similar size in the same or similar businesses as that of the Borrowers and
their Domestic Subsidiaries and as commercially reasonably available and with
insurers reasonably acceptable to Agent. Such policies of insurance in respect
of the Borrowers and their Domestic Subsidiaries (or the loss payable and
additional insured endorsements delivered to Agent) shall contain provisions
pursuant to which the insurer agrees to provide not less than twenty (20) days
prior written notice to Agent in the event of any non-renewal, cancellation, or
material amendment of any such insurance policy. If any Borrower or any of such
Borrower's Domestic Subsidiaries at any time or times hereafter shall fail to
obtain or maintain any of the policies of insurance required above, except for
those listed on Disclosure Schedule (3.18) or to pay all premiums relating
thereto, Agent may at any time or times thereafter obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto that Agent deems advisable in its commercially reasonable
judgment. Agent shall have no obligation to obtain insurance for any Borrower or
any of such Borrower's Domestic Subsidiaries or pay any premiums therefor. By
doing so, Agent shall not be deemed to have (i) waived any Default or Event of
Default arising from any Borrower's or any of such Borrower's Domestic
Subsidiaries' failure to maintain such insurance or pay any premiums therefor or
(ii) violated the automatic stay provided by Section 362 of the Bankruptcy Code
or any other provision of the Bankruptcy Code, and each Borrower that is a
Debtor hereby waives applicability thereof. All sums so disbursed, including
reasonable attorneys' fees, court costs and other charges related thereto, shall
be payable by Borrower to Agent on demand and shall be additional Obligations
hereunder secured by the Collateral.

        (b)   If reasonably requested by Agent, each Borrower shall, and shall
cause its Domestic Subsidiaries to, deliver to Agent from time to time a report
of a reputable insurance broker, reasonably satisfactory to Agent, with respect
to its insurance policies.

        (c)   Each Borrower shall deliver to Agent, in form and substance
reasonably satisfactory to Agent, authorized certificates to (i) all "All Risk"
and business interruption insurance with respect to the Borrowers and each
Borrower's direct, wholly-owned Domestic Subsidiaries naming Agent, on behalf of
itself and Lenders, as loss payee, and (ii) all general liability and other
liability policies naming Agent, on behalf of itself and Lenders, as additional
insured. Each Borrower irrevocably makes, constitutes and appoints Agent (and
all officers, employees or agents designated by Agent), so long as any Default
or Event of Default has occurred and is continuing or the anticipated insurance
proceeds exceed $10,000,000, as such Person's true and lawful agent and
attorney-in-fact for the purpose of making, settling and adjusting claims under
such "All Risk" policies of insurance, endorsing the name of such Person on any
check or other item of payment for the proceeds of such "All Risk" policies of
insurance and for making all determinations and decisions with respect to such
"All Risk" policies of insurance. Agent shall have no duty to exercise any
rights or powers granted to it pursuant to the foregoing power-of-attorney;
provided that if Agent does exercise any such rights or powers, Agent will do so
in consultation with Borrower Representative if such consultation is reasonable
under the circumstances. Borrower Representative shall promptly notify Agent of
any Recovery Event in the amount of $10,000,000 or more, whether or not covered
by insurance. Provided no Default or Event of Default is then continuing, the
applicable Borrower or such Borrower's Domestic Subsidiary may use the proceeds
from such Recovery Event to replace, repair, restore or rebuild the Collateral
in a diligent and expeditious manner with materials and workmanship in
accordance with Prudent Industry Standards; provided that if such Borrower or
such Domestic Subsidiary shall not have completed or entered into

27

--------------------------------------------------------------------------------


binding agreements to complete (or delivered to Agent a reasonably detailed plan
pursuant to which such Borrower or such Domestic Subsidiary shall complete) such
replacement, restoration, repair or rebuilding within 180 days of such Recovery
Event, Agent may apply such insurance proceeds of any Borrower or its direct,
wholly-owned Domestic Subsidiaries (after deducting from the proceeds of such
Recovery Event (i) the expenses incurred by Agent in the collection or handling
thereof, and (ii) amounts required to be paid to creditors (other than Lenders)
having Permitted Liens) as a mandatory prepayment pursuant to Section 1.3(b)(v)
in accordance with Section 1.3(c). All insurance proceeds that are to be made
available to any Borrower or such Borrower's direct, wholly-owned Domestic
Subsidiary to replace, repair, restore or rebuild the Collateral shall be
deposited in a cash collateral account over which Agent shall have sole dominion
and control. Thereafter, such funds shall be made available to such Person to
provide funds to replace, repair, restore or rebuild the Collateral as follows:
(i) Borrower Representative shall request a release from the cash collateral
account be made to such Person in the amount requested to be released; and
(ii) so long as no Default or Event of Default shall then be continuing, Agent
shall release funds from the cash collateral account. To the extent (1) a
Default or Event of Default has occurred and is continuing or (2) not used to
replace, repair, restore or rebuild the Collateral as provided above, such
insurance proceeds (in the case of clause (2), net of any amounts required by
the terms of the relevant insurance policy to be returned to such insurer in the
event Borrower or such Subsidiary does not replace, repair, restore or rebuild
in the manner or to the extent previously described to such insurer) shall be
applied as a mandatory prepayment pursuant to Section 1.3(b)(v) in accordance
with Section 1.3(c); provided that in the case of insurance proceeds pertaining
to any direct, wholly-owned Domestic Subsidiary of a Borrower that is not also a
Borrower, such insurance proceeds shall be applied ratably to all of the
Revolving Loans owing by each Borrower. Notwithstanding the foregoing, (a) so
long as no Default or Event of Default has occurred and is continuing, all
proceeds of business interruption insurance received by the Agent shall be
promptly turned over to the applicable Borrower and (b) regardless of whether a
Default or Event of Default has occurred and is continuing, all insurance
proceeds received by the Agent in excess of the then outstanding Obligations
(after giving effect to the application thereof in accordance with Section 1.11)
shall promptly be turned over to the applicable Borrower.

        5.5    Compliance with Laws.    Each Borrower shall, and shall cause
each of its Domestic Subsidiaries to, comply with all federal, state, local and
foreign laws and regulations applicable to it, including those relating to
ERISA, labor laws, and Environmental Laws and Environmental Permits, except to
the extent that the failure to comply, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. Except to the
extent it could not reasonably be expected to have a Material Adverse Effect,
each Power Generator shall maintain at all times its status as an Exempt
Wholesale Generator under PUHCA, and each Power Generator shall maintain at all
times its authority to sell at wholesale electric capacity and energy at
market-based rates (not subject to any rate cap or other market power mitigation
measure, other than those conditions imposed by FERC on individual markets
and/or all market participants or by a market monitoring organization authorized
by a FERC tariff to do so) and no Power Generator shall take or omit to take any
action which action or omission could reasonably be expected to result in the
loss of such status or such authority, as applicable. Except to the extent it
could not reasonably be expected to have a Material Adverse Effect, each
Borrower shall obtain and maintain in full force and effect all Governmental
Approvals and consents and approvals of any other Person, including, in the case
of the Power Generators, those necessary for the ownership, operation and
maintenance of the respective Power Generation Facilities at or before the time
each such Governmental Approval is required to be obtained.

        5.6    Supplemental Disclosure.    From time to time as may be
reasonably requested by Agent or at the Borrowers' election, the Borrowers shall
supplement each Disclosure Schedule hereto, or any representation herein or in
any other Loan Document, with respect to any matter hereafter arising that, if
existing or occurring at the date of this Agreement, would have been required to
be set forth or described in such Disclosure Schedule or as an exception to such
representation or that is necessary to

28

--------------------------------------------------------------------------------


correct any information in such Disclosure Schedule or representation which has
been rendered inaccurate thereby (and, in the case of any supplements to any
Disclosure Schedule, such Disclosure Schedule shall be appropriately marked to
show the changes made therein); provided that (a) no such supplement to any such
Disclosure Schedule or representation shall amend, supplement or otherwise
modify any Disclosure Schedule or representation, or be or be deemed a waiver of
any Default or Event of Default resulting from the matters disclosed therein,
except as consented to by Agent and Requisite Lenders in writing, and (b) no
supplement shall be required or permitted as to representations and warranties
that relate solely to the date hereof.

        5.7    Intellectual Property.    Each Borrower shall, and shall cause
each of its Domestic Subsidiaries to, conduct its business and affairs without
infringement of or interference with any Intellectual Property of any other
Person and shall comply with the terms of its Licenses, in each case, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

        5.8    Environmental Matters.    Each Borrower shall, and shall cause
each of its Subsidiaries to, and shall cause each Person within its control to:
(a) conduct its operations and keep and maintain its Real Estate in compliance
with all Environmental Laws and Environmental Permits other than noncompliance
that could not reasonably be expected to have a Material Adverse Effect;
(b) implement any and all investigation, remediation, removal and response
actions that such Borrower determines (in its good faith reasonable judgment)
are appropriate or necessary to maintain the value and marketability of the Real
Estate for its current use or to otherwise comply with Environmental Laws and
Environmental Permits pertaining to the Release of any Hazardous Material on,
at, in, under, above, to, from or about any of its Real Estate in all material
respects; (c) notify Agent promptly after such Person becomes aware of any
violation of Environmental Laws or Environmental Permits or any Release on, at,
in, under, above, to, from or about any Real Estate that is reasonably likely to
result in Environmental Liabilities in excess of $5,000,000; and (d) promptly
forward to Agent a copy of any order, notice, request for information or any
communication or report received by such Person from a Governmental Authority in
connection with any such violation or Release or any other matter relating to
any Environmental Laws or Environmental Permits that is reasonably likely to
result in Environmental Liabilities in excess of $5,000,000, in each case
whether or not the Environmental Protection Agency or any Governmental Authority
has taken or threatened in writing any action in connection with any such
violation, Release or other matter. If Agent at any time has a reasonable basis
to believe that there may be a violation of any Environmental Laws or
Environmental Permits by any Borrower or any Domestic Subsidiary of a Borrower
or any Environmental Liability arising thereunder, or a Release of Hazardous
Materials on, at, in, under, above, to, from or about any of its Real Estate,
that, in each case, could reasonably be expected to have a Material Adverse
Effect, then each Borrower shall, and shall cause each of its Domestic
Subsidiaries to, upon Agent's written request (i) cause the performance of such
environmental audits including subsurface sampling of soil and groundwater, and
preparation of such environmental reports, at Borrowers' expense, as Agent may
from time to time reasonably request, which shall be conducted by reputable
environmental consulting firms reasonably acceptable to Agent and shall be in
form and substance reasonably acceptable to Agent, and (ii) permit Agent or its
representatives to have access to all Real Estate for the purpose of conducting
such environmental audits and testing as Agent deems appropriate, including
subsurface sampling of soil and groundwater. Borrowers shall reimburse Agent on
demand for the costs of such audits and tests and the same will constitute a
part of the Obligations secured hereunder.

29

--------------------------------------------------------------------------------

        5.9    Landlords' Agreements, Mortgagee Agreements, Bailee Letters and
Real Estate Purchases.    Each Borrower (other than MIRMA) shall, and shall
cause each Power Generator to, use, at the request of Agent, its respective
commercially reasonable efforts to obtain a landlord's consent from the lessor
of each leased property where books and records pertaining to the Collateral are
stored or located or where a Power Generation Facility is located, which consent
shall be reasonably satisfactory in form and substance to Agent. If any Borrower
proposes to acquire a fee ownership interest in real estate having a market
value in excess of $5,000,000 after the date hereof, it shall first provide to
Agent a Mortgage granting Agent a first priority Lien on such real estate,
together, to the extent required by Agent, with environmental audits, a
Mortgagee Title Insurance Policy, local counsel opinion(s), and, if required by
Agent, a real property survey, supplemental casualty insurance and flood
insurance, if appropriate, and such other documents, instruments or agreements
reasonably requested by Agent, in each case, in form and substance reasonably
satisfactory to Agent; provided that such Person's compliance with the foregoing
sentence shall not waive or otherwise abrogate any Default or Event of Default
occurring hereunder as a result of such acquisition.

        5.10    Further Assurances.    Each Borrower executing this Agreement
agrees that it shall, and shall cause each of its Domestic Subsidiaries to, at
such Borrower's expense and upon reasonable request of Agent, duly execute and
deliver, or cause to be duly executed and delivered, to Agent such further
instruments and do and cause to be done such further acts as may be necessary or
proper in the reasonable opinion of Agent to carry out more effectively the
provisions and purposes of this Agreement or any other Loan Document. Without
limiting the generality of the foregoing, each Borrower agrees to facilitate and
cooperate with Agent and the Lenders and their respective assignees in obtaining
any and all approvals of Governmental Authorities (including orders of the FERC
pursuant to Section 203 of the Federal Power Act) as may be necessary in order
for the Lenders to realize the benefits intended to be conveyed under any of the
Loan Documents, which facilitation and cooperation shall include joining in
filings and participating in proceedings at the Borrowers' own expense.

        5.11    LC Proceeds.    MAEM shall cause the LC Proceeds to be
segregated from and not commingled with any other cash or Cash Equivalents of
MAEM, any other Borrower, or any Subsidiary of any Borrower.

6.     NEGATIVE COVENANTS

        Each Borrower executing this Agreement jointly and severally agrees as
to all Borrowers that from and after the date hereof until the Termination Date.

        6.1    Mergers, Subsidiaries, Conduct of Business.    No Borrower shall,
nor shall it permit any of its Domestic Subsidiaries to, directly or indirectly,
by operation of law or otherwise (i) form or acquire any Subsidiary or
(ii) merge or amalgamate with, consolidate with, acquire all or substantially
all of the assets or Stock of, or otherwise combine with or acquire, any Person
or otherwise liquidate or dissolve other than (A) the dissolution, merger,
amalgamation, consolidation or acquisition of all or substantially all of the
assets or Stock of any Subsidiary of any Borrower with or into any Borrower or
any other Subsidiary of any Borrower; (B) the liquidation of any Person listed
on Disclosure Schedule 6.1(c); provided that if any such Person is a Borrower,
any assets of such Person (or other residual value) upon such liquidation shall
be distributed to another Borrower hereunder; and (C) the formation of any
Subsidiary; provided that, if such Subsidiary is formed or acquired after the
date hereof and is also a direct, wholly-owned Domestic Subsidiary of any
Borrower, then it shall become a Borrower hereunder as provided in
Section 12.18.

        6.2    Investments; Revolving Loans and Revolving Credit
Advances.    Except as otherwise expressly permitted by this Section 6, no
Borrower shall, nor shall it permit any of its Domestic Subsidiaries to, make or
permit to exist any investment in, or make, accrue or permit to exist any loans
or advances of

30

--------------------------------------------------------------------------------


money to, any Person, through the direct or indirect lending of money, holding
of securities or otherwise (each of the foregoing, an "Investment" and
collectively, the "Investments"), except (collectively, "Permitted Investments")
that:

        (a)   the Borrowers and their respective Domestic Subsidiaries may hold
Investments comprised of notes payable, stock or other securities issued by
Account Debtors pursuant to negotiated agreements with respect to settlement of
such Account Debtor's Accounts in the ordinary course of business;

        (b)   the Borrowers and their respective Domestic Subsidiaries may
acquire and hold accounts receivable owing to any of them, if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms (other than accounts receivable among any
Borrower and such Borrower's Subsidiaries) of such Borrower or such Domestic
Subsidiary;

        (c)   the Borrowers and their respective Domestic Subsidiaries may hold
the Investments held by them on the date hereof (and if any such Investment is
in an amount of $5,000,000 or more (and is not an Investment in a Subsidiary of
any Borrower), such Investment is described on Disclosure Schedule (6.2)(c)) or
required to be incurred pursuant to any contractual obligation in existence on
the date hereof described on Disclosure Schedule (6.2)(c)); provided that any
additional Investments made with respect thereto shall be permitted only if
independently justified under the other provisions of this Section 6.2 or
required to be incurred by any JV pursuant to any contractual obligation in
existence on the date hereof described on Disclosure Schedule (6.2)(c) ;

        (d)   The Borrowers and their respective Domestic Subsidiaries may
acquire and hold, cash and Cash Equivalents; provided that any cash and/or Cash
Equivalents of the Borrowers must be maintained in a Concentration Account or
otherwise in accordance with the Cash Management System;

        (e)   Without duplication, Investments permitted as Capital Expenditures
and Non-Budgeted Capital Expenditures pursuant to Section 6.10;

        (f)    Loans and advances made to directors, officers and employees
permitted by Section 6.4;

        (g)   Investments made by any Borrower in any other Borrower;

        (h)   Restricted Payments permitted under Section 6.14 hereof;

        (i)    Investments received in connection with the bankruptcy or
reorganization of, or in settlement of delinquent accounts or disputes with,
customers, suppliers or co-investors, in each case created in the ordinary
course of business and owing to any Borrower or any Domestic Subsidiary of such
Borrower;

        (j)    Payment obligations arising pursuant to agreements governing
(i) Hedging Activities permitted under Section 6.3(e) hereof and (ii) Trading
Activities permitted under Section 6.23 hereof;

        (k)   Investments made as a result of the receipt of non-cash
consideration from a Disposition permitted pursuant to Section 6.8 hereof;

        (l)    Guaranteed Indebtedness permitted by Section 6.6 hereof;

        (m)  To the extent not otherwise prohibited by this Agreement,
Investments consisting of surety bonds, guarantees, letters of credit and
performance bonds to be issued to support the operations and business of
Borrowers or their direct, wholly-owned Domestic Subsidiaries or the direct
unsecured credit support or unsecured credit enhancement of, or the provision of
collateral to support, the obligations of Borrowers; provided, that in all cases
the obligations of such Borrower or such direct, wholly-owned Domestic
Subsidiary supported by such bond, letter of credit, guarantees, credit
enhancement or credit support or collateral shall be owing to unaffiliated third
parties only and in no case shall such bond, letter of credit, guaranty, credit
support or credit enhancement or collateral support any obligations for
Indebtedness of such Borrower or such direct, wholly-owned Domestic Subsidiary;

31

--------------------------------------------------------------------------------


        (n)   (i) Investments made after the date hereof not to exceed
$20,000,000 in aggregate principal amount outstanding at any time in respect of
Letters of Credit issued pursuant to Annex B for the benefit of a Subsidiary of
Mirant that is not a Borrower and (ii) Investments (other than Investments of
the type described in clause (n)(i)) made after the date hereof not to exceed
$20,000,000 in aggregate principal amount outstanding at any time; and

        (o)   Non-cash Investments using assets listed on Disclosure
Schedule 6.2(o); provided that the Agent is granted a first priority perfected
Lien in any Stock received by such Borrower in connection therewith; and

        (p)   Investments created in connection with any tax sharing agreement
in existence on the date hereof.

        6.3    Indebtedness.    No Borrower shall, nor shall it permit any of
its Domestic Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except (without duplication):

        (a)   Indebtedness incurred after the Petition Date secured by purchase
money Liens and Capital Lease Obligations permitted by Section 6.7;

        (b)   the Revolving Loans and the other Obligations;

        (c)   unfunded pension fund and other employee benefit plan obligations
and liabilities to the extent they are permitted to remain unfunded under
applicable law;

        (d)   Indebtedness of (i) Borrowers incurred prior to the Petition Date
and (ii) the JVs incurred prior to the date hereof and described on Disclosure
Schedule (6.3) and, so long as such JV has not then commenced a Case, any
renewals or replacements thereof that do not increase the outstanding principal
amount of the Indebtedness being renewed or replaced;

        (e)   Hedging Obligations with respect to Hedging Activities of
Borrowers and any of their respective Domestic Subsidiaries entered into in the
ordinary course of business for non-speculative purposes;

        (f)    Indebtedness by and among Borrowers and their respective Domestic
Subsidiaries to the extent permitted by Section 6.2(c), (g), (h) or (n);
provided that if such Indebtedness is owed to a Borrower and is evidenced by a
written promissory note, (i) the first page of such promissory note shall have
been legended to reflect that such promissory note has been pledged by such
Borrower to Agent, for the benefit of itself and Lenders, pursuant to the
Collateral Documents and (ii) such Borrower shall not permit any Lien, other
than the Lien granted to Agent for the benefit of itself and Lenders, to exist
on such promissory note;

        (g)   other Indebtedness of Borrowers and their respective Domestic
Subsidiaries in an aggregate amount not to exceed at any time outstanding
$10,000,000;

        (h)   Indebtedness owed to banks or other financial institutions in the
ordinary course of business in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing house transfers of funds;

        (i)    Indebtedness in respect of surety, appeal or customs bond
incurred in the ordinary course of business of such Person;

        (j)    Guaranteed Indebtedness permitted by Section 6.6 hereof;

        (k)   Indebtedness in an aggregate principal amount not to exceed
$5,000,000 owing by the JVs to any Borrower;

        (l)    Indebtedness incurred after the date hereof by Mirant to Mirant
Canada Energy Marketing, Ltd. in an aggregate principal amount not to exceed
$100,000,000 pursuant to an

32

--------------------------------------------------------------------------------


intercompany promissory note relating to the transfer by Mirant Canada Energy
Marketing, Ltd. to Mirant of cash or Cash Equivalents for the purposes
previously disclosed to Agent;

        (m)  Indebtedness of any Borrower owing to any Subsidiary of Mirant that
is not a Borrower, as long as such Indebtedness is subordinated to the
indefeasible repayment of the Obligations on terms and conditions satisfactory
to Agent in its sole discretion; and

        (n)   Indebtedness of any Subsidiary of Mirant that is not a Borrower
owing to any Borrower so long as such Indebtedness constitutes a Permitted
Investment;

provided, however, that no Indebtedness otherwise permitted by clauses (a) or
(g) shall be permitted if, after giving effect to the incurrence thereof, any
Default shall have occurred and be continuing.

        6.4    Employee Loans and Affiliate Transactions.    

        (a)   No Borrower shall, nor shall it permit any of its Domestic
Subsidiaries to, enter into any transaction with any Affiliate thereof (other
than a transaction among Borrowers and their Domestic Subsidiaries) except in
the ordinary course of and pursuant to the reasonable requirements of such
Borrower's or such Domestic Subsidiary's business and upon fair and reasonable
terms that are not materially less favorable to such Borrower or such Domestic
Subsidiary than would be obtained in a comparable arm's length transaction with
a Person not an Affiliate of such Borrower; provided that (i) subject to
Section 6.4(c) below, the foregoing shall not prohibit a Borrower or any of its
Domestic Subsidiaries from entering into employment arrangements with its
officers and retention and other agreements with officers and directors pursuant
to the reasonable requirements of its business, on fair and reasonable terms and
similar to those entered into by companies of similar size as Mirant and engaged
in the same or similar line of business as Mirant and (ii) Borrower and its
Domestic Subsidiaries may enter into transactions described in Section 6.2(n)
and Section 6.3(m).

        (b)   No Borrower shall, nor shall it permit any of its Domestic
Subsidiaries to, enter into any lending or borrowing transaction with its
employees or the employees of any other Borrower or any of such Borrower's
Subsidiaries, except to the extent not prohibited by the Bankruptcy Code, loans
or advances to its respective employees in the ordinary course of business
consistent in all material respects with past practices for travel and
entertainment expenses, relocation costs and similar purposes.

        (c)   Other than as due under existing agreements, no Borrower shall,
nor shall it permit any of its Domestic Subsidiaries to, pay to any officer,
director or employee any employment wages, salary, bonus or other compensation
of any type or character that is not consistent in all material respects with
past practices other than, with respect to any Borrower or such Domestic
Subsidiary, retention, performance and severance payments which, if required,
have been approved by the Bankruptcy Court and which have been approved by Agent
(other than with respect to any retention, performance and severance payments
made pursuant to any plan or agreement approved by an order of the Bankruptcy
Court entered on or prior to the date hereof); provided that Agent's consent
shall not be required for the making of any retention, performance or severance
payment so long as Borrowing Availability was more than $250,000,000 at the time
the related plan or agreement under which such payments are to be made was
entered into by such Borrower or such Domestic Subsidiary.

        Notwithstanding anything to the contrary herein, in no event has Agent
waived (or shall it be deemed to have waived) its right to object to the
approval by the Bankruptcy Court of any plan or agreement providing for the
payment of any retention, performance and/or severance payments by virtue of
this Section 6.4 and Agent expressly reserves the right to make any such
objection (except to the extent Agent has approved such plan or agreement in
accordance with Section 6.4(c)).

        6.5    Capital Structure and Business.    No Borrower shall, nor shall
it permit any of its Domestic Subsidiaries to, (a) make any changes in any of
its business objectives, purposes or operations that

33

--------------------------------------------------------------------------------


could reasonably be expected to have or result in a Material Adverse Effect;
(b) amend its charter or bylaws or unanimous shareholder agreement or
declaration of partnership in the case of this clause (b) in a manner that would
materially and adversely affect the rights and remedies of Agent or Lenders
under the Loan Documents or such Person's duty or ability to repay the
Obligations or (c) except (i) as permitted by this Agreement or (ii) in
connection with the issuance of common Stock in connection with employee
incentive compensation, make any change in its capital structure as described in
Disclosure Schedule (3.8), including the issuance or sale of any shares of
Stock, warrants or other securities convertible into Stock or any revision of
the terms of its outstanding Stock.

        6.6    Guaranteed Indebtedness.    No Borrower shall, nor shall it
permit any of its Domestic Subsidiaries to, create, incur, assume or permit to
exist any Guaranteed Indebtedness except:

        (a)   by endorsement of instruments or items of payment for deposit to
the general account of any Borrower or its Domestic Subsidiaries;

        (b)   for Guaranteed Indebtedness incurred for the benefit of (i) any
other Borrower if the primary obligation is permitted by this Agreement or
(ii) any Subsidiary of a Borrower which is not also a Borrower so long as in the
case of this clause (ii) such incurrence constitutes a Permitted Investment;

        (c)   to the extent existing on the Petition Date; and

        (d)   in connection with the Guaranty dated May 16, 2003 (as the same
may be amended from time to time) by MAI in favor of GE Capital executed in
connection with the proposed sale of ownership interests by Mirant
Birchwood, Inc. in each of Birchwood Power Partners, L.P. and Greenhost, Inc. to
GE Capital.

        6.7    Liens.    No Borrower shall, nor shall it permit any of its
Domestic Subsidiaries to, create, incur, assume or permit to exist any Lien on
or with respect to its Accounts or any of its other properties or assets
(whether now owned or hereafter acquired) except for:

        (a)   Permitted Encumbrances and Permitted Property Tax Liens;

        (b)   Liens in existence on the Petition Date and summarized on
Disclosure Schedule (6.7) and any renewal or extension of any such Lien that
does not extend to any other property (other than property which constitutes
proceeds of property of Borrowers that is subject to a Filing Date Lien) and
does not secure an increased amount of Indebtedness or other greater obligation
and adequate protection Liens granted in connection with any of the foregoing
(so long as such Lien does not attach to any Eligible Item) and approved by the
Bankruptcy Court;

        (c)   Liens created after the Petition Date by conditional sale or other
title retention agreements (including Capital Leases) or in connection with
purchase money Indebtedness with respect to assets acquired by any Borrower or
any Domestic Subsidiary thereof in the ordinary course of business; provided
that such Liens attach only to the assets subject to such purchase money
Indebtedness and such Indebtedness is incurred within twenty (20) days following
such purchase and does not exceed 100% of the purchase price of the subject
assets;

        (d)   Liens in favor of any Borrower;

        (e)   Liens with respect to Letters of Credit, cash and Cash Equivalents
to secure (i) Hedging Activities permitted pursuant to Section 6.3(e) hereof or
(ii) Trading Activities permitted pursuant to Section 6.23 hereof;

        (f)    Liens consisting of rights of first refusal, options or other
contractual rights or obligations to sell, assign or otherwise dispose of any
property or asset or interest therein which right is in connection with any
Disposition permitted hereunder;

34

--------------------------------------------------------------------------------


        (g)   Liens granted by any Borrower or any Domestic Subsidiary thereof
on its rights under any insurance policy, but only to the extent that such Lien
is granted to the insurers under such insurance policies or any insurance
premium finance company to secure the payment of the premiums and other amounts
owed to the insurers of such premium finance company with respect to such
insurance policy;

        (h)   Liens granted in connection with Trading Activities in favor of a
customer or trading counterparty pursuant to a netting agreement or similar
arrangement, which Liens only encumber rights under agreements that are subject
to such netting agreement or similar arrangement, and which Liens secure
obligations to such counterparty under such netting agreement or similar
arrangement; provided that any such netting agreements or similar arrangements
are entered into in the ordinary course of business; and provided, further, that
the Liens are incurred in the ordinary course of business and, when granted, do
not secure obligations which are past due;

        (i)    Liens on assets, other than Eligible Items, not in excess of
$5,000,000; and

        (j)    Any Lien in favor of El Paso Merchant Energy L.P. in the LC
Proceeds to the extent provided for in the El Paso Order, until such time that
the ownership of the LC Proceeds has been determined by (i) a final
non-appealable order of a court of competent jurisdiction or (ii) an agreement
made between MAEM and El Paso Merchant Energy, L.P., whichever is the earlier to
occur.

        The Liens described in clauses (a) through (j) hereof are collectively
referred to as "Permitted Liens."

        In addition, after the Petition Date, no Borrower shall, nor shall it
permit any of its wholly-owned Domestic Subsidiaries to, become a party to any
agreement, note, indenture or instrument, or take any other action, that would
prohibit the creation of a Lien on any of its properties or other assets in
favor of Agent, on behalf of itself and Lenders, as additional collateral for
the Obligations, except operating leases, conditional sale or other title
retention agreements (including Capital Leases), in connection with purchase
money Indebtedness with respect to assets which prohibit Liens solely upon the
assets that are subject thereto.

        6.8    Sale of Stock and Assets.    No Borrower shall, nor shall it
permit any of its Domestic Subsidiaries to:

        (a)   sell, transfer, lease, convey, assign or otherwise dispose of any
of its properties or other assets, including the Stock of any of its Domestic
Subsidiaries (whether in a public or a private offering or otherwise) or any of
its Accounts (each, a "Disposition"), other than

        (i)    the sale of Inventory in the ordinary course of business
consistent with past practice;

        (ii)   the Disposition in the ordinary course of property, other than
Eligible Items, that is obsolete or no longer used or useful in such Borrower's
or Domestic Subsidiaries' business (as determined in manner consistent in all
material respects with past practices);

        (iii)  leases or subleases of its or its Domestic Subsidiaries' Real
Estate to any Person so long as such lease or sublease (1) does not interfere in
any material respect in the business of any Borrower or any of its Domestic
Subsidiaries and (2) if such lease or sublease pertains to a Power Generation
Facility, is limited to a surplus or immaterial portion of the real estate upon
which such Power Generation Facility is located; provided that in the case of
any lease or sublease of real estate upon which a Power Generation Facility is
located entered into in connection with an Investment permitted by
Section 6.2(o), such lease or sublease does not interfere in any material
respect with the Borrowers or their Domestic Subsidiaries' operation of such
Power Generation Facility in the ordinary course of their business;

35

--------------------------------------------------------------------------------




        (iv)  the transfer by (i) any non-Borrower of any or all of its Assets
to Mirant or another Borrower; provided, that after such transaction, no Default
or Event of Default exists or (ii) any Borrower of any or all of its assets to
any other Borrower;

        (v)   so long as no Default or Event of Default has occurred and is
continuing, any Disposition of assets for total consideration not exceeding
$300,000,000 in the aggregate in Release Value and $600,000,000 in the aggregate
of gross proceeds; provided, that (i) the consideration for each asset sold,
transferred or disposed of shall not be less than the fair market value of such
Asset at the time of the sale, transfer or disposition thereof or less than its
Release Value (if any) and (ii) not less than ninety percent (90%) of the
consideration for each such asset sold, transferred or disposed of shall be
payable in cash upon the consummation of such sale, transfer or disposition. For
purposes hereof, in determining whether ninety percent (90%) or more of the
purchase price is payable in cash, (x) the aggregate amount of all liabilities
assumed, retained or created, in each case, by any Borrower or any Domestic
Subsidiary thereof shall be deducted from the amount of cash consideration
payable by the purchaser thereof and (y) the aggregate amount of all liabilities
assumed or retained by the purchaser shall be treated as cash consideration paid
by the purchaser. In addition, reasonable reserves for indemnity obligations,
and purchase price adjustments funded in cash or held back by the purchaser
shall constitute consideration paid in cash upon the consummation of such sale,
transfer or disposition; and

        (vi)  Dispositions constituting Permitted Investments;

provided that with respect to any Disposition permitted pursuant to clauses (i),
(ii) and (iii) above, such Dispositions shall be made for cash at a price not
less than the fair market value thereof (or, in the case of clause (iii), for
market-rate rent therefor). Agent agrees, on reasonable prior written notice
from the Borrower Representative of a Disposition permitted pursuant to this
Section 6.8(a), to release its Lien, if any, on such assets or other properties
in order to permit the applicable Person to effect such Disposition and shall
execute and deliver to the Borrower Representative, at the Borrowers' expense,
appropriate UCC-3 termination statements (or equivalent or similar statements
under applicable personal property security statutes) and other releases as
reasonably requested by such Borrower, if applicable; or

        (b)   except in respect of a Disposition permitted pursuant to
Section 6.8(a), enter into any contract or agreement to sell, transfer, convey,
assign or otherwise dispose of all or substantially all of its assets, including
the Stock of any of its Domestic Subsidiaries, other than pursuant to a contract
or agreement which will provide sufficient net cash proceeds simultaneously with
the closing of the transaction contemplated thereby, to repay in full the
Obligations and to cash collateralize the Letter of Credit Obligations in
accordance with paragraph (c)(i) of Annex B.

        None of the limitations in this Section 6.8 is intended to prevent any
Borrower from rejecting unexpired Leases or executory Contracts, subject to
Section 6.17 and the approval of the Bankruptcy Court, pursuant to Section 365
of the Bankruptcy Code in connection with the Cases.

        6.9    ERISA.    Except as disclosed on Disclosure Schedule (3.12), no
Borrower shall, nor shall it permit any of its Subsidiaries to, cause or permit
to occur (i) an event that could result in the imposition of a Lien under
Section 412 of the IRC or Section 302 or 4068 of ERISA or cause or permit to
occur an ERISA Event to the extent such ERISA Event could reasonably be expected
to result in material taxes, penalties and other liabilities.

        6.10    Financial Covenants.    Borrowers shall not breach or fail to
comply with any of the Financial Covenants.

        6.11    Hazardous Materials.    No Borrower shall, nor shall it permit
any of its Subsidiaries to, cause or permit a Release of any Hazardous Material
on, at, in, under, above, to, from or about any of the Real Estate where such
Release would (a) violate in any respect, or form the basis for any

36

--------------------------------------------------------------------------------


Environmental Liabilities under, any Environmental Laws or Environmental Permits
or (b) otherwise adversely impact the value or marketability of any of the Real
Estate or any of the Collateral, other than, in each case, such violations or
Releases that could not reasonably be expected to have a Material Adverse
Effect.

        6.12    Sale-Leasebacks.    From and after the date hereof, no Borrower
shall, nor shall it permit any of its Domestic Subsidiaries to, engage in any
sale-leaseback, synthetic lease or similar transaction involving any of its
assets.

        6.13    Cancellation of Indebtedness.    No Borrower shall, nor shall it
permit any of its Subsidiaries to, cancel any claim or debt owing to it, except
for reasonable consideration negotiated on an arm's-length basis and in the
ordinary course of its business other than for a claim or debt of any Person
listed on Disclosure Schedule 6.1 (c) or as otherwise approved by the Bankruptcy
Court.

        6.14    Restricted Payments.    No Borrower shall, nor shall it permit
any of its Domestic Subsidiaries to, make any Restricted Payment, except (a) (i)
intercompany loans and advances to the extent expressly permitted by Section 6.3
and repayments thereof and (ii) payments permitted by Sections 6.4(a) and (c);
(b) dividends and distributions by Domestic Subsidiaries of Mirant paid pro rata
to the holders of their Stock; (c) employee loans and advances permitted under
Section 6.4(b); and (d) declaration and payment of stock splits or dividends
payable solely in the common Stock of any Borrower or any of its Subsidiaries.

        6.15    Change of Corporate Name, State of Incorporation or Location;
Change of Fiscal Year.    No Borrower shall, nor shall it permit any of its
Domestic Subsidiaries to, (a) change its name as it appears in official filings
in the state of its incorporation or other organization, (b) change its chief
executive office, or the location of its records concerning the Collateral,
(c) change the type of entity that it is, (d) change its organization
identification number, if any, issued by its state of incorporation or other
organization, or (e) change its state of incorporation or organization or
incorporate or organize in any additional jurisdictions, in each case without at
least ten (10) days prior written notice to Agent and after Agent's written
acknowledgment that any reasonable action requested by Agent in connection
therewith, including to continue the perfection of any Liens in favor of Agent,
on behalf of Lenders, in any Collateral, has been completed or taken, and
provided that any such new location shall be in the continental United States.
No Borrower shall, nor shall it permit any of its Subsidiaries to, change its
Fiscal Year.

        6.16    No Impairment of Intercompany Transfers.    No Borrower shall,
nor shall it permit any of its Domestic Subsidiaries to, directly or indirectly
enter into or become bound by any agreement, instrument, indenture or other
contract (other than this Agreement and the other Loan Documents) that could
directly or indirectly restrict, prohibit or require the consent of any Person
with respect to the payment of dividends or distributions or the making or
repayment of intercompany loans by a Domestic Subsidiary of any Borrower to any
Borrower or between Borrowers.

        6.17    Material Contracts and Leases; Additional Contracts.    No
Borrower shall, nor shall it permit any of its Subsidiaries to (a) change or
amend the Material Contracts in a manner which is materially adverse to the
rights or obligations of such Borrower or such Subsidiary thereunder or
(b) reject the terms of any of the Material Contracts.

        6.18    Chapter 11 Claims and Liens.    Except as expressly permitted by
Section 6.7, no Borrower shall, nor shall it permit any of its Domestic
Subsidiaries to, incur, create, assume, suffer to exist or permit any
administrative expense, priority, unsecured claim, or Superpriority Claim or
Lien (other than the Carve-Out) in each case which is pari passu with or senior
to the Superpriority Claims of Agent and the Lenders against the Borrowers, or
under the other Loan Documents or the Order, or apply to the Bankruptcy Court
for authority to do so.

37

--------------------------------------------------------------------------------


        6.19    Bankruptcy Court Orders.    No Borrower shall make or permit to
be made any change, amendment or modification, or file or support any
application or motion for any change, amendment or modification, to the Order
without the prior written consent of Agent and the Requisite Lenders.

        6.20    Limitations on Payments of Certain Indebtedness; Modifications
of Certain Indebtedness.    

        (a)   No Borrower shall except as permitted by orders of the Bankruptcy
Court entered prior to the date hereof enter into any tax sharing agreement, tax
allocation agreement or similar agreement.

        (b)   No Borrower shall make any cash interest payments in respect of
any pre-petition Claim or pre-petition Indebtedness owing by it except as
permitted pursuant to an order of the Bankruptcy Court.

        (c)   Except for (i) pre-petition Indebtedness paid pursuant to an order
of the Bankruptcy Court, (ii) cure and adequate assurance payments made in
accordance with Section 365 of the Bankruptcy Code as a result of any approval
of assumption, or assumption and assignment, of unexpired leases and executory
contracts pursuant to orders of the Bankruptcy Court and (iii) utility deposits
made in accordance with Section 366 of the Bankruptcy Code, no Borrower shall
make any payment in respect of, or repurchase, redeem, retire or defease any,
pre-petition Indebtedness of such Borrower.

        (d)   No Domestic Subsidiary of any Borrower which is not a Borrower
shall take any action in furtherance of, or make any payment on behalf of or in
respect of, any pre-petition Claims or pre-petition Indebtedness of any Borrower
for which it is not otherwise obligated as of the date hereof.

        6.21    Reclamation Claims.    Except as otherwise permitted by the
Bankruptcy Court, no Borrower shall, nor shall it permit any of its
Subsidiaries, to enter into any agreement to return any of such Person's
Inventory to any of its creditors for application against any pre-petition
Indebtedness under Section 546(g) of the Bankruptcy Code or consent to any
creditor's taking any setoff against any of pre-petition Indebtedness of any
Borrower based upon any such return pursuant to Section 553(b)(1) of the
Bankruptcy Code or otherwise.

        6.22    Certain Issuances.    No Borrower shall, nor shall it permit any
of its Domestic Subsidiaries to, issue, or agree to issue, any shares of its
Stock, including any warrants, options or other rights to acquire its Stock (and
including in Stock, for purposes of this Section 6.22, stock appreciation rights
or similar rights), to any provider, underwriter or arranger of any secured
financing to any Borrower or any of such Borrower's Domestic Subsidiaries (or
any Affiliate of such provider, underwriter or arranger) in connection with the
providing, underwriting or arranging of such financing.

        6.23    Trading Activities.    No Borrower shall, nor shall it permit
any of its Domestic Subsidiaries (as well as Subsidiaries having operations in
Canada) to, incur Trading Obligations with a Maximum Value at Risk in excess of
$60,000,000 at any time outstanding; it being understood that the proviso of
Section 8.1(c) shall govern whether the Borrowers are in compliance with this
Section 6.23.

38

--------------------------------------------------------------------------------


7.     TERM

        7.1    Termination.    The financing arrangements contemplated hereby
shall be in effect until the Commitment Termination Date, and the Revolving
Loans and all other Obligations shall be automatically due and payable in full
on such date.

        7.2    Survival of Obligations Upon Termination of Financing
Arrangements.    Except as otherwise expressly provided for in the Loan
Documents, no termination or cancellation (regardless of cause or procedure) of
any financing arrangement under this Agreement shall in any way affect or impair
the obligations, duties and liabilities of the Borrowers or the rights of Agent
and Lenders relating to any unpaid portion of the Revolving Loans or any other
Obligations, due or not due, liquidated, contingent or unliquidated, or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date. Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Borrowers, and all rights of Agent and
each Lender, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that the
provisions of Section 12, the payment obligations under Sections 1.15 and 1.16,
and the indemnities contained in the Loan Documents shall survive the
Termination Date.

8.     EVENTS OF DEFAULT; RIGHTS AND REMEDIES

        8.1    Events of Default.    The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an "Event
of Default" hereunder:

        (a)   Any Borrower (i) fails to make any payment of principal of the
Revolving Credit Advances or any Letter of Credit Obligations when due and
payable, (ii) fails to make any payment of interest on, or Fees owing in respect
of, the Revolving Loans or any of the Letter of Credit Obligations within three
(3) days after the same becomes due and payable or (iii) fails to pay or
reimburse Agent or Lenders for any other Obligations hereunder or under any
other Loan Document within three (3) Business Days following Agent's demand for
such reimbursement or payment of expenses.

        (b)   Any Borrower fails or neglects to perform, keep or observe any of
the provisions of Sections 1.4, 1.17, 1.18 or 6 (other than Section 6.23), or
any of the provisions set forth in Annex F.

        (c)   Any Borrower fails or neglects to perform, keep or observe any of
the provisions of Sections 1.8, 4.1, 5.4(a) or 6.23 or any provisions set forth
in Annexes C or E, respectively, and the same shall remain unremedied for five
(5) Business Days or more; provided that the failure of any Borrower or any
Domestic Subsidiaries (as well as Subsidiaries having operations in Canada) to
comply with Section 6.23 shall not be deemed to be a violation or breach of this
Agreement (and therefore shall not be a Default or an Event of Default) if such
failure to comply is cured within three (3) Business Days of such violation;
provided further, however, that the cure right set forth in the immediately
preceding proviso may not be exercised by the Borrowers, individually or
collectively, more than five (5) times during any Fiscal Quarter.

        (d)   Any Borrower fails or neglects to perform, keep or observe any
other provision of this Agreement or of any of the other Loan Documents (other
than any provision embodied in or covered by any other clause of this
Section 8.1) and the same shall remain unremedied for thirty (30) days or more.

        (e)   A default or breach occurs after the date hereof under any other
agreement, document or instrument to which (i) any Borrower or any of its
Domestic Subsidiaries is a party that is not cured within any applicable grace
period therefor, and such default or breach (y) involves the failure to make any
payment when due in respect of any Indebtedness or Guaranteed Indebtedness
(other than the

39

--------------------------------------------------------------------------------


Obligations) of any Borrower or such Domestic Subsidiary in excess of
$10,000,000 in the aggregate (including amounts owing to all creditors under any
combined or syndicated credit arrangements) (other than payments stayed as a
result of the commencement of the Cases), or (z) causes, or permits any holder
of such Indebtedness or Guaranteed Indebtedness or a trustee to cause,
Indebtedness or Guaranteed Indebtedness or a portion thereof in excess of
$10,000,000 in the aggregate to become due prior to its stated maturity or prior
to its regularly scheduled dates of payment, or cash collateral in respect
thereof to be demanded, in each case, unless such default is subsequently cured
(if permitted to be cured) or waived by such holder or trustee prior to the
exercise by Agent of any remedies pursuant to the Loan Documents, or (ii) any
Subsidiary of any Borrower (other than a Domestic Subsidiary of such Borrower)
is a party that is not cured within any applicable grace period therefor and the
holder (or trustee) of any Indebtedness or Guaranteed Indebtedness or a portion
thereof in excess of $50,000,000 in the aggregate (including amounts owing to
all creditors under any combined or any syndicated credit arrangements) causes
such Indebtedness or Guaranteed Indebtedness to become due prior to its stated
maturity or prior to its regularly scheduled dates of payment (unless such
payment is stayed as a result of the commencement of a Case by such Subsidiary),
or cash collateral in respect thereof is demanded by such holder (or trustee),
in each case, unless such default is subsequently cured (if permitted to be
cured) or waived by such holder (or trustee) prior to the exercise by Agent of
any remedies pursuant to the Loan Documents.

        (f)    Any representation or warranty herein or in any Loan Document or
in any written statement, report, financial statement or certificate made or
delivered to Agent or any Lender by any Borrower pursuant to the terms hereof is
untrue or incorrect in any material respect as of the date when made or deemed
made.

        (g)   Any of the Cases shall be dismissed or converted to a case under
Chapter 7 of the Bankruptcy Code or any Borrower shall file or support a motion
or other pleading seeking the dismissal of any of the Cases under Section 1112
of the Bankruptcy Code or otherwise; a trustee under Chapter 7 or Chapter 11 of
the Bankruptcy Code, a responsible officer or an examiner with enlarged powers
relating to the operation of the business (powers beyond those set forth in
Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the
Bankruptcy Code shall be appointed with respect to any Borrower; any Borrower's
or any of its Subsidiaries' Board of Directors shall authorize a liquidation of
such Person's business (except as permitted by Section 6.1); or an application
shall be filed by any Borrower for the approval of any Superpriority Claim
(other than the Carve-Out) in any of the Cases which is pari passu with or
senior to the Claims of Agent and Lenders against the Borrowers hereunder, or
there shall arise or be granted any such pari passu or senior Superpriority
Claim, in each case, except as expressly permitted under this Agreement or
without the prior written consent of the Agent and the Requisite Lenders';
provided that no Event of Default shall be deemed to have occurred under this
clause (g) if (1) a responsible officer or an examiner with enlarged powers
relating to the operation of the MAG Entities' business shall be appointed (upon
the motion of the MAG creditors' committee or by any other Person with the
stated purpose of seeking exercise of the Option and an order by the Bankruptcy
Court appointing such responsible officer or an examiner for such purpose) with
respect to any of the MAG Entities and (2) such responsible officer or examiner
delivers the Notice within thirty (30) days following his or her appointment.

        (h)   Any Borrower shall file or support a motion seeking, or the
Bankruptcy Court shall enter, an order (other than any orders of the Bankruptcy
Court entered prior to the date hereof (or any motion seeking enforcement or
order granting enforcement of such orders)), (i) approving payment of any
pre-petition Indebtedness other than as approved in writing by Agent and the
Requisite Lenders or otherwise as expressly permitted hereunder; (ii) not
approved by Agent, which order impairs the value of Agent's post-petition
Claims; (iii) granting relief from the automatic stay applicable under
section 362 of the Bankruptcy Code to any holder of any security interest to
permit foreclosure on any assets having a book value in excess of $1,000,000 in
the aggregate other than (A) offsets against cash

40

--------------------------------------------------------------------------------


collateral or letters of credit provided prior to the Petition Date and
(B) adequate protection Liens permitted by Section 6.7(b) or periodic payments
given or made in lieu of such adequate protection Liens, in each case, as
approved by the Bankruptcy Court; or (iv) except to the extent the same would
not constitute a Default under any of the previous clauses, approving or
supporting any settlement or other stipulation with any creditor of any
Borrower, other than Agent and Lenders, or otherwise providing for payments as
adequate protection or otherwise to such creditor individually or in the
aggregate in excess of $1,000,000 for any and all such creditors.

        (i)    (i) From and after the date hereof the Order shall cease to be in
full force and effect; (ii) any Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in the Order; or
(iii) this Agreement, the other Loan Documents or the Order shall be amended,
supplemented, stayed, reversed, vacated or otherwise modified (or any of the
Borrowers shall apply for authority to do so), or any Borrower or any other
Person shall file any pleading requesting any such relief (and, in the case of
such other Person, any Borrower shall fail to timely object to such pleading) or
any motion for such relief shall be granted by the Bankruptcy Court, in each
case without the written consent of Agent and the Requisite Lenders.

        (j)    Any Borrower shall file or support a motion requesting any
financing from any Person other than the Lenders under section 364(d) of the
Bankruptcy Code, except as set forth in the Order and other than any motion
filed in connection with the financing of the MAG Entities to be effective on or
after the Amendment Effective Date.

        (k)   Assets of any Borrower with a fair market value of $1,000,000 or
more or any assets (other than immaterial assets) of any Power Generator are
attached, seized, levied upon or subjected to a writ or distress warrant, or
come within the possession of any interim receiver, receiver, receiver and
manager, trustee, custodian or assignee for the benefit of creditors of any
Borrower or such Power Generator and such condition continues for thirty
(30) days or more.

        (l)    A final judgment or judgments in respect of post-petition
liabilities or obligations for the payment of money with respect to any Borrower
or such Borrower's Domestic Subsidiaries in excess of $5,000,000 in the
aggregate at any time are outstanding against one or more of the Borrowers or
such Domestic Subsidiaries (which judgments are not covered by insurance
policies as to which liability has been accepted by the insurance carrier), and
the same are not, within thirty (30) days after the entry thereof, discharged or
execution thereof stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay.

        (m)  Any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any
Borrower or any Subsidiary of Affiliate of any Borrower shall challenge the
enforceability of any Loan Document or shall assert in writing, or engage in any
action or inaction based on any such assertion, that any provision of any of the
Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms), or any Lien created under any Loan
Document or the Order ceases to be a valid and perfected first priority Lien
(except as otherwise permitted herein or therein) in any of the Collateral
purported to be covered thereby having the priority contemplated thereby.

        (n)   Any Change of Control occurs.

        8.2    Remedies.    

        (a)   If any Event of Default has occurred and is continuing, Agent may
(and at the written request of the Requisite Lenders shall), without notice,
suspend the Commitments with respect to additional Revolving Credit Advances
and/or the incurrence of additional Letter of Credit Obligations, whereupon any
additional Revolving Credit Advances and additional Letter of Credit Obligations
shall be made or incurred in Agent's sole discretion (or in the sole discretion
of the Requisite Lenders, if such suspension occurred at their direction) so
long as such Event of Default is continuing. If any Event of

41

--------------------------------------------------------------------------------


Default has occurred and is continuing, Agent may (and at the written request of
the Requisite Lenders shall), without notice except as otherwise expressly
provided herein, increase the rate of interest applicable to the Revolving Loans
and the Letter of Credit Fees to the Default Rate, to the extent not prohibited
by applicable law.

        (b)   If any Event of Default has occurred and is continuing, and
without further order of or application to the Bankruptcy Court, Agent may (and
at the written request of the Requisite Lenders shall), by notice to each
Borrower (with a copy to counsel for the Committees and to the U.S. Trustee),
take one or more of the following actions, at the same or different times;
provided that with respect to clause (iv) below and the enforcement of Liens or
other remedies with respect to the Collateral under clause (iii) below, Agent
shall provide Borrower and its counsel (with a copy to counsel for the
Committees and to the U.S. Trustee), with five (5) Business Days' written notice
prior to taking the action contemplated thereby; provided further that upon
receipt of notice referred to in the immediately preceding clause with respect
to the accounts referred to in clause (iv) below, Borrower may not withdraw or
disburse any other amounts from such accounts without the prior written consent
of Agent; in any hearing after the giving of the aforementioned notice, the only
issue that may be raised by any party in opposition thereto being whether, in
fact, an Event of Default has occurred and is continuing): (i) terminate the
Commitments with respect to further Revolving Credit Advances or the incurrence
of further Letter of Credit Obligations; (ii) declare all or any portion of the
Obligations, including all or any portion of any Revolving Loan to be forthwith
due and payable, and require that the Letter of Credit Obligations be cash
collateralized as provided in Annex B, all without presentment, demand, protest
or further notice of any kind, all of which are expressly waived by Borrower and
each other Borrower; (iii) exercise any rights and remedies provided to Agent
under the Loan Documents or at law or equity, including all remedies provided
under the Code; and (iv) set-off amounts in the Cash Collateral Account,
Collection Account or any Controlled Account or any other accounts maintained
with (or on behalf of) Agent and apply such amounts to the Obligations.

        8.3    Waivers by Borrowers.    Except as otherwise provided for in this
Agreement or by applicable law, each Borrower waives (including for purposes of
Section 13): (a) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Agent on which any
Borrower may in any way be liable, and hereby ratifies and confirms whatever
Agent may do in this regard, (b) all rights to notice and a hearing prior to
Agent's taking possession or control of, or to Agent's replevy, attachment or
levy upon, the Collateral or any bond or security that might be required by any
court prior to allowing Agent to exercise any of its remedies, and (c) the
benefit of all valuation, appraisal, marshaling and exemption laws.

9.     ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

        9.1    Assignment and Participations.    

        (a)   Subject to the terms of this Section 9.1, any Lender may make an
assignment to a Qualified Assignee of, or sell participations in, at any time or
times, the Loan Documents, Revolving Loans, Letter of Credit Obligations and any
Commitment or any portion thereof or interest therein, including any Lender's
rights, title, interests, remedies, powers or duties thereunder. Any assignment
by a Lender shall: (i) require the consent of Agent (which consent shall not be
unreasonably withheld or delayed with respect to a Qualified Assignee) and the
execution of an assignment agreement (an "Assignment Agreement") substantially
in the form attached hereto as Exhibit 9.1(a) and otherwise in form and
substance reasonably satisfactory to, and acknowledged by, Agent; (ii) provided
no Event of Default is then continuing, require the consent of Borrower
Representative (which consent shall not be unreasonably withheld or delayed),
(iii) be conditioned on such assignee Lender representing to the assigning
Lender and Agent that it is purchasing the applicable Revolving Loans to be
assigned to it

42

--------------------------------------------------------------------------------


for its own account, for investment purposes and not with a view to the
distribution thereof; (iv) after giving effect to any such partial assignment,
the assignee Lender shall have Commitments in an amount at least equal to
$10,000,000 and the assigning Lender shall have retained Commitments in an
amount at least equal to $1,000,000; and (v) include a payment to Agent of an
assignment fee of $3,500; and provided further that an assignment will not be
effective until recorded by Agent in the Loan Account. In the case of an
assignment by a Lender under this Section 9.1, the assignee shall have, to the
extent of such assignment, the same rights, benefits and obligations as all
other Lenders hereunder. The assigning Lender shall be relieved of its
obligations hereunder with respect to its Commitments or assigned portion
thereof from and after the date of such assignment. Each Borrower hereby
acknowledges and agrees that any assignment shall give rise to a direct
obligation of Borrowers to the assignee and that the assignee shall be
considered to be a "Lender". In all instances, each Lender's liability to make
Revolving Loans hereunder shall be several and not joint and shall be limited to
such Lender's Pro Rata Share of the applicable Commitment. In the event Agent or
any Lender assigns or otherwise transfers all or any part of the Obligations,
Agent or any such Lender shall so notify Borrowers and Borrowers shall, upon the
request of Agent or such Lender, execute new Revolving Notes in exchange for the
Revolving Notes, if any, being assigned. Notwithstanding the foregoing
provisions of this Section 9.1(a) (other than the requirement that any
assignment be recorded in the Loan Account prior to effectiveness), any Lender
may at any time pledge the Obligations held by it and such Lender's rights under
this Agreement and the other Loan Documents to a Federal Reserve Bank, and any
Lender that is an investment fund may assign the Obligations held by it and such
Lender's rights under this Agreement and the other Loan Documents to another
investment fund managed by the same investment advisor; provided, that no such
pledge to a Federal Reserve Bank shall release such Lender from such Lender's
obligations hereunder or under any other Loan Document.

        (b)   Any participation by a Lender of all or any part of its
Commitments shall be made with the understanding that all amounts payable by
Borrowers hereunder shall be determined as if that Lender had not sold such
participation, and that the holder of any such participation shall not be
entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or Fees payable with respect to, any Revolving Loan in which
such holder participates, (ii) any extension of the scheduled amortization of
the principal amount of any Revolving Loan in which such holder participates or
the final maturity date thereof, and (iii) any release of all or substantially
all of the Collateral (other than in accordance with the terms of this
Agreement, the Collateral Documents or the other Loan Documents). Solely for
purposes of Sections 1.13, 1.15, 1.16 and 9.8, each Borrower acknowledges and
agrees that a participation shall give rise to a direct obligation of Borrowers
to the participant and the participant shall be considered to be a "Lender".
Except as set forth in the preceding sentence no Borrower shall have any
obligation or duty to any participant. Neither Agent nor any Lender (other than
the Lender selling a participation) shall have any duty to any participant and
may continue to deal solely with the Lender selling a participation as if no
such sale had occurred. In addition, each Lender granting a participation under
this Section 9.1(b) shall keep a register, meeting the requirements of Treasury
Regulation Section 5f.103-1(c), of each participant, specifying such
participant's entitlement to payments of principal and interest with respect to
such participation, and for the avoidance of doubt, each participant shall be
obligated to comply with Section 1.15(e) as if it were a "Lender."

        (c)   Except as expressly provided in this Section 9.1, no Lender shall,
as between Borrowers and that Lender, or Agent and that Lender, be relieved of
any of its obligations hereunder as a result of any sale, assignment, transfer
or negotiation of, or granting of participation in, all or any part of the
Revolving Loans, the Revolving Notes or other Obligations owed to such Lender.

        (d)   Each Borrower executing this Agreement shall assist any Lender
permitted to sell assignments or participations under this Section 9.1 as
reasonably required to enable the assigning or selling Lender

43

--------------------------------------------------------------------------------


to effect any such assignment or participation, including the execution and
delivery of any and all agreements, notes and other documents and instruments as
shall be requested and, if requested by Agent, the preparation of informational
materials for, and the participation of management in meetings with, potential
assignees or participants. Each Borrower executing this Agreement shall certify
the correctness, completeness and accuracy of all descriptions of such Borrower
and its affairs contained in any selling materials provided by such Borrower and
all other information provided by such Borrower and included in such materials,
except that any Projections delivered by Mirant shall only be certified by
Borrowers as having been prepared by Borrowers in compliance with the
representations contained in Section 3.4(b).

        (e)   Any Lender may furnish any information concerning Borrowers in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 12.8.

        (f)    So long as no Event of Default has occurred and is continuing, no
Lender shall assign or sell participations in any portion of its Revolving Loans
or Commitments to a potential Lender or participant, if, as of the date of the
proposed assignment or sale, the assignee Lender or participant would be subject
to capital adequacy or similar requirements under Section 1.16(a), increased
costs under Section 1.16(b), an inability to fund LIBOR Loans under
Section 1.16(c), or withholding taxes in accordance with Section 1.15(a).

        (g)   Notwithstanding anything to the contrary contained herein, any
Lender (a "Granting Lender"), may grant to a special purpose funding vehicle (an
"SPC"), identified as such in writing by the Granting Lender to Agent and
Borrowers, the option to provide to Borrowers all or any part of any Revolving
Loans that such Granting Lender would otherwise be obligated to make to
Borrowers pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Revolving Loan; and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Revolving Loan, the Granting Lender shall be obligated to make such
Revolving Loan pursuant to the terms hereof. The making of a Revolving Loan by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if such Revolving Loan were made by such Granting Lender. No SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). Any
SPC may (i) with notice to, but without the prior written consent of, Borrowers
and Agent and without paying any processing fee therefor assign all or a portion
of its interests in any Revolving Loans to the Granting Lender or to any
financial institutions (consented to by Borrowers and Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Revolving Loans and (ii) disclose on a confidential basis any
non-public information relating to its Revolving Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC, so long as such recipient agrees to be bound
by confidentiality provisions substantially similar to those contained in
Section 12.8. This Section 9.1(g) may not be amended without the prior written
consent of each Granting Lender, all or any of whose Revolving Loans are being
funded by an SPC at the time of such amendment. For the avoidance of doubt, the
Granting Lender shall for all purposes, including without limitation, the
approval of any amendment or waiver of any provision of any Loan Document or the
obligation to pay any amount otherwise payable by the Granting Lender under the
Loan Documents, continue to be the Lender of record hereunder. In addition, each
Granting Lender (i) shall keep a register, meeting the requirements of Treasury
Regulation Section 5f.103-1(c), of each SPC which has funded all or any part of
any Revolving Loans that such Granting Lender would otherwise be obligated to
make to Borrower pursuant to this Agreement and any such financial institution
to which any SPC has assigned its interests in any Revolving Loans, specifying
such SPC's or such financial institution's entitlement to payments of principal
and interest with respect to such Revolving Loan and (ii) shall collect, prior
to

44

--------------------------------------------------------------------------------


the time such SPC or such financial institution received payments with respect
to such funded Revolving Loans, from each such SPC or such financial institution
a Certificate of Exemption described in Section 1.15(e) (and updated as required
by Section 1.15(e)) as if such SPC or financial institution were a Lender under
Section 1.15(e).

        9.2    Appointment of Agent.    GE Capital is hereby appointed to act on
behalf of all Lenders as Agent under this Agreement and the other Loan
Documents. The provisions of this Section 9.2 are solely for the benefit of
Agent and Lenders and no Borrower nor any other Person shall have any rights as
a third party beneficiary of any of the provisions hereof. In performing its
functions and duties under this Agreement and the other Loan Documents, Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for any Borrower or any other Person. Agent shall have no duties or
responsibilities except for those expressly set forth in this Agreement and the
other Loan Documents. The duties of Agent shall be mechanical and administrative
in nature and Agent shall not have, or be deemed to have, by reason of this
Agreement, any other Loan Document or otherwise a fiduciary relationship in
respect of any Lender. Except as expressly set forth in this Agreement and the
other Loan Documents, Agent shall not have any duty to disclose, and shall not
be liable for failure to disclose, any information relating to any Borrower or
any of their respective Subsidiaries or any Account Debtor that is communicated
to or obtained by GE Capital or any of its Affiliates in any capacity. Neither
Agent nor any of its Affiliates nor any of their respective officers, directors,
employees, agents or representatives shall be liable to any Lender for any
action taken or omitted to be taken by it hereunder or under any other Loan
Document, or in connection herewith or therewith, except for damages caused by
its or their own gross negligence or willful misconduct.

        If Agent shall request instructions from Requisite Lenders,
Supermajority Lenders or all affected Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Loan
Document, then Agent shall be entitled to refrain from such act or taking such
action unless and until Agent shall have received instructions from Requisite
Lenders, Supermajority Lenders or all affected Lenders, as the case may be, and
Agent shall not incur liability to any Person by reason of so refraining. Agent
shall be fully justified in failing or refusing to take any action hereunder or
under any other Loan Document (a) if such action would, in the opinion of Agent,
be contrary to law or the terms of this Agreement or any other Loan Document,
(b) if such action would, in the opinion of Agent, expose Agent to Environmental
Liabilities or (c) if Agent shall not first be indemnified to its satisfaction
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Without limiting the foregoing,
no Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or refraining from acting hereunder or under any other Loan
Document in accordance with the instructions of Requisite Lenders, Supermajority
Lenders or all affected Lenders, as applicable.

        9.3    Agent's Reliance, Etc.    Neither Agent nor any of its Affiliates
nor any of their respective directors, officers, agents or employees shall be
liable for any action taken or omitted to be taken by it or them under or in
connection with this Agreement or the other Loan Documents, except for damages
caused by its or their own gross negligence or willful misconduct. Without
limiting the generality of the foregoing, Agent: (a) may treat the payee of any
Revolving Note as the holder thereof until Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form reasonably
satisfactory to Agent; (b) may consult with legal counsel, independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations made in or in connection with this
Agreement or the other Loan Documents; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement or the other Loan

45

--------------------------------------------------------------------------------


Documents on the part of any Borrower (or any of its Subsidiaries) or to inspect
the Collateral (including the books and records) of any Borrower (or any of its
Subsidiaries); (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; and (f) shall incur no liability under or
in respect of this Agreement or the other Loan Documents by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
telecopy, telegram, cable or telex) believed by it to be genuine and signed or
sent by the proper party or parties.

        9.4    GE Capital and Affiliates.    With respect to its Commitments
hereunder, GE Capital shall have the same rights and powers under this Agreement
and the other Loan Documents as any other Lender and may exercise the same as
though it were not Agent; and the term "Lender" or "Lenders" shall, unless
otherwise expressly indicated, include GE Capital in its individual capacity. GE
Capital and its Affiliates may lend money to, invest in, and generally engage in
any kind of business with, any Borrower, any of their Affiliates and any Person
who may do business with or own securities of any Borrower or any such
Affiliate, all as if GE Capital were not Agent and without any duty to account
therefor to Lenders. GE Capital and its Affiliates may accept fees and other
consideration from any Borrower for services in connection with this Agreement
or otherwise without having to account for the same to Lenders. Each Lender
acknowledges the potential conflict of interest between GE Capital as a Lender
holding disproportionate interests in the Revolving Loans and GE Capital as
Agent.

        9.5    Lender Credit Decision.    Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
the Financial Statements and Projections referred to in Sections 3.4(a) and
3.4(b), respectively, and such other documents and information as it has deemed
appropriate, made its own credit and financial analysis of the Borrowers (and
their Subsidiaries) and its own decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement. Each Lender acknowledges the
potential conflict of interest of each other Lender as a result of Lenders
holding disproportionate interests in the Revolving Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.

        9.6    Indemnification.    Lenders agree to indemnify Agent (to the
extent not reimbursed by Borrowers and without limiting the obligations of
Borrowers hereunder), ratably according to their respective Pro Rata Shares,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against Agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted to be taken by Agent in
connection therewith; provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Agent's gross
negligence or willful misconduct. Without limiting the foregoing, each Lender
agrees to reimburse Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Loan Document, to the
extent that Agent is not reimbursed for such expenses by Borrowers.

        9.7    Successor Agent.    Agent may resign at any time by giving not
less than thirty (30) days' prior written notice thereof to Lenders and Borrower
Representative. Upon any such resignation, the Requisite Lenders shall have the
right to appoint a successor Agent. If no successor Agent shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within thirty (30) days after the resigning Agent's giving notice of
resignation, then the resigning Agent may, on

46

--------------------------------------------------------------------------------


behalf of Lenders, appoint a successor Agent, which shall be a Lender, if a
Lender is willing to accept such appointment, or otherwise shall be a commercial
bank or financial institution or a subsidiary of a commercial bank or financial
institution if such commercial bank or financial institution is organized under
the laws of the United States of America or of any State thereof and has a
combined capital and surplus of at least $300,000,000. If no successor Agent has
been appointed pursuant to the foregoing, within thirty (30) days after the date
such notice of resignation was given by the resigning Agent, such resignation
shall become effective and the Requisite Lenders shall thereafter perform all
the duties of Agent hereunder until such time, if any, as the Requisite Lenders
appoint or the Agent appoints, as the case may be, a successor Agent as provided
above. Any successor Agent appointed by Requisite Lenders or the Agent hereunder
shall be subject to the approval of Borrower Representative, such approval not
to be unreasonably withheld or delayed; provided that such approval shall not be
required if an Event of Default has occurred and is continuing. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Agent. Upon the earlier of the acceptance
of any appointment as Agent hereunder by a successor Agent or the effective date
of the resigning Agent's resignation, the resigning Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents, except that any indemnity rights or other rights in favor of such
resigning Agent shall continue. After any resigning Agent's resignation
hereunder, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was acting as Agent under
this Agreement and the other Loan Documents.

        9.8    Setoff and Sharing of Payments.    In addition to any rights now
or hereafter granted under applicable law and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default and subject to Section 9.9(f), each Lender is hereby authorized at any
time or from time to time, upon notice in accordance with Section 8.2(b), to
offset and to appropriate and to apply any and all balances held by it at any of
its offices for the account of any Borrower (regardless of whether such balances
are then due to such Borrower) and any other properties or assets at any time
held or owing by that Lender or that holder to or for the credit or for the
account of any Borrower against and on account of any of the Obligations that
are not paid when due. Any Lender exercising a right of setoff or otherwise
receiving any payment on account of the Obligations in excess of its Pro Rata
Share thereof shall purchase for cash (and the other Lenders or holders shall
sell) such participations in each such other Lender's or holder's Pro Rata Share
of the Obligations as would be necessary to cause such Lender to share the
amount so offset or otherwise received with each other Lender or holder in
accordance with their respective Pro Rata Shares (other than offset rights
exercised by any Lender with respect to Sections 1.13, 1.15 or 1.16). Each
Borrower agrees, to the fullest extent permitted by law, that (a) any Lender may
exercise its right to offset with respect to amounts in excess of its Pro Rata
Share of the Obligations and may sell participations in such amounts so offset
to other Lenders and holders and (b) any Lender so purchasing a participation in
the Revolving Loans made or other Obligations held by other Lenders or holders
may exercise all rights of offset, bankers' lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender or holder were a
direct holder of the Revolving Loans and the other Obligations in the amount of
such participation. Notwithstanding the foregoing, if all or any portion of the
offset amount or payment otherwise received is thereafter recovered from the
Lender that has exercised the right of offset, the purchase of participations by
that Lender shall be rescinded and the purchase price restored without interest.

        9.9    Revolving Credit Advances; Payments; Non-Funding Lenders;
Information; Actions in Concert.    

        (a)    Revolving Credit Advances; Payments.    

        (i)    Each Lender shall make the amount of such Lender's Pro Rata Share
of such Revolving Credit Advance available to Agent in same day funds by wire
transfer to Agent's account as set forth in Annex G not later than 3:00 p.m.
(New York time) on the requested funding date, in the

47

--------------------------------------------------------------------------------

case of an Index Rate Loan, and not later than 11:00 a.m. (New York time) on the
requested funding date, in the case of a LIBOR Loan. After receipt of such wire
transfers (or, in the Agent's sole discretion, before receipt of such wire
transfers), subject to the terms hereof, Agent shall make the requested
Revolving Credit Advance to the Borrower designated by Borrower Representative
in the Notice of Revolving Credit Advance. All payments by each Lender shall be
made without setoff, counterclaim or deduction of any kind.

        (ii)   Not less than once during each calendar week or more frequently
at Agent's election (each, a "Settlement Date"), Agent shall advise each Lender
by telephone, or telecopy of the amount of such Lender's Pro Rata Share of
principal, interest and Fees paid for the benefit of Lenders with respect to
each applicable Revolving Loan. Provided that each Lender has funded all
payments or Revolving Credit Advances required to be made by it and has
purchased all participations required to be purchased by it under this Agreement
and the other Loan Documents as of such Settlement Date, Agent shall pay to each
Lender such Lender's Pro Rata Share of principal, interest and Fees paid by
Borrowers since the previous Settlement Date for the benefit of such Lender on
the Revolving Loans held by it. To the extent that any Lender (a "Non-Funding
Lender") has failed to fund all such payments and Revolving Credit Advances or
failed to fund the purchase of all such participations, Agent shall be entitled
to set off the funding short-fall against that Non-Funding Lender's Pro Rata
Share of all payments received from Borrowers. Such payments shall be made by
wire transfer to such Lender's account (as specified by such Lender in Annex G
or the applicable Assignment Agreement) not later than 2:00 p.m. (New York time)
on the next Business Day following each Settlement Date.

        (b)   Availability of Lender's Pro Rata Share.    Agent may assume that
each Lender will make its Pro Rata Share of each Revolving Credit Advance
available to Agent on each funding date. If such Pro Rata Share is not, in fact,
paid to Agent by such Lender when due, Agent will be entitled to recover such
amount on demand from such Lender without setoff, counterclaim or deduction of
any kind. If any Lender fails to pay the amount of its Pro Rata Share forthwith
upon Agent's demand, Agent shall promptly notify Borrower Representative and
Borrowers shall immediately repay such amount to Agent. Nothing in this
Section 9.9(b) or elsewhere in this Agreement or the other Loan Documents shall
be deemed to require Agent to advance funds on behalf of any Lender or to
relieve any Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that Borrowers may have against any Lender as a result
of any default by such Lender hereunder. To the extent that Agent advances funds
to any Borrower on behalf of any Lender and is not reimbursed therefor on the
same Business Day as such Revolving Credit Advance is made, Agent shall be
entitled to retain for its account all interest accrued on such Revolving Credit
Advance until reimbursed by the applicable Lender.

        (c)   Return of Payments.

        (i)    If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from Borrowers and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind.

        (ii)   If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to any Borrower or paid to any other
Person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Loan Document, Agent will
not be required to distribute any portion thereof to any Lender. In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

48

--------------------------------------------------------------------------------




        (d)   Non-Funding Lenders.    The failure of any Non-Funding Lender to
make any Revolving Credit Advance or any payment required by it hereunder or to
purchase any participation in any Revolving Loan to be made or purchased by it
on the date specified therefor shall not relieve any other Lender (each such
other Lender, an "Other Lender") of its obligations to make such Revolving
Credit Advance or purchase such participation on such date, but neither any
Other Lender nor Agent shall be responsible for the failure of any Non-Funding
Lender to make an Revolving Credit Advance, purchase a participation or make any
other payment required hereunder. Notwithstanding anything set forth herein to
the contrary, a Non-Funding Lender shall not have any voting or consent rights
under or with respect to any Loan Document or constitute a "Lender" (or be
included in the calculation of "Requisite Lenders" or "Supermajority Lenders"
hereunder) for any voting or consent rights under or with respect to any Loan
Document. At Borrower Representative's request, Agent or a Person reasonably
acceptable to Agent shall have the right with Agent's consent and in Agent's
sole discretion (but shall have no obligation) to purchase from any Non-Funding
Lender, and each Non-Funding Lender agrees that it shall, at Agent's request,
sell and assign to Agent or such Person, all of the Commitments of that
Non-Funding Lender for an amount equal to the principal balance of all Revolving
Loans held by such Non-Funding Lender and all accrued interest and fees with
respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement.

        (e)   Dissemination of Information.    Agent shall use reasonable
efforts to provide Lenders with any notice of Default or Event of Default
received by Agent from, or delivered by Agent to, any Borrower, with notice of
any Event of Default of which Agent has actually become aware and with notice of
any action taken by Agent following any Event of Default; provided, that Agent
shall not be liable to any Lender for any failure to do so, except to the extent
that such failure is attributable to Agent's gross negligence or willful
misconduct. Agent shall promptly provide (including by means of email) Lenders
with copies of the Financial Statements and the other documents delivered to
Agent by Borrowers in accordance with Annex E.

        (f)    Actions in Concert.    Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Revolving Notes (including exercising any rights of setoff)
without first obtaining the prior written consent of Agent and Requisite
Lenders, it being the intent of Lenders that any such action to protect or
enforce rights under this Agreement and the Revolving Notes shall be taken in
concert and at the direction or with the consent of Agent or Requisite Lenders.

10.   INTENTIONALLY RESERVED.

11.   SUCCESSORS AND ASSIGNS

        11.1    Successors and Assigns.    This Agreement and the other Loan
Documents shall be binding on and shall inure to the benefit of each Borrower,
Agent, Lender and their respective successors and assigns (including, in the
case of any Borrower, a debtor-in-possession on behalf of such Borrower), except
as otherwise provided herein or therein. Except as otherwise permitted by
Section 6.1, no Borrower may assign, transfer, hypothecate or otherwise convey
its rights, benefits, obligations or duties hereunder or under any of the other
Loan Documents without the prior express written consent of Agent and Lenders.
Any such purported assignment, transfer, hypothecation or other conveyance by
any Borrower without the prior express written consent of Agent and Lenders
shall be void. The terms and provisions of this Agreement are for the purpose of
defining the relative rights and obligations of each Borrower, Agent and Lenders
with respect to the transactions contemplated hereby and no Person shall be a
third party beneficiary of any of the terms and provisions of this Agreement or
any of the other Loan Documents.

49

--------------------------------------------------------------------------------

12.   MISCELLANEOUS

        12.1    Complete Agreement; Modification of Agreement.    The Loan
Documents constitute the complete agreement between the parties with respect to
the subject matter thereof and may not be modified, altered or amended except as
set forth in Section 12.2. Any letter of interest, proposal letter, commitment
letter, fee letter (other than the GE Capital Commitment Letter) or
confidentiality agreement, if any, between any Borrower and Agent or any Lender
or any of their respective Affiliates, predating this Agreement and relating to
a financing of substantially similar form, purpose or effect shall be superseded
by this Agreement other than, with respect to the Commitment Letter, the
provisions set forth therein which by their express terms shall survive the
execution and delivery of this Agreement and the other Loan Documents.

        12.2    Amendments and Waivers.    

        (a)   Except for actions expressly permitted to be taken by Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, or any consent to any departure by any
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by Agent and Borrowers, and by Requisite Lenders,
Supermajority Lenders or all affected Lenders, as applicable. Except as set
forth in clauses (b) and (c) below, all such amendments, modifications,
terminations or waivers requiring the consent of any Lenders shall require the
written consent of Requisite Lenders.

        (b)   No amendment, modification, termination or waiver of or consent
with respect to any provision of this Agreement that increases the percentage
advance rates set forth in the definition of the Borrowing Base, or that makes
less restrictive the nondiscretionary criteria for exclusion from Eligible
Mortgaged Property and Eligible Pledged Entities set forth in Sections 1.6 and
1.7, shall be effective unless the same shall be in writing and signed by Agent,
Supermajority Lenders and Borrowers.

        (c)   No amendment, modification, termination or waiver of or consent
with respect to any provision of this Agreement that waives compliance with the
conditions precedent set forth in Sections 2.2 to the making of any Revolving
Loan or the incurrence of any Letter of Credit Obligations shall be effective
unless the same shall be in writing and signed by Agent, Requisite Lenders and
Borrowers. Notwithstanding anything contained in this Agreement to the contrary,
no waiver or consent with respect to any Default or any Event of Default shall
be effective for purposes of the conditions precedent to the making of Revolving
Loans or the incurrence of Letter of Credit Obligations set forth in Section 2.2
unless the same shall be in writing and signed by Agent, Requisite Lenders and
Borrowers.

        (d)   No amendment, modification, termination or waiver shall, unless in
writing and signed by Agent and each Lender directly affected thereby:
(i) increase the principal amount of any Lender's Commitment (which action shall
be deemed to directly affect all Lenders); (ii) reduce the principal of, rate of
interest on or Fees payable with respect to any Revolving Loan or Letter of
Credit Obligations of any affected Lender; (iii) extend any scheduled payment
date (other than payment dates of mandatory prepayments under Section 1.3(b)(ii)
through (v)) or final maturity date of the principal amount of any Revolving
Loan of any affected Lender; (iv) waive, forgive, defer, extend or postpone any
payment of interest or Fees as to any affected Lender; (v) except as otherwise
permitted herein or in the other Loan Documents, release any Guaranty or
release, or permit any Borrower to sell or otherwise dispose of, all or
substantially all of the Collateral (which action shall be deemed to directly
affect all Lenders); (vi) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Revolving Loans that shall be required
for Lenders or any of them to take any action hereunder; (vii) amend or waive
this Section 12.2 or the definitions of the terms "Requisite Lenders" or
"Supermajority Lenders" insofar as such definitions affect the substance of this
Section 12.2 or (viii) amend or modify the Superpriority Claim status of the
Lenders contemplated by

50

--------------------------------------------------------------------------------


Section 1.17. Furthermore, no amendment, modification, termination or waiver
affecting the rights or duties of Agent, L/C Issuer or GE Capital (with respect
to Annex B) under this Agreement or any other Loan Document shall be effective
unless in writing and signed by Agent, L/C Issuer or GE Capital, as the case may
be, in addition to Lenders required hereinabove to take such action. Each
amendment, modification, termination or waiver shall be effective only in the
specific instance and for the specific purpose for which it was given. No
amendment, modification, termination or waiver shall be required for Agent to
take additional Collateral pursuant to any Loan Document. No notice to or demand
on any Borrower in any case shall entitle such Borrower or any other Borrower to
any other or further notice or demand in similar or other circumstances. Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 12.2 shall be binding upon Lender and its successors and
assigns and upon each holder of the Revolving Notes at the time outstanding and
each future holder of the Revolving Notes.

        (e)   If, in connection with any proposed amendment, modification,
waiver or termination (a "Proposed Change"):

        (i)    requiring the consent of all affected Lenders, the consent of
Requisite Lenders is obtained, but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in this clause (i) and in clause (ii) below being referred to as a
"Non-Consenting Lender"); and

        (ii)   requiring the consent of Supermajority Lenders, the consent of
Requisite Lenders is obtained, but the consent of Supermajority Lenders is not
obtained;

then, so long as Agent is not a Non-Consenting Lender, at Borrower
Representative's request, Agent or a Person reasonably acceptable to Agent shall
have the right with Agent's consent and in Agent's sole discretion (but shall
have no obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon Agent's request, sell and
assign to Agent or such Person, all of the Commitments of such Non-Consenting
Lenders for an amount equal to the principal balance of all Revolving Loans held
by the Non-Consenting Lenders and all accrued interest and Fees with respect
thereto through the date of sale, such purchase and sale to be consummated
pursuant to an executed Assignment Agreement.

        (f)    Upon payment in full in cash and performance of all of the
Obligations (other than contingent Obligations), termination of the Commitments
and a release of all claims against Agent and Lenders, and so long as no suits,
actions, proceedings or claims are pending or threatened against any Indemnified
Person asserting any damages, losses or liabilities that are Indemnified
Liabilities, Agent shall deliver to Borrowers termination statements, mortgage
releases and other documents necessary or appropriate to evidence the
termination of the Liens securing payment of the Obligations.

        12.3    Fees and Expenses.    Borrowers shall reimburse (i) the Agent
for all its reasonable fees, costs and expenses (including the reasonable fees
and expenses of all of its counsel, advisors, Consultants and auditors) and
(ii) the Agent (and, with respect to clauses (c) and (d) below, all Lenders) for
all fees, costs and expenses, including the reasonable fees, costs and expenses
of counsel or, in the case of the Agent only, other advisors (including
environmental and management consultants and appraisers), incurred in connection
with the negotiation, preparation and filing and/or recordation of the Loan
Documents and incurred in connection with:

        (a)   the forwarding to Borrower or any other Person on behalf of
Borrower by Agent of the proceeds of any Revolving Loan (including a wire
transfer fee of $25 per wire transfer);

        (b)   any amendment, modification or waiver of, consent with respect to,
or termination of, any of the Loan Documents or the Order or advice in
connection with the syndication and administration of the Revolving Loans made
pursuant hereto or its rights hereunder or thereunder;

51

--------------------------------------------------------------------------------




        (c)   any litigation, contest, dispute, suit, proceeding or action
(whether instituted by Agent, any Lender, any Borrower or any other Person and
whether as a party, witness or otherwise) in any way relating to the Collateral,
any of the Loan Documents or any other agreement to be executed or delivered in
connection herewith or therewith, including any litigation, contest, dispute,
suit, case, proceeding or action, and any appeal or review thereof, in
connection with a case commenced by or against any or all of the Borrowers or
any other Person that may be obligated to Agent by virtue of the Loan Documents;
including any such litigation, contest, dispute, suit, proceeding or action
arising in connection with any work-out or restructuring of the Revolving Loans
during the pendency of one or more Events of Default; provided that in the case
of reimbursement of counsel for Lenders other than Agent, such reimbursement
shall be limited to one counsel for all such Lenders; provided, further, that no
Person shall be entitled to reimbursement under this clause (c) in respect of
any litigation, contest, dispute, suit, proceeding or action to the extent any
of the foregoing results from such Person's gross negligence or willful
misconduct;

        (d)   any attempt to enforce any remedies of Agent against any or all of
the Borrowers or any other Person that may be obligated to Agent or any Lender
by virtue of any of the Loan Documents, including any such attempt to enforce
any such remedies in the course of any work-out or restructuring of the
Revolving Loans during the pendency of one or more Events of Default; provided,
that in the case of reimbursement of counsel for Lenders other than Agent, such
reimbursement shall be limited to one counsel for all such Lenders; and

        (e)   efforts to (i) monitor the Revolving Loans or any of the other
Obligations, (ii) evaluate, observe or assess any of the Borrowers or their
respective affairs, and (iii) verify, protect, evaluate, assess, appraise,
collect, sell, liquidate or otherwise dispose of any of the Collateral;

        (f)    any review of pleadings and documents related to the Cases,
general monitoring of the Cases, attendance at meetings and hearings in or
related to the Cases and any subsequent Chapter 7 case (including, in each case
without limitation, the reasonable fees and disbursements of counsel for the
Agent);

including, as to each of clauses (a) through (f) above (but except as otherwise
set forth therein or in the introduction to this Section 12.3), all reasonable
attorneys' and other professional and service providers' fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all documented expenses,
costs, charges and other fees incurred by such counsel and others in connection
with or relating to any of the events or actions described in this Section 12.3,
all of which shall be payable, on demand, by Borrowers to Agent. Without
limiting the generality of the foregoing, such expenses, costs, charges and fees
may include: in the case of the Agent only, fees, costs and expenses of
accountants, environmental advisors, appraisers, investment bankers, management
and other consultants and paralegals; court costs and expenses; photocopying and
duplication expenses; court reporter fees, costs and expenses; long distance
telephone charges; air express charges; telegram or telecopy charges;
secretarial overtime charges; and expenses for travel, lodging and food paid or
incurred in connection with the performance of such legal or other advisory
services.

        12.4    No Waiver.    Agent's or any Lender's failure, at any time or
times, to require strict performance by the Borrowers of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 12.2, none of the undertakings,
agreements, warranties, covenants and representations of any Borrower contained
in this Agreement or any of the other Loan Documents and no Default or Event of
Default by any Borrower

52

--------------------------------------------------------------------------------


shall be deemed to have been suspended or waived by Agent or any Lender, unless
such waiver or suspension is by an instrument in writing signed by an officer of
or other authorized employee of Agent and the applicable required Lenders, and
directed to Borrowers specifying such suspension or waiver.

        12.5    Remedies.    Agent's and Lenders' rights and remedies under this
Agreement shall be cumulative and nonexclusive of any other rights and remedies
that Agent or any Lender may have under any other agreement, including the other
Loan Documents, by operation of law or otherwise. Recourse to the Collateral
shall not be required.

        12.6    Severability.    Wherever possible, each provision of this
Agreement and the other Loan Documents shall be interpreted in such a manner as
to be effective and valid under applicable law, but if any provision of this
Agreement or any other Loan Document shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement or such other Loan Document.

        12.7    Conflict of Terms.    Except as otherwise provided in this
Agreement or any of the other Loan Documents by specific reference to the
applicable provisions of this Agreement, if any provision contained in this
Agreement conflicts with any provision in any of the other Loan Documents, the
provision contained in this Agreement shall govern and control.

        12.8    Confidentiality.    Agent and each Lender agree to use
commercially reasonable efforts (equivalent to the efforts Agent or such Lender
applies to maintaining the confidentiality of its own confidential information)
to maintain as confidential all confidential information provided to them by the
Borrowers and designated as confidential for a period of two (2) years following
receipt thereof, except that Agent and any Lender may disclose such information
(a) to Persons employed or engaged by Agent or such Lender in connection with
this transaction; (b) to any bona fide assignee or participant or potential
assignee or participant that has agreed to comply with the covenant contained in
this Section 12.8 (and any such bona fide assignee or participant or potential
assignee or participant may disclose such information to Persons employed or
engaged by them as described in clause (a) above); (c) as required or requested
by any Governmental Authority or reasonably believed by Agent or such Lender to
be compelled by any court decree, subpoena or legal or administrative order or
process; (d) as, on the advice of Agent's or such Lender's counsel, is required
by law; (e) in connection with the exercise of any right or remedy under the
Loan Documents or in connection with any Litigation to which Agent or such
Lender is a party; or (f) that ceases to be confidential through no fault of
Agent or any Lender.

        Notwithstanding anything to the contrary set forth in the Agreement or
in any other agreement to which the parties hereto are parties or by which they
are bound, the obligations of confidentiality contained herein and therein, as
they relate to the transactions contemplated by the Loan Documents (the
"Transactions"), shall not apply to the U.S. federal tax structure or U.S.
federal tax treatment of the Transactions, and the Agent and any Lender (and
their respective employees, representatives, or agents) may disclose to any and
all Persons, without limitation of any kind, the U.S. federal tax structure and
U.S. federal tax treatment of the Transaction. The preceding sentence is
intended to cause the Transactions not to be treated as having been offered
under conditions of confidentiality for purposes of Section 1.6011-4(b)(3) (or
any successor provision) of the Treasury Regulations promulgated under
Section 6011 of the Internal Revenue Code of 1986, as amended, and shall be
construed in a manner consistent with such purpose. In addition, each party
hereto acknowledges that it has no proprietary or exclusive rights to the tax
structure of the Transactions or any tax matter or tax idea related to the
Transactions.

        12.9    GOVERNING LAW.    EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY
OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THE LOAN DOCUMENTS AND THE

53

--------------------------------------------------------------------------------


OBLIGATIONS SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
EACH BORROWER, LENDER AND AGENT HEREBY CONSENTS AND AGREES THAT THE BANKRUPTCY
COURT SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT. EACH BORROWER, LENDER AND AGENT
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND EACH PERSON HEREBY WAIVES ANY OBJECTION
THAT SUCH PERSON MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL
OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH BORROWER HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN
ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND
OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH
PERSON AT THE ADDRESS SET FORTH IN ANNEX H OF THIS AGREEMENT AND THAT SERVICE SO
MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH PERSON'S ACTUAL RECEIPT
THEREOF OR THREE (3) BUSINESS DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL,
PROPER POSTAGE PREPAID.

        12.10    Notices.    Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other parties, or whenever any of the parties desires to give or
serve upon any other parties any communication with respect to this Agreement,
each such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be deemed to have been validly
served, given or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the United States Mail, registered or
certified mail, return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by telecopy or other similar facsimile transmission
(with such telecopy or facsimile promptly confirmed by delivery of a copy by
personal delivery or United States Mail as otherwise provided in this
Section 12.10); (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address or facsimile number indicated in Annex H or to
such other address (or facsimile number) as may be substituted by notice given
as herein provided. The giving of any notice required hereunder may be waived in
writing by the party entitled to receive such notice. Failure or delay in
delivering copies of any notice, demand, request, consent, approval, declaration
or other communication to any Person (other than Borrower Representative or
Agent) designated in Annex H to receive copies shall in no way adversely affect
the effectiveness of such notice, demand, request, consent, approval,
declaration or other communication.

        12.11    Section Titles.    The Section titles and Table of Contents
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.

54

--------------------------------------------------------------------------------


        12.12    Counterparts.    This Agreement may be executed in any number
of separate counterparts, each of which shall collectively and separately
constitute one agreement.

        12.13    WAIVER OF JURY TRIAL.    BECAUSE DISPUTES ARISING IN CONNECTION
WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED
BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT
THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE,
TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY BORROWER ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
OR THE TRANSACTIONS RELATED THERETO.

        12.14    Press Releases and Related Matters.    Each Borrower executing
this Agreement agrees that neither it nor its Affiliates will in the future
issue any press releases or other public disclosure using the name of GE Capital
or its affiliates or referring to this Agreement, the other Loan Documents
without at least two (2) Business Days' prior notice to GE Capital and without
the prior written (including, but not limited to, email) consent of GE Capital
unless (and only to the extent that) such Borrower or Affiliate is required to
do so under law and then, in any event, such Borrower or Affiliate will consult
with GE Capital before issuing such press release or other public disclosure,
provided that the foregoing shall not apply (a) to filings made in connection
with obtaining Bankruptcy Court approval of the Loan Documents and the
transactions contemplated hereby and thereby and (b) after the issuance of the
Order, as is reasonably necessary with respect to filings made in connection
with Cases. Each Borrower consents to the publication by Agent or any Lender of
a tombstone or similar advertising material relating to the financing
transactions contemplated by this Agreement using such Borrower's name, product
photographs, logo or trademark. Agent reserves the right to provide to industry
trade organizations information necessary and customary for inclusion in league
table measurements.

        12.15    Advice of Counsel.    Each of the parties represents to each
other party hereto that it has discussed this Agreement and, specifically, the
provisions of Sections 12.9 and 12.13, with its counsel.

        12.16    No Strict Construction.    The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

        12.17    Survival.    This Agreement, the other Loan Documents, and all
Liens created hereby or pursuant to any other Loan Document shall be binding
upon each Borrower, the estate of each Borrower, and any trustee or successor in
interest of any Borrower in the Cases or any subsequent case commenced under
Chapter 7 of the Bankruptcy Code, and shall not be subject to Section 365 of the
Bankruptcy Code. This Agreement and the other Loan Documents shall be binding
upon, and inure to the benefit of, the successors of Agent and each Lender and
each of their respective assigns, transferees and endorsees. The Liens created
by this Agreement, the Security Agreement and the other Loan Documents shall be
and remain valid and perfected in the event of the substantive consolidation or
conversion of the Cases or any other bankruptcy case of any Borrower to a case
under chapter 7 of the Bankruptcy Code or in the event of dismissal of any Case
or the release of any Collateral from the

55

--------------------------------------------------------------------------------


jurisdiction of the Bankruptcy Court for any reason, without the necessity that
Agent file financing statements or otherwise perfect its security interests or
Liens under applicable law.

        12.18    Joinder of Additional Borrowers/Wrightsville
Condition.    (a) Each Person that is required to become a party to this
Agreement pursuant to Section 6.1 hereof and, at Mirant's option, any additional
Domestic Subsidiaries that file a Case, in each case, shall become a Borrower
for all purposes of this Agreement upon the execution and delivery by such
Person of a joinder agreement in the form of Exhibit 12.18 hereof.

        (b)   Notwithstanding clause (a) above, neither Wrightsville Funding nor
Wrightsville Power Facility, L.L.C. (collectively, the "Wrightsville Entities")
shall be eligible to become a Borrower under this facility until Agent shall
have received either (i) a written consent signed by each of the members of the
Wrightsville Entities that are not Affiliates of Mirant, which such consent
shall approve the filing of the Cases by the Wrightsville Entities, the
execution and delivery by the Wrightsville Entities of the Loan Documents (and
the performance by the Wrightsville Entities of their obligations thereunder)
and the granting of the Liens contemplated by the Loan Documents by the
Wrightsville Entities and the direct and indirect holders of their Stock or
(ii) an order of the Bankruptcy Court, after notice and a hearing, which such
order shall be acceptable in form and substance to Agent, approving the filing
of the Cases by the Wrightsville Entities, the execution and delivery by the
Wrightsville Entities of the Loan Documents (and the performance by the
Wrightsville Entities of their obligations thereunder) and the granting of the
Liens contemplated by the Loan Documents by the Wrightsville Entities and the
direct and indirect holders of their Stock. Upon Agent's receipt of either of
the foregoing documents and upon the execution and delivery by the Wrightsville
Entities of a joinder agreement in the form of Exhibit 12.18 hereof.

13.   CROSS-GUARANTY

        13.1    Cross-Guaranty.    Each Borrower hereby agrees that such
Borrower is jointly and severally liable for, and hereby absolutely and
unconditionally guarantees to Agent and Lenders and their respective successors
and assigns, the full and prompt payment (whether at stated maturity, by
acceleration or otherwise) and performance of, all Obligations owed or hereafter
owing to Agent and Lenders by each other Borrower. Each Borrower agrees that its
guaranty obligation hereunder is a continuing guaranty of payment and
performance and not of collection, that its obligations under this Section 13
shall not be discharged until payment and performance, in full, of the
Obligations has occurred, and that its obligations under this Section 13 shall
be absolute and unconditional, irrespective of, and unaffected by,

        (a)   the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, this Agreement, any other Loan Document or
any other agreement, document or instrument to which any Borrower is or may
become a party;

        (b)   the absence of any action to enforce any provision of this
Agreement (including this Section 13) or any other Loan Document or the waiver
or consent by Agent and Lenders with respect to any of the provisions thereof;

        (c)   the existence, value or condition of, or failure to perfect its
Lien against, any security for the Obligations or any action, or the absence of
any action, by Agent and Lenders in respect thereof (including the release of
any such security);

        (d)   the insolvency of any Borrower;

        (e)   the occurrence of any of the events described in Section 8.1(g);
or

        (f)    any other action or circumstances that might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor.

56

--------------------------------------------------------------------------------




        Each Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the Obligations guaranteed hereunder.

        13.2    Waivers by Borrowers.    Each Borrower expressly waives all
rights it may have now or in the future under any statute, or at common law, or
at law or in equity, or otherwise, to compel Agent or Lenders to marshal assets
or to proceed in respect of the Obligations guaranteed hereunder against any
other Borrower, any other party or against any security for the payment and
performance of the Obligations before proceeding against, or as a condition to
proceeding against, such Borrower. It is agreed among each Borrower, Agent and
Lenders that the foregoing waivers are of the essence of the transaction
contemplated by this Agreement and the other Loan Documents and that, but for
the provisions of this Section 13 and such waivers, Agent and Lenders would
decline to enter into this Agreement.

        13.3    Benefit of Guaranty.    Each Borrower agrees that the provisions
of this Section 13 are for the benefit of Agent and Lenders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Borrower and Agent or Lenders, the
obligations of such other Borrower under the Loan Documents.

        13.4    Waiver of Subrogation, Etc.    Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, each Borrower hereby
expressly and irrevocably waives any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, guarantor or accommodation
co-obligor. Each Borrower acknowledges and agrees that this waiver is intended
to benefit Agent and Lenders and shall not limit or otherwise affect such
Borrower's liability hereunder or the enforceability of this Section 13, and
that Agent, Lenders and their respective successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 13.4.

        13.5    Election of Remedies.    If Agent or any Lender may, under
applicable law, proceed to realize its benefits under any of the Loan Documents
giving Agent or such Lender a Lien upon any Collateral, whether owned by any
Borrower or by any other Person, either by judicial foreclosure or by
non-judicial sale or enforcement, Agent or any Lender may, at its sole option,
determine which of its remedies or rights it may pursue without affecting any of
its rights and remedies under this Section 13. If, in the exercise of any of its
rights and remedies, Agent or any Lender shall forfeit any of its rights or
remedies, including its right to enter a deficiency judgment against any
Borrower or any other Person, whether because of any applicable laws pertaining
to "election of remedies" or the like, each Borrower hereby consents to such
action by Agent or such Lender and waives any claim based upon such action, even
if such action by Agent or such Lender shall result in a full or partial loss of
any rights of subrogation that each Borrower might otherwise have had but for
such action by Agent or such Lender. Any election of remedies that results in
the denial or impairment of the right of Agent or any Lender to seek a
deficiency judgment against any Borrower shall not impair any other Borrower's
obligation to pay the full amount of the Obligations. In the event Agent or any
Lender shall bid at any foreclosure or trustee's sale or at any private sale
permitted by law or the Loan Documents, Agent or such Lender may bid all or less
than the amount of the Obligations and the amount of such bid need not be paid
by Agent or such Lender but shall be credited against the Obligations. The
amount of the successful bid at any such sale, whether Agent, Lender or any
other party is the successful bidder, shall be conclusively deemed to be the
fair market value of the Collateral and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
the amount of the Obligations guaranteed under this Section 13, notwithstanding
that any present or future law or court decision or ruling may have the effect
of reducing the amount of any deficiency claim to which Agent or any Lender
might otherwise be entitled but for such bidding at any such sale.

57

--------------------------------------------------------------------------------


14.   EXERCISE OF THE OPTION

        14.1    Option to Separate.    Each of Mirant and MAG shall have the
right, in each case, to the extent ordered by the Bankruptcy Court, to elect to
have Agent release the MAG Entities from their Obligations under the Loan
Documents and the Collateral owned by them from the Liens and claims securing
the Obligations (the "Option"). For purposes of Section 8.1(g) and this
Article 14, the term "MAG Entities" means a collective reference to MAG and its
Domestic Subsidiaries and the term "Remaining Borrowers" shall mean each of the
Borrowers under this Agreement other than the MAG Entities.

        14.2    Conditions to Exercise of the Option.    

        (a)   Agent shall have received at least thirty (30) days prior written
notice from Mirant or MAG, in each case, as may be ordered by the Bankruptcy
Court, of its election to exercise the Option (the "Notice").

        (b)   Upon receipt of the Notice, Agent will notify Mirant within five
(5) Business Days whether it will elect to reappraise the assets which will
remain in the Borrowing Base after giving effect to the exercise of the Option
(such remaining assets, the "Remaining Assets"). Agent will also have the right
to review Reserves based on the circumstances then existing and which will exist
after giving effect to the exercise of the Option.

        (c)   Agent shall complete, within forty-five (45) days following its
receipt of the Notice, any reappraisal of the Remaining Assets. Upon completion
of any reappraisal of the Remaining Assets and/or adjustment of Reserves with
respect to the Borrowing Base after giving effect to the exercise of the Option,
Agent shall provide Mirant and MAG with a notice (the "Repayment Notice")
describing the amount of any Reserves to be taken on the Amendment Effective
Date, any adjustments to the Borrowing Base as of the Amendment Effective Date
and any amounts required to be repaid (or amount of cash collateralization (or
stand-by or backup letters of credit of like tenor and duration (plus ten
(10) additional days) in respect of letters of credit issued by a Person
satisfactory to Agent in its sole discretion) in respect of Letters of Credit)
in connection with the exercise of the Option, which amount shall be equal to
the difference between the then outstanding amount (including undrawn letters of
credit) under this Agreement and the amount of the revised Borrowing Base (the
"Repayment Amount"). Agent shall have received upon the Amendment Effective Date
(as defined below) the greater of (i) the outstanding amounts under this
Agreement allocable to the MAG Entities (as such amounts are determined pursuant
to a document agreed to by each of the Committees or otherwise ordered by the
Bankruptcy Court after notice and a hearing) and (ii) the Repayment Amount,
which Amendment Effective Date shall occur no later than the later to occur of
(x) fifteen (15) days following Agent's delivery of the Repayment Notice and
(y) forty-five (45) days following Agent's receipt of the Notice. If any Letter
of Credit which was cash collateralized by any MAG Entity in connection with the
Repayment Amount terminates or expires after the Amendment Effective Date, then
Agent shall promptly return to such MAG Entity the amount of cash collateral
that was posted in respect of such terminated or expired Letter of Credit.

        (d)   No Default or Event of Default shall have occurred and be
continuing (both before and after giving effect to the exercise of the Option)
under any of the following Sections of this Agreement:

        (i)    Section 8.1(a); provided that if Agent has accelerated the
Obligations, Agent will rescind such acceleration upon its receipt of an
agreement from the MAG Entities to cure any payment defaults then existing
(without giving effect to such acceleration) (and the MAG Entities in fact do
cure such payment defaults), it being understood that any amounts owing by the
Remaining Borrowers to the MAG Entities as a result of such cure payments shall
be subordinated to the repayment in full of the Obligations of the Remaining
Borrowers under the Loan Documents until the Termination Date;

58

--------------------------------------------------------------------------------

        (ii)   Section 8.1(i), it being understood that no Event of Default will
be deemed to have occurred for the limited purpose of exercising the Option
unless (1) with respect to clause (ii) thereof, such default could or does
result in the invalidity or unenforceability of the Obligations of the Remaining
Borrowers or the invalidity, unenforceability or loss of priority of the Liens
and claims granted pursuant to the Order with respect to the assets of the
Remaining Borrowers or (2) with respect to clause (iii) thereof, such action
could or does result in the invalidity or unenforceability of the Obligations of
the Remaining Borrowers or the invalidity, unenforceability or loss of priority
of the Liens and claims granted pursuant to the Order with respect to the assets
of the Remaining Borrowers; and

        (iii)  Section 8.1(m), it being understood that no Event of Default will
be deemed to have occurred for the limited purpose of exercising the Option
unless such invalidity, challenge, assertion or action or inaction could or does
result in the invalidity or unenforceability of the Obligations of the Remaining
Borrowers or the invalidity, unenforceability or loss of priority of the Liens
and claims granted pursuant to the Order with respect to the assets of the
Remaining Borrowers.

        (e)   At the time the Notice is delivered to Agent and immediately prior
to giving effect to the exercise of the Option, none of the MAG Entities (either
directly or through their creditors' committee or any responsible officer or
examiner appointed by the Bankruptcy Court) shall be contesting the validity or
enforceability of their Obligations (or the Obligations of any other Borrower)
under the Loan Documents or the validity, enforceability or priority of the
Liens and claims granted to Agent and the Lenders under Loan Documents and the
Order.

        (f)    GE Capital shall have received an agreement (in form and
substance reasonably satisfactory to GE Capital) signed by the MAG Entities
granting GE Capital a right of first offer (with an exclusivity period of not
less than forty-five (45) days) with respect to any debtor-in-possession
financing and financing in connection with the confirmation of a plan of
reorganization of the MAG Entities.

        (g)   Agent shall have received an order (which has become a final
order) of the Bankruptcy Court (in form and substance satisfactory to Agent)
approving the exercise of the Option and affirming and continuing the Agent's
Liens in and claims on the Collateral (and the priority thereof) after giving
effect to the exercise of the Option, and Agent shall have received a legal
opinion from White & Case LLP with respect to such order which is substantially
similar to the legal opinion delivered by it on the date of this Agreement.

        (h)   Agent shall have received payment of (i) all fees and expenses
which are reimbursable under Section 12.3 and for which Agent shall have
delivered invoices to Mirant at least three (3) Business Days prior to the
anticipated Amendment Effective Date and (ii) all other fees then due and
payable to GE Capital pursuant to the Order.

        (i)    Agent shall have received Schedule 14.2 containing the following
information: (i) the amounts owed by the MAG Entities to the Borrowers as of the
Amendment Effective Date, (ii) the amount of Letters of Credit issued for the
benefit of non-Borrower Subsidiaries pursuant to Section 6.2(n)(i) immediately
prior to the Amendment Effective Date, (iii) the amount of Indebtedness incurred
by each Sub-Group (as defined in the Order) pursuant to Section 6.2(g) as in
effect immediately prior to the Amendment Effective Date, and (iv) the amount of
Liens incurred by each Sub-Group pursuant to Section 6.7(i) as in effect
immediately prior to the Amendment Effective Date.

        (j)    If and to the extent required so that the Remaining Borrowers
will be in compliance with Section 6.2(q) (as such Section is set forth on
Exhibit 14) after giving effect to the Amendment Effective Date, the MAG
Entities shall have repaid the Intercompany Loans owing to the Remaining
Borrowers.

59

--------------------------------------------------------------------------------


        (k)   If (i) requested by Agent in its Reasonable Credit Judgment or by
the Remaining Borrowers or (ii) ordered by the Bankruptcy Court, the MAG
Entities shall have provided the Remaining Borrowers with reasonable credit
support in respect of Intercompany Loans owing by the MAG Entities to the
Remaining Borrowers after giving effect to the Amendment Effective Date.

        14.3    Satisfaction of Conditions.    At such time as the conditions
described in Section 14.2 above have been satisfied or provided for in a manner
satisfactory to Agent, then:

        (a)   The "Amendment Effective Date" referred to in Exhibit 14 shall be
deemed to have occurred and the amendments to the Loan Documents set forth on
Exhibit 14 hereto shall automatically become effective without the necessity of
further action by any Person.

        (b)   The MAG Entities shall automatically be released from their
Obligations under the Loan Documents and the Collateral owned by them shall
automatically be released from the Liens and claims granted to Agent and the
Lenders under the Loan Documents and the Order, in each case, without the
necessity of further action by any Person and the MAG Entitites shall no longer
be deemed Borrowers hereunder or under any other Loan Document; provided that
the MAG Entities' obligations in respect of indemnities, gross ups and
reimbursement of expenses in accordance with the terms of this Agreement that
relate to the period prior to the Amendment Effective Date shall continue and
not be deemed released and shall continue to constitute administrative expense
claims against the MAG Entities' estates in favor of Agent and the Lenders;
provided further that upon the request of MAG (and at its sole expense), Agent
shall execute and deliver such documents, instruments or agreements (including,
without limitation, mortgage releases and UCC-3 termination statements) as MAG
may reasonably request to evidence the releases contemplated hereby.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

60

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Agreement has been duly executed as of the date
first written above.


 
 
BORROWERS:
 
 
MIRANT CORPORATION     HUDSON VALLEY GAS CORPORATION     MINT FARM GENERATION,
LLC     MIRANT AMERICAS DEVELOPMENT     CAPITAL, LLC     MIRANT AMERICAS ENERGY
MARKETING     INVESTMENTS, INC.     MIRANT AMERICAS GAS MARKETING I, LLC    
MIRANT AMERICAS GAS MARKETING II, LLC     MIRANT AMERICAS GAS MARKETING III, LLC
    MIRANT AMERICAS GAS MARKETING IV, LLC     MIRANT AMERICAS GAS MARKETING V,
LLC     MIRANT AMERICAS GAS MARKETING VI, LLC     MIRANT AMERICAS GAS MARKETING
VII, LLC     MIRANT AMERICAS GAS MARKETING VIII, LLC     MIRANT AMERICAS GAS
MARKETING IX, LLC     MIRANT AMERICAS GAS MARKETING X, LLC     MIRANT AMERICAS
GAS MARKETING XI, LLC     MIRANT AMERICAS GAS MARKETING XII, LLC     MIRANT
AMERICAS GAS MARKETING XIII, LLC     MIRANT AMERICAS GAS MARKETING XIV, LLC    
MIRANT AMERICAS GAS MARKETING XV, LLC     MIRANT AMERICAS PROCUREMENT, INC.    
MIRANT AMERICAS PRODUCTION COMPANY     MIRANT AMERICAS, INC.     MIRANT BOWLINE,
LLC     MIRANT CALIFORNIA INVESTMENTS, INC.     MIRANT CALIFORNIA, LLC    
MIRANT CANAL, LLC     MIRANT CHALK POINT DEVELOPMENT, LLC     MIRANT CHALK
POINT, LLC     MIRANT D.C. O&M, LLC
 
 
By:
 
/s/  J. WILLIAM HOLDEN III              

--------------------------------------------------------------------------------

    Name:   J. William Holden III     Title:   Senior Vice President and
Treasurer          

--------------------------------------------------------------------------------

    BORROWERS, CONT.:
 
 
MIRANT DANVILLE, LLC     MIRANT DELTA, LLC     MIRANT DICKERSON DEVELOPMENT, LLC
    MIRANT GASTONIA, LLC     MIRANT INTELLECTUAL ASSET MANAGEMENT AND MARKETING,
LLC     MIRANT KENDALL, LLC     MIRANT LAS VEGAS, LLC     MIRANT LOVETT, LLC    
MIRANT MD ASH MANAGEMENT, LLC     MIRANT MICHIGAN INVESTMENTS, INC.     MIRANT
MID-ATLANTIC SERVICES, LLC     MIRANT NEW ENGLAND, INC.     MIRANT NEW YORK,
INC.     MIRANT NY-GEN, LLC     MIRANT PARKER, LLC     MIRANT PEAKER, LLC    
MIRANT PINEY POINT, LLC     MIRANT PORTAGE COUNTY, LLC     MIRANT POTOMAC RIVER,
LLC     MIRANT POTRERO, LLC     MIRANT SERVICES, LLC     MIRANT SPECIAL
PROCUREMENT, INC.     MIRANT SUGAR CREEK HOLDINGS, INC.     MIRANT SUGAR CREEK
VENTURES, INC.     MIRANT SUGAR CREEK, LLC     MIRANT TEXAS MANAGEMENT, INC.    
MIRANT WICHITA FALLS MANAGEMENT, INC.     MIRANT WYANDOTTE, LLC     MIRANT
ZEELAND, LLC     MLW DEVELOPMENT, LLC     SHADY HILLS POWER COMPANY, L.L.C.    
MIRANT AMERICAS DEVELOPMENT, INC.     MIRANT AMERICAS GENERATION, LLC     MIRANT
MID-ATLANTIC, LLC     MIRANT WRIGHTSVILLE MANAGEMENT, INC.     MIRANT
WRIGHTSVILLE INVESTMENTS, INC.     MIRANT CAPITAL, INC.     MIRANT TEXAS
INVESTMENTS, INC.     MIRANT WICHITA FALLS INVESTMENTS, INC.
 
 
By:
 
/s/  J. WILLIAM HOLDEN III              

--------------------------------------------------------------------------------

    Name:   J. William Holden III     Title:   Senior Vice President and
Treasurer

--------------------------------------------------------------------------------


 
 
BORROWERS, CONT.:
 
 
MIRANT AMERICAS ENERGY MARKETING, LP
 
 
BY:
 
MIRANT AMERICAS DEVELOPMENT, INC., its general partner
 
 
 
 
By:
 
/s/  J. WILLIAM HOLDEN III                  

--------------------------------------------------------------------------------

        Name:   J. William Holden III         Title:   Senior Vice President,
Chief Financial Officer and Treasurer
 
 
MIRANT AMERICAS RETAIL ENERGY MARKETING, LP
 
 
BY:
 
MIRANT AMERICAS DEVELOPMENT, INC., its general partner
 
 
 
 
By:
 
/s/  J. WILLIAM HOLDEN III                  

--------------------------------------------------------------------------------

        Name:   J. William Holden III         Title:   Senior Vice President,
Chief Financial Officer and Treasurer
 
 
MIRANT CENTRAL TEXAS, LP     BY:   MIRANT TEXAS MANAGEMENT, INC., its general
partner
 
 
 
 
By:
 
/s/  J. WILLIAM HOLDEN III                  

--------------------------------------------------------------------------------

        Name:   J. William Holden III         Title:   Senior Vice President and
Treasurer
 
 
MIRANT TEXAS, LP
 
 
BY:
 
MIRANT TEXAS MANAGEMENT, INC., its general partner
 
 
 
 
By:
 
/s/  J. WILLIAM HOLDEN III                  

--------------------------------------------------------------------------------

        Name:   J. William Holden III         Title:   Senior Vice President and
Treasurer              

--------------------------------------------------------------------------------

    BORROWERS, CONT.:
 
 
MIRANT CAPITAL MANAGEMENT, LLC
 
 
 
 
By:
 
/s/  J. WILLIAM HOLDEN III                  

--------------------------------------------------------------------------------

        Name:   J. William Holden III         Title:   Senior Vice President
 
 
MIRANT WICHITA FALLS, LP
 
 
BY:
 
MIRANT WICHITA FALLS MANAGEMENT, INC., its general partner
 
 
 
 
By:
 
/s/  J. WILLIAM HOLDEN III                  

--------------------------------------------------------------------------------

        Name:   J. William Holden III         Title:   Senior Vice President and
Treasurer
 
 
AGENT/LENDERS:
 
 
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and as a Lender
 
 
 
 
By:
 
/s/  FRANK J. GALLE                  

--------------------------------------------------------------------------------

        Name:   Frank J. Galle         Title:   Duly Authorized Signatory

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


DEBTOR-IN-POSSESSION CREDIT AGREEMENT

Dated as of November 5, 2003

among

MIRANT CORPORATION

and

CERTAIN OF ITS SUBSIDIARIES SIGNATORY HERETO,

as Borrowers,

THE LENDERS SIGNATORY HERETO

FROM TIME TO TIME,

as Lenders,

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent and Lender

and

GECC CAPITAL MARKETS GROUP, INC.

as Lead Arranger


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
   
  Page

--------------------------------------------------------------------------------

1.   AMOUNT AND TERMS OF CREDIT   1     1.1   Credit Facilities   1     1.2  
Letters of Credit   2     1.3   Prepayments   2     1.4   Use of Proceeds   4  
  1.5   Interest and Applicable Margins   5     1.6   Eligible Mortgaged
Properties   6     1.7   Eligible Pledged Entity   8     1.8   Cash Management
Systems   9     1.9   Fees   9     1.10   Receipt of Payments   9     1.11  
Application and Allocation of Payments   9     1.12   Loan Account and
Accounting   10     1.13   Indemnity   10     1.14   Access; Appraisals   11    
1.15   Taxes   12     1.16   Capital Adequacy; Increased Costs; Illegality   14
    1.17   Priority and Liens   15     1.18   Security Interest in Cash
Collateral Account   16     1.19   No Discharge; Survival of Claims   16    
1.20   Single Revolving Loan   16     1.21   Reserves   16
2.
 
CONDITIONS PRECEDENT
 
17     2.1   Conditions to Effectiveness of this Agreement   17     2.2  
Further Conditions to Each Extension of Credit   17
3.
 
REPRESENTATIONS AND WARRANTIES
 
18     3.1   Corporate Existence; Compliance with Law   18     3.2   Executive
Offices, Collateral Locations, FEIN   18     3.3   Corporate Power,
Authorization, Enforceable Obligations   18     3.4   Financial Statements,
Projections and Cash Flow Forecasts   19     3.5   Material Adverse Effect   19
    3.6   Ownership of Property; Liens   20     3.7   Labor Matters   20     3.8
  Ventures, Subsidiaries and Affiliates; Outstanding Stock   21     3.9  
Government Regulation   21     3.10   Margin Regulations   21     3.11   Taxes  
21     3.12   ERISA   22     3.13   No Litigation   23     3.14   Brokers   23  
  3.15   Intellectual Property   23     3.16   Full Disclosure   23     3.17  
Environmental Matters   24     3.18   Insurance   24     3.19   Deposit and
Disbursement Accounts   24     3.20   Utility Regulation; Adequacy of Services
and Rights   24     3.21   Adequate Lender Rights   25


i

--------------------------------------------------------------------------------


4.
 
FINANCIAL STATEMENTS AND INFORMATION
 
25     4.1   Reports and Notices   25
5.
 
AFFIRMATIVE COVENANTS
 
26     5.1   Maintenance of Existence   26     5.2   Payment of Charges   26    
5.3   Books and Records   27     5.4   Insurance; Damage to or Destruction of
Collateral   27     5.5   Compliance with Laws   28     5.6   Supplemental
Disclosure   28     5.7   Intellectual Property   29     5.8   Environmental
Matters   29     5.9   Landlords' Agreements, Mortgagee Agreements, Bailee
Letters and Real Estate Purchases   30     5.10   Further Assurances   30    
5.11   LC Proceeds   30
6.
 
NEGATIVE COVENANTS
 
30     6.1   Mergers, Subsidiaries, Conduct of Business   30     6.2  
Investments; Revolving Loans and Revolving Credit Advances   30     6.3  
Indebtedness   32     6.4   Employee Loans and Affiliate Transactions   33    
6.5   Capital Structure and Business   33     6.6   Guaranteed Indebtedness   34
    6.7   Liens   34     6.8   Sale of Stock and Assets   35     6.9   ERISA  
36     6.10   Financial Covenants   36     6.11   Hazardous Materials   36    
6.12   Sale-Leasebacks   37     6.13   Cancellation of Indebtedness   37    
6.14   Restricted Payments   37     6.15   Change of Corporate Name, State of
Incorporation or Location; Change of Fiscal Year   37     6.16   No Impairment
of Intercompany Transfers   37     6.17   Material Contracts and Leases;
Additional Contracts   37     6.18   Chapter 11 Claims and Liens   37     6.19  
Bankruptcy Court Orders   38     6.20   Limitations on Payments of Certain
Indebtedness; Modifications of Certain Indebtedness   38     6.21   Reclamation
Claims   38     6.22   Certain Issuances   38     6.23   Trading Activities   38
7.
 
TERM
 
39     7.1   Termination   39     7.2   Survival of Obligations Upon Termination
of Financing Arrangements   39
8.
 
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
 
39     8.1   Events of Default   39     8.2   Remedies   41     8.3   Waivers by
Borrowers   42

ii

--------------------------------------------------------------------------------


9.
 
ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
 
42     9.1   Assignment and Participations   42     9.2   Appointment of Agent  
45     9.3   Agent's Reliance, Etc   45     9.4   GE Capital and Affiliates   46
    9.5   Lender Credit Decision   46     9.6   Indemnification   46     9.7  
Successor Agent   46     9.8   Setoff and Sharing of Payments   47     9.9  
Revolving Credit Advances; Payments; Non-Funding Lenders; Information; Actions
in Concert   47
10.
 
INTENTIONALLY RESERVED
 
49
11.
 
SUCCESSORS AND ASSIGNS
 
49     11.1   Successors and Assigns   49
12.
 
MISCELLANEOUS
 
50     12.1   Complete Agreement; Modification of Agreement   50     12.2  
Amendments and Waivers   50     12.3   Fees and Expenses   51     12.4   No
Waiver   52     12.5   Remedies   53     12.6   Severability   53     12.7  
Conflict of Terms   53     12.8   Confidentiality   53     12.9   GOVERNING LAW
  53     12.10   Notices   54     12.11   Section Titles   54     12.12  
Counterparts   55     12.13   WAIVER OF JURY TRIAL   55     12.14   Press
Releases and Related Matters   55     12.15   Advice of Counsel   55     12.16  
No Strict Construction   55     12.17   Survival   55     12.18   Joinder of
Additional Borrowers   56
13.
 
CROSS-GUARANTY
 
56     13.1   Cross-Guaranty   56     13.2   Waivers by Borrowers   57     13.3
  Benefit of Guaranty   57     13.4   Waiver of Subrogation, Etc   57     13.5  
Election of Remedies   57
14.
 
EXERCISE OF THE OPTION
 
58     14.1   Option to Separate   58     14.2   Conditions to Exercise of the
Option   58     14.3   Satisfaction of Conditions   60

iii

--------------------------------------------------------------------------------




INDEX OF APPENDICES


Annex A (Recitals)   —   Definitions Annex B (Section 1.2)   —   Letters of
Credit Annex C (Section 1.8)   —   Cash Management System Annex D
(Section 2.1(a))   —   Closing Checklist Annex E (Section 4.1(a))   —  
Financial Statements and Projections—Reporting Annex F (Section 6.10)   —  
Financial Covenants Annex G (Section 9.9(a))   —   Lenders' Wire Transfer
Information Annex H (Section 11.10)   —   Notice Addresses Annex I (from
Annex A—Commitments definition)       Commitments as of the date of the
Agreement
Exhibit 1.1(a)(i)
 
—
 
Form of Notice of Revolving Credit Advance Exhibit 1.1(a)(ii)   —   Form of
Revolving Note Exhibit 1.5(e)   —   Form of Notice of Conversion/Continuation
Exhibit 9.1(a)   —   Form of Assignment Agreement Exhibit 12.18   —   Form of
Joinder Agreement Exhibit 14   —   Option Exercise Amendments Exhibit B-1   —  
Form of Letter of Credit Exhibit C-1   —   Form of Letter of Direction
Exhibit E-1   —   Form of Cash Flow Forecast Schedule 1.1   —   Agent's
Representatives Schedule 1.1(b)   —   Consolidating Units Schedule 1.6(a)   —  
Values of Eligible Mortgaged Properties Schedule 1.6(b)   —   Value of
Wrightsville Bonds Schedule 1.7   —   Values of Eligible Pledged Entities
Schedule 14.2   —   Amendment Effective Date Information Disclosure Schedule 3.1
  —   Type of Entity; State of Organization Disclosure Schedule 3.2   —  
Executive Offices, Collateral Locations, FEIN Disclosure Schedule 3.6   —   Real
Estate and Leases Disclosure Schedule 3.7   —   Labor Matters Disclosure
Schedule 3.8   —   Ventures, Subsidiaries and Affiliates; Outstanding Stock
Disclosure Schedule 3.9   —   Governmental Regulation Disclosure Schedule 3.11  
—   Tax Matters Disclosure Schedule 3.12   —   ERISA Plans Disclosure
Schedule 3.13   —   Litigation Disclosure Schedule 3.17   —   Hazardous
Materials Disclosure Schedule 3.18   —   Insurance Disclosure Schedule 3.19   —
  Deposit and Disbursement Accounts Disclosure Schedule 6.1(c)   —   Liquidating
Entities Disclosure Schedule 6.2(c)   —   Existing Investments Disclosure
Schedule 6.2(o)   —   Investments Made With Certain Assets Disclosure
Schedule 6.3   —   Existing Indebtedness Disclosure Schedule 6.7   —   Existing
Liens Disclosure Schedule A-1   —   Power Generation Facilities Disclosure
Schedule A-2   —   Market Based Orders Disclosure Schedule A-3   —   Excluded
Subsidiaries Disclosure Schedule A-4   —   EWG Status Orders

iv

--------------------------------------------------------------------------------




ANNEX A
to
CREDIT AGREEMENT

DEFINITIONS


        Capitalized terms used in the Loan Documents shall have (unless
otherwise provided elsewhere in the Loan Documents) the following respective
meanings, and all references to Sections, Exhibits, Schedules or Annexes in the
following definitions shall refer to Sections, Exhibits, Schedules or Annexes of
or to the Agreement:

        "Account Debtor" means any Person who may become obligated to any
Borrower under, with respect to, or on account of, an Account, Chattel Paper or
General Intangibles (including a payment intangible).

        "Accounting Changes" has the meaning ascribed thereto in Annex F.

        "Account Party" means any Borrower for the account of which a Letter of
Credit is issued in accordance with Annex B.

        "Accounts" means all "accounts," as such term is defined in the Code,
now owned or hereafter acquired by any Borrower, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper, or Instruments),
(including any such obligations that may be characterized as an account or
contract right under the Code), (b) all of each Borrower's rights in, to and
under all purchase orders or receipts for goods or services, (c) all of each
Borrower's rights to any goods represented by any of the foregoing (including
unpaid sellers' rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), (d) all rights
to payment due to any Borrower for property sold, leased, licensed, assigned or
otherwise disposed of, for a policy of insurance issued or to be issued, for a
secondary obligation incurred or to be incurred, for energy provided or to be
provided, for the use or hire of a vessel under a charter or other contract,
arising out of the use of a credit card or charge card, or for services rendered
or to be rendered by such Borrower or in connection with any other transaction
(whether or not yet earned by performance on the part of such Borrower), (e) all
health care insurance receivables and (f) all collateral security of any kind,
given by any Account Debtor or any other Person with respect to any of the
foregoing.

        "Affected Lender" has the meaning ascribed to it in Section 1.16(d).

        "Affiliate" means, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, 5% or more of the Stock having ordinary voting
power in the election of directors of such Person, (b) each Person that
controls, is controlled by or is under common control with such Person, (c) each
of such Person's officers, directors, joint venturers and partners and (d) in
the case of Borrowers, the immediate family members, spouses and lineal
descendants of individuals who are Affiliates of any Borrower. For the purposes
of this definition, "control" of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term "Affiliate" shall specifically
exclude Agent and each Lender.

        "Agent" means GE Capital in its capacity as Agent for Lenders or its
successor appointed pursuant to Section 9.7.

        "Agreement" means the Debtor-In-Possession Credit Agreement by and among
Borrowers, GE Capital, as Agent and Lender and the other Lenders from time to
time party thereto, as the same may be amended, supplemented, restated or
otherwise modified from time to time.

A-1

--------------------------------------------------------------------------------




        "Amendment Effective Date" has the meaning set forth in Section 14.2.

        "Appendices" has the meaning ascribed to it in the recitals to the
Agreement.

        "Applicable L/C Margin" means the per annum fee, from time to time in
effect, payable with respect to outstanding Letter of Credit Obligations as
determined by reference to Section 1.5(a).

        "Applicable Margins" means collectively the Applicable L/C Margin, the
Applicable Unused Line Fee Margin, the Applicable Revolver Index Margin and the
Applicable Revolver LIBOR Margin.

        "Applicable Revolver Index Margin" means the per annum interest rate
margin from time to time in effect and payable in addition to the Index Rate
applicable to the Revolving Loan, as determined by reference to Section 1.5(a).

        "Applicable Revolver LIBOR Margin" means the per annum interest rate
from time to time in effect and payable in addition to the LIBOR Rate applicable
to the Revolving Loan, as determined by reference to Section 1.5(a).

        "Applicable Unused Line Fee Margin" means the per annum fee, from time
to time in effect, payable in respect of Borrowers' non-use of committed funds
pursuant to Section 1.9(b), which fee is determined by reference to
Section 1.5(a).

        "Assignment Agreement" has the meaning ascribed to it in Section 9.1(a).

        "Bankruptcy Code" means the provisions of Title 11 of the United States
Code, 11 U.S.C. §§101 et seq.

        "Bankruptcy Court" has the meaning ascribed to it in the recitals to the
Agreement and includes any other court which may, from time to time, have
jurisdiction over the Cases.

        "Blocked Account" has the meaning ascribed to it in Annex C.

        "BofA" has the meaning ascribed to it in Annex C.

        "Borrower Representative" means Mirant in its capacity as Borrower
Representative pursuant to the provisions of Section 1.1(b).

        "Borrowers" and "Borrower" have the meanings ascribed to them in the
Preamble to this Agreement.

        "Borrowing Availability" means as of any date of determination as to all
Borrowers, the lesser of (i) the Maximum Amount and (ii) the Borrowing Base, in
each case, less the sum of the aggregate Revolving Loan then outstanding.

        "Borrowing Base" means, as of any date of determination by Agent, an
amount equal to (a) the sum at such time of:

        (i)    100% of the aggregate orderly liquidation value of Eligible
Mortgaged Properties, as such liquidation value shall (x) as of the date hereof,
be determined by reference to Schedule 1.6(a) and (y) thereafter, be determined
by Agent by reference to the most recent appraisal and valuation of such
Eligible Mortgaged Property performed by Agent in accordance with
Section 1.14(b) or 1.14(c); plus

        (ii)   solely to the extent permitted to be included as an Eligible Item
pursuant to Section 1.6(b), 100% of the orderly liquidation value of the
Wrightsville Bonds, as such liquidation value shall (x) as of the date the
Wrightsville Bonds become an Eligible Item, be determined by reference to
Schedule 1.6(b) and (y) thereafter, be determined by Agent by reference to the
most recent appraisal and valuation of such Wrightsville Bonds (and the

A-2

--------------------------------------------------------------------------------




Power Generation Facility pertaining to such Wrightsville Bonds) performed by
Agent in accordance with Section 1.14(b) or 1.14(c); plus

        (iii)  100% of the Eligible Pledged Value;

        less (b) any Reserves except to the extent already deducted therefrom.

        "Business Day" means any day that is not a Saturday, a Sunday or a day
on which banks are required or permitted to be closed in the States of Georgia
and/or New York and in reference to LIBOR Loans shall mean any such day that is
also a LIBOR Business Day.

        "Capital Expenditures" means, with respect to any Person, all
expenditures (by the expenditure of cash or the incurrence of Indebtedness) by
such Person during any measuring period for any fixed assets or improvements or
for replacements, substitutions or additions thereto that have a useful life of
more than one year and that are required to be capitalized under GAAP; provided
that in the case of any non-wholly owned Domestic Subsidiary, "Capital
Expenditures" shall not include that portion of any expenditures funded by a
Stockholder of such Person (so long as such Stockholder is not Mirant or a
Subsidiary of Mirant) which would otherwise constitute Capital Expenditures
under this definition.

        "Capital Lease" means, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.

        "Capital Lease Obligation" means, with respect to any Capital Lease of
any Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

        "Carve-Out" means claims of the following parties for the following
amounts: (a) the allowed unpaid fees and expenses payable under Sections 330 and
331 of the Bankruptcy Code to professional persons retained pursuant to orders
of the Bankruptcy Court by the Borrowers or the Committee in the Cases,
(b) reimbursement of expenses incurred by Committee members in the performance
of their duties that are allowed by the Bankruptcy Court, (c) administrative
expenses incurred outside the ordinary course of business as approved by the
Bankruptcy Court and (d) payment of fees pursuant to 28 U.S.C. § 1930 and to the
clerk of the Bankruptcy Court in an aggregate amount for clauses (a), (b),
(c) and (d) not to exceed $10,000,000; provided, however, that (i) on any date
occurring from and after the Commitment Termination Date, the Cash Collateral
Account and any cash or Cash Equivalents held from time to time therein, shall
not be subject to the Carve-Out and (ii) the Carve-Out shall not include, apply
to or be available for any fees or expenses incurred by any party, including the
Borrowers or any Committee, in connection with the initiation or prosecution of
any claims, causes of action, adversary proceedings or other litigation against
Agent or Lenders, in their capacity as such including, without limitation,
challenging the amount, validity, perfection, priority or enforceability of, or
asserting any defense, counterclaim or offset to, the Obligations or the
security interests and Liens of Agent and Lenders in respect thereof or
asserting any claims or causes of action, including, without limitation, any
actions under Chapter 5 of the Bankruptcy Code against Agent or Lenders. So long
as no Default or Event of Default shall have occurred and be continuing, the
Borrowers shall be permitted to pay compensation and reimbursement of expenses
allowed and payable under sections 330 and 331 of the Bankruptcy Code or any
order of the Bankruptcy Court governing procedures for interim compensation and
reimbursement of expenses of professionals, as the same may be due and payable,
and the same shall not reduce the Carve-Out.

        "Cases" shall mean (i) as of the date hereof, the Chapter 11 cases of
the Borrowers and (ii) from and after the date hereof, the Chapter 11 cases of
any JV or Subsidiary of Mirant which was not a Borrower as of the date hereof.

A-3

--------------------------------------------------------------------------------




        "Cash Collateral Account" has the meaning ascribed to it Annex B.

        "Cash Dominion Event" means any one or more of the following events:
(a) the occurrence and continuance of an Event of Default, (b) Borrowing
Availability shall be less than $50,000,000 at any time and (c) the outstanding
balance of Revolving Credit Advances shall exceed $50,000,000 for a period of
five (5) consecutive Business Days.

        "Cash Equivalents" shall mean book-entry securities, negotiable
instruments or securities represented by instruments in bearer or registered
form which evidence any of the following:

        (a)   obligations of the United States or any agency or instrumentality
thereof, provided such obligations are guaranteed as to the timely payment of
principal and interest by the full faith and credit of the United States;

        (b)   general obligations of or obligations guaranteed by any state of
the United States or the District of Columbia that at the time of acquisition
thereof are assigned the highest rating by Standard & Poor's Rating Services, a
division of The McGraw-Hill Companies, Inc. ("S&P") and Moody Investor
Service, Inc. ("Moody's");

        (c)   interests in any money market mutual fund which at the date of
investment in such funds has the highest rating by each of Moody's and S&P which
has issued a rating for such fund; and

        (d)   commercial paper which at the date of investment has ratings of at
least A-1 by S&P or P-1 by Moody's.

        "Cash Flow Forecast" means a rolling 26-week consolidated cash flow
forecast substantially in the form attached hereto as Exhibit E-1, as the same
may be further developed and refined from time to time by Agent and Mirant
working together in good faith.

        "Cash Management Systems" has the meaning ascribed to it in Section 1.8.

        "Certificate of Exemption" has the meaning ascribed to it in
Section 1.15(e).

        "Change of Control" means any of the following: (a) any person or group
of persons (within the meaning of the Securities Exchange Act of 1934, as
amended) shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended) of 20% or more of the issued and
outstanding shares of capital Stock of Mirant having the right to vote for the
election of directors of Mirant under ordinary circumstances; (b) during any
period of twelve consecutive calendar months, individuals who at the beginning
of such period constituted the board of directors of Mirant (together with any
new directors whose election by the board of directors of Mirant or whose
nomination for election by the Stockholders of Mirant was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason other than death or
disability to constitute a majority of the directors then in office; (c) except
as a result of a transaction permitted by this Agreement, Mirant ceases to
directly or indirectly own and control all of the economic and voting rights
associated with all of the outstanding capital Stock of any Borrower (other than
Mirant), or any Eligible Pledged Entity.

        "Chapter 11 Plan" means a proposed plan or plans under Chapter 11 of the
Bankruptcy Code in any of the Cases.

        "Charges" means all federal, state, county, city, municipal, local,
foreign or other governmental taxes (including taxes owed to the PBGC at the
time due and payable), levies, assessments, charges, liens, claims or
encumbrances upon or relating to (a) the Collateral, (b) the Obligations,
(c) the employees, payroll, income or gross receipts of any Borrower, (d) any
Borrower's

A-4

--------------------------------------------------------------------------------




ownership or use of any properties or other assets, or (e) any other aspect of
any Borrower's business.

        "Chattel Paper" means any "chattel paper," as such term is defined in
the Code, including electronic chattel paper, now owned or hereafter acquired by
any Borrower.

        "Claim" has the meaning ascribed to such term in Section 101(5) of the
Bankruptcy Code.

        "Closing Checklist" means the schedule, including all appendices,
exhibits or schedules thereto, listing certain documents and information to be
delivered in connection with the Agreement, the other Loan Documents and the
transactions contemplated thereunder, substantially in the form attached hereto
as Annex D.

        "Code" means the Uniform Commercial Code as the same may, from time to
time, be enacted and in effect in the State of New York; provided, that to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, Agent's Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term "Code" shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

        "Collateral" means the property covered by the Security Agreement, the
Mortgages and the other Collateral Documents and any other property, real or
personal, tangible or intangible, now existing or hereafter acquired, that may
at any time be or become subject to a security interest or Lien in favor of
Agent, on behalf of itself and Lenders, to secure the Obligations.

        "Collateral Documents" means the Security Agreement, the Pledge
Agreements, the Mortgages, the Patent Security Agreement, the Trademark Security
Agreement, the Copyright Security Agreement and all similar agreements entered
into guaranteeing payment of, or granting a Lien upon property as security for
payment of, the Obligations.

        "Collection Account" means that certain account of Agent, account number
502-328-54 in the name of Agent at DeutscheBank Trust Company Americas in New
York, New York ABA No. 021 001 033, or such other account as may be specified in
writing by Agent as the "Collection Account."

        "Commitment" means (a) as to any Lender, the aggregate commitment of
such Lender to make Revolving Credit Advances or incur Letter of Credit
Obligations as set forth on Annex I to the Agreement or in the most recent
Assignment Agreement executed by such Lender and (b) as to all Lenders, the
aggregate commitment of all Lenders to make Revolving Credit Advances or incur
Letter of Credit Obligations, which aggregate commitment shall be Five Hundred
Million Dollars ($500,000,000) on the date hereof, as such amount may be
adjusted, if at all, from time to time in accordance with the provisions of this
Agreement.

        "Commitment Termination Date" means the earliest of (a) the Stated
Maturity Date, (b) the date of termination of Lenders' obligations to make
Advances and to incur Letter of Credit Obligations or permit existing Loans to
remain outstanding pursuant to Section 8.2(b), (c) the date of indefeasible
prepayment in full by Borrowers of the Loans and the cancellation and return (or
provision of stand-by letters of credit in form and substance and issued by a
financial institution reasonably acceptable to Agent) of all Letters of Credit
or the cash collateralization of all Letter of Credit Obligations pursuant to
Annex B, and the permanent reduction of all Commitments to

A-5

--------------------------------------------------------------------------------




zero dollars ($0), (d) the date on which any Liens securing any outstanding
obligations or payments to Agent and Lenders (in their capacity as such) are set
aside or avoided or the claims thereunder are disallowed in any manner, and
(e) the effective date of a confirmed plan of reorganization in the Borrowers'
Chapter 11 Cases.

        "Committee" means (i) any statutory committee of unsecured creditors and
(ii) any statutory committee of equity security holders, in each case, appointed
in the Cases pursuant to Section 1102 of the Bankruptcy Code.

        "Compliance Certificate" has the meaning ascribed to it in Annex E.

        "Concentration Accounts" has the meaning ascribed to it in Annex C.

        "Consolidating Units" means the units described on Schedule 1.1(b).

        "Contracts" means all "contracts," as such term is defined in the Code,
now owned or hereafter acquired by any Borrower, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Borrower may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.

        "Controlled Account" has the meaning ascribed to it in Annex C.

        "Copyright License" means any and all rights now owned or hereafter
acquired under any written agreement granting any right to use any Copyright or
Copyright registration.

        "Copyright Security Agreements" means the Copyright Security Agreements
made in favor of Agent, on behalf of itself and Lenders, by each applicable
Borrower.

        "Copyrights" means all of the following now owned or hereafter acquired:
(a) all copyrights, all registrations and recordings thereof, and all
applications in connection therewith, including all registrations, recordings
and applications in the United States Copyright Office or in any similar office
or agency of the United States, any state or territory thereof, or any other
country or any political subdivision thereof, and (b) all reissues, extensions
or renewals thereof.

        "Default" means any event that, with the passage of time or notice or
both, would, unless cured or waived, become an Event of Default.

        "Default Rate" has the meaning ascribed to it in Section 1.5(d).

        "Deposit Accounts" means all "deposit accounts" as such term is defined
in the Code, now or hereafter held in the name of any Borrower.

        "Disbursement Accounts" has the meaning ascribed to it in Annex C.

        "Disclosure Schedules" means the Schedules prepared by Borrowers and
denominated as Disclosure Schedules (1.6) through (6.7) in the Index to the
Agreement.

        "Disposition" has the meaning ascribed to it in Section 6.8(a).

        "Documents" means all "documents," as such term is defined in the Code,
now owned or hereafter acquired by any Borrower, wherever located.

        "Dollars" or "$" means lawful currency of the United States of America.

        "Domestic Subsidiary" means, with respect to any Person, any Subsidiary
other than a Foreign Subsidiary; provided that the term "Domestic Subsidiary"
with respect to Mirant and its Subsidiaries shall include each JV.

        "EBITDA" has the meaning ascribed to it in Annex F.

A-6

--------------------------------------------------------------------------------




        "Eligible Items" means each Eligible Mortgaged Property, the Eligible
Pledged Entities, the Stock of the Eligible Pledged Entities (other than
Wrightsville Funding), any Power Generation Facility owned directly or
indirectly by any such Eligible Pledged Entity and, to the extent the conditions
set forth in Section 12.18(b) (i) have not been satisfied, the Wrightsville Note
or (ii) have been satisfied, the Wrightsville Bonds.

        "Eligible Mortgaged Property" has the meaning ascribed to it in
Section 1.6.

        "Eligible Pledged Entity" has the meaning ascribed to it in Section 1.7.

        "Eligible Pledged Value" shall mean, with respect to any Eligible
Pledged Entity, (a) the value of its interest in the aggregate orderly
liquidation value of the Power Generation Facility owned directly or indirectly
by it (or, in the case of Wrightsville Funding, the orderly liquidation value of
the Power Generation Facility owned by Wrightsville Power Facility, L.L.C.), as
such liquidation value shall (i) as of the date hereof, be the amount set forth
on Schedule 1.7 and (ii) thereafter, be determined by Agent by reference to the
most recent appraisal and valuation of such facilities performed by Agent in
accordance with Section 1.14(b) or 1.14(c) less (b) without duplication, the
amount of Indebtedness of such Eligible Pledged Entity or the Power Generation
Facility owned directly or indirectly by it (other than Indebtedness of
Wrightsville Funding to MAI and Indebtedness of the Power Generation Facility
owned by Wrightsville Power Facility, L.L.C.).

        "El Paso Order" means that certain order of the Bankruptcy Court dated
September 3, 2003 entitled "Order Denying Temporary Restraining Order".

        "Emergency" shall mean a condition or situation which, in the reasonable
judgment of Mirant, either affects or could reasonably be expected to affect
Mirant's or any of its Subsidiaries' ability to safely operate any portion of
the affected asset, or the ability of any portion of the affected asset to
operate due to any sudden or unexpected mechanical breakdown, any other
unforeseen event, or any other event not reasonably anticipated as of the date
hereof.

        "Environmental Laws" means all applicable federal, state, local and
foreign laws, statutes, ordinances, codes, rules, standards and regulations, now
or hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.) ("CERCLA"); the Hazardous Materials Transportation Authorization
Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42
U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et
seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.); and the Safe Drinking Water Act (42
U.S.C. §§ 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.

        "Environmental Liabilities" means, with respect to any Person, all
liabilities, obligations, responsibilities, response, remedial and removal
costs, investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or

A-7

--------------------------------------------------------------------------------




express warranty, strict liability, criminal or civil statute or common law,
including any arising under or related to any Environmental Laws, Environmental
Permits, or in connection with any Release or threatened Release or presence of
a Hazardous Material whether on, at, in, under, from or about or in the vicinity
of any real or personal property.

        "Environmental Permits" means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

        "Equipment" means all "equipment," as such term is defined in the Code,
now owned or hereafter acquired by any Borrower, wherever located and, in any
event, including all such Borrower's machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any regulations promulgated thereunder.

        "ERISA Affiliate" means, with respect to any Borrower, any trade or
business, located in the United States of America, (whether or not incorporated)
that, together with such Borrower, are treated as a single employer within the
meaning of Sections 414(b), (c), (m) or (o) of the IRC.

        "ERISA Event" means, with respect to any Borrower or any ERISA
Affiliate, (a) with respect to a Title IV Plan, any event described in
Section 4043(c) of ERISA for which notice to the PBGC has not been waived;
(b) the withdrawal of any Borrower or ERISA Affiliate from a Title IV Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Borrower or any ERISA Affiliate from any
Multiemployer Plan with respect to which such Borrower's or ERISA Affiliate's
liability has not been timely satisfied and for which there is no further
liability; (d) the filing of a notice of intent to terminate a Title IV Plan in
a distress termination described in Section 4041(c) of ERISA or the treatment of
a plan amendment as a termination under Section 4041 of ERISA; (e) the
institution of proceedings to terminate a Title IV Plan or Multiemployer Plan by
the PBGC; (f) with respect to a Title IV Plan, the existence of an "accumulated
funding deficiency" (as defined in Section 412 of the IRC or Section 302 of
ERISA) whether or not waived; (g) or the failure to make by its due date a
required installment under Section 412(m) of the IRC or the failure to make any
required contribution to a Multiemployer Plan unless such failure is cured
within thirty (30) days; (h) the filing pursuant to Section 412(d) of the IRC or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to a Title IV Plan; (i) the making of any amendment to any
Title IV Plan which could result in the imposition of a lien or the posting of a
bond or other security; (j) with respect to a Title IV Plan, an event described
in Section 4062(e) of ERISA; (k) any other event or condition that would
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (l) the loss of a Qualified Plan's qualification or tax exempt
status; or (m) the termination of a Plan described in Section 4064 of ERISA.

A-8

--------------------------------------------------------------------------------






        "ESOP" means a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.

        "Event of Default" has the meaning ascribed to it in Section 8.1.

        "EWG Status Orders" means, with respect to any Power Generator, such
FERC Orders set forth opposite such Person's name on Disclosure Schedule A-4.

        "Excess Borrowing Base" means, as of any date of determination, the
difference between the Borrowing Base as of such date and the Maximum Amount as
of such date.

        "Excluded Property" means any of the following property or assets of any
Borrower:

        (i)    Intellectual Property if the grant of a Lien thereon shall
constitute or result in (A) the abandonment, invalidation or rendering
unenforceable of any right, title or interest of any Borrower therein,
(B) breach or termination pursuant to the terms thereof, (C) a default
thereunder or (D) the violation of any applicable law; in each case, other than
to the extent any such term is rendered ineffective by the Bankruptcy Code, §§
9-406 to 9-409 of the UCC or other applicable law or such Borrower is already in
default under any agreement pertaining to such Intellectual Property;

        (ii)   the outstanding Stock of a Foreign Subsidiary in excess of 65% of
the voting power of all classes of Stock of such Foreign Subsidiary entitled to
vote;

        (iii)  property or an asset which is subject, directly or indirectly, to
any contract, agreement or applicable law which, other than to the extent the
applicable provision in such contract, agreement or applicable law is rendered
ineffective by the Bankruptcy Code, §§ 9-406 to 9-409 of the UCC or other
applicable law or the relevant Borrower is otherwise in default under such
contract or agreement, (A) prohibits the creation of a Lien on such property or
assets, (B) results in a breach or compulsory transfer or termination right
pursuant to the terms of or a default under such contract or law upon the
creation of a Lien, or (C) requires the consent of any third party to the
creation of a Lien on such property or assets;

        (iv)  cash and Cash Equivalents furnished to and held by third parties
as deposits or as security for any obligation owing by Mirant or any of its
Subsidiaries, to the extent permitted by the Agreement;

        (v)   cash and Cash Equivalents held by or on the instruction of any
Borrower on behalf of third parties; provided that such cash and Cash
Equivalents are segregated from and not commingled with any other cash or Cash
Equivalents of a Borrower and is maintained in a Third Party Account;

        (vi)  the outstanding Stock of (A) Mirant JPSCO Holdco,
(B) IntercontinentalExchange, Inc., (C) West Georgia Generating Company, L.L.C.,
(D) Mirant Europe Limited and (E) Mirant (Bermuda), Ltd.;

        (vii) the outstanding Stock of (A) Mirant de Mexico, S. de R.L. de C.V.,
(B) Propriedades Punta Mexicana, S. de R.L. de C.V., (C) Mirant Energy Marketing
Austria GmbH and (D) Mirant do Brasil Ltda., in each case, so long as each such
entity is subject to liquidation or dissolution proceedings which are being
diligently pursued;

        (viii) the outstanding stock of (A) Mirant Corporation State Political
Action Committee, Inc., (B) Mirant Corporation Political Action Committee, Inc.
and (C) Mirant Corporation Michigan Political Action Committee, Inc., in each
case, so long as each such entity is a not-for-profit corporation having assets
not exceeding $1,000,000;

A-9

--------------------------------------------------------------------------------




        (ix)  the LC Proceeds; provided that, "Excluded Property" shall not
include (A) any of MAEM's rights, interest and title to MAEM's claims in the L/C
Proceeds and (B) any L/C Proceeds which constitute assets of MAEM, either (i) as
determined by a final non-appealable order of a court of competent jurisdiction
or (ii) upon agreement between MAEM and El Paso Merchant Energy, L.P., whichever
is the earlier to occur; and

        (x)   the outstanding Stock of EnergyClear Corporation so long as such
Stock is subject to the terms of that certain Purchase Agreement dated as of
September 30, 2003, by and between Actuarial Exchange, LLC, MAEM, Tractebel USA,
Inc, PSEG Energy Resources & Trade LLC, and EnergyClear Corporation.

        "Exempt Wholesale Generator" means a Person determined by an order of
FERC to be an "exempt wholesale generator" as defined in Section 32(a)(1) of
PUHCA.

        "Fair Labor Standards Act" means the Fair Labor Standards Act, 29 U.S.C.
§201 et seq.

        "Federal Funds Rate" means, for any day, a floating rate equal to the
weighted average of the rates on overnight Federal funds transactions among
members of the Federal Reserve System, as determined by Agent in its sole
discretion, which determination shall be final, binding and conclusive (absent
manifest error).

        "Federal Reserve Board" means the Board of Governors of the Federal
Reserve System.

        "Fees" means any and all fees payable to Agent or any Lender pursuant to
the Agreement or any of the other Loan Documents.

        "FERC" means the Federal Energy Regulatory Commission or any successor
or analogous federal Governmental Authority.

        "Filing Date Liens" means Liens permitted pursuant to Section 6.7 to the
extent existing on the date of the Order and constituting valid, perfected,
enforceable and unavoidable Liens.

        "Financial Covenants" means the financial covenants set forth in
Annex F.

        "Financial Statements" means the consolidated and consolidating (as
applicable) income statements, statements of cash flows and balance sheets of
Mirant and its consolidated Subsidiaries delivered in accordance with
Section 3.4 and Annex E.

        "Fiscal Month" means any of the monthly accounting periods of Borrowers.

        "Fiscal Quarter" means any of the quarterly accounting periods of
Borrowers, ending on March 31, June 30, September 30, and December 31 of each
year.

        "Fiscal Year" means any of the annual accounting periods of Borrowers
ending on December 31 of each year.

        "Fixed Charge Coverage Ratio" has the meaning ascribed to it in Annex F.

        "Fixed Charges" has the meaning ascribed to it in Annex F.

        "Fixtures" means all "fixtures" as such term is defined in the Code, now
owned or hereafter acquired by any Borrower.

        "Foreign Lender" has the meaning ascribed to it in Section 1.15(d).

        "Foreign Subsidiary" means, with respect to any Person, any Subsidiary
(a) which is organized under the laws of any jurisdiction outside of the United
States of America or (b) which is organized under the laws of the United States
of America, any State thereof or the District of Columbia, but for which no more
than a de minimis amount of such Person's assets consist of assets other than
Stock or in indebtedness of one or more Foreign Subsidiaries (within the

A-10

--------------------------------------------------------------------------------




meaning of clause (a) of this definition); provided that the term "Foreign
Subsidiary" shall not include any entity listed on Disclosure Schedule A-3.

        "GAAP" means generally accepted accounting principles in the United
States of America as in effect from time to time, consistently applied (except
for accounting changes in response to FASB releases, or other authoritative
pronouncements) or, with respect to any Subsidiary that is organized under the
laws of a jurisdiction other than the United States of America, any State
thereof or the District of Columbia, the applicable local generally accepted
accounting standards.

        "GE Capital" means General Electric Capital Corporation, a Delaware
corporation.

        "GE Capital Commitment Letter" means that certain letter, dated as of
July 14, 2003, between GE Capital and Mirant with respect to certain Fees to be
paid from time to time by Mirant to GE Capital.

        "General Intangibles" means all "general intangibles," as such term is
defined in the Code, now owned or hereafter acquired by any Borrower, including
all right, title and interest that such Borrower may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Borrower or any computer bureau or
service company from time to time acting for such Borrower.

        "Goods" means all "goods" as defined in the Code, now owned or hereafter
acquired by any Borrower, wherever located, including embedded software to the
extent included in "goods" as defined in the Code, manufactured homes, standing
timber that is cut and removed for sale and unborn young of animals.

        "Governmental Approvals" means any orders, authorizations, consents,
approvals, waivers, exemptions, variances, franchises, permissions, permits and
licenses of, and filings and declarations with, any Governmental Authority.

        "Governmental Authority" means any nation or government, any state or
other political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

        "Guaranteed Indebtedness" means as to any Person, any obligation of such
Person guaranteeing, providing comfort or otherwise supporting any Indebtedness,
lease, dividend, or other obligation ("primary obligation") of any other Person
(the "primary obligor") in any manner, including any obligation or arrangement
of such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary

A-11

--------------------------------------------------------------------------------




obligor, (c) purchase property, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the
primary obligor to make payment of such primary obligation, (d) protect the
beneficiary of such arrangement from loss (other than product warranties given
in the ordinary course of business) or (e) indemnify the owner of such primary
obligation against loss in respect thereof. The amount of any Guaranteed
Indebtedness at any time shall be deemed to be an amount equal to the lesser at
such time of (x) the stated or determinable amount of the primary obligation in
respect of which such Guaranteed Indebtedness is incurred and (y) the maximum
amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guaranteed Indebtedness, or, if not stated or
determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.

        "Hazardous Material" means any substance, material or waste that is
regulated by, or forms the basis of liability now or hereafter under, any
Environmental Laws, including any material or substance that is (a) defined as a
"solid waste," "hazardous waste," "hazardous material," "hazardous substance,"
"extremely hazardous waste," "restricted hazardous waste," "pollutant,"
"contaminant," "hazardous constituent," "special waste," "toxic substance" or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCBs),
or any radioactive substance.

        "Hedging Activities" means (a) hedging trading activities which are
classified as "hedges" pursuant to GAAP and (b) the obligations of West Georgia
under the interest rate swap transaction dated as of December 27, 2000 between
it and Deutsche Bank AG, in each case, and used to protect against fluctuations
in interest rates and foreign exchange rates.

        "Hedging Obligations" means, with respect to any Person, all liabilities
of such Person with respect to Hedging Activities.

        "Indebtedness" means, with respect to any Person, without duplication,
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property payment for which is deferred six (6) months or more,
(b) all reimbursement and other obligations with respect to the unreimbursed
amount of letters of credit, bankers' acceptances and surety bonds, whether or
not matured, (c) all obligations evidenced by notes, bonds, debentures or
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and the present
value (discounted at the Index Rate as in effect on the date hereof) of future
rental payments under all synthetic leases, (f) Hedging Obligations of such
Person, in each case whether contingent or matured, (g) Redeemable Capital
Stock, (h) all Indebtedness referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property or other assets (including Accounts
and Contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness, and (i) the
Obligations.

        "Indemnified Liabilities" has the meaning ascribed to it in
Section 1.13.

        "Indemnified Person" has the meaning ascribed to it in Section 1.13.

        "Index Rate" means, for any day, a floating rate equal to the higher of
(i) the rate publicly quoted from time to time by The Wall Street Journal as the
"prime rate" (or, if The Wall Street Journal ceases quoting a prime rate, the
highest per annum rate of interest published by the Federal Reserve Board in
Federal Reserve statistical release H.15 (519) entitled "Selected Interest
Rates" as the Bank prime loan rate or its equivalent), and (ii) the Federal
Funds Rate plus 50

A-12

--------------------------------------------------------------------------------




basis points per annum. Each change in any interest rate provided for in the
Agreement based upon the Index Rate shall take effect at the time of such change
in the Index Rate.

        "Index Rate Loan" means a Loan or portion thereof bearing interest by
reference to the Index Rate.

        "Instruments" means all "instruments," as such term is defined in the
Code, now owned or hereafter acquired by any Borrower, wherever located, and, in
any event, including all certificated securities, all certificates of deposit,
and all promissory notes and other evidences of indebtedness, other than
instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.

        "Intellectual Property" means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

        "Interest Expense" means, with respect to any Person for any fiscal
period, interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date.

        "Interest Payment Date" means (a) as to any Index Rate Loan, the first
Business Day of each month to occur while such Loan is outstanding, and (b) as
to any LIBOR Loan, the last day of the applicable LIBOR Period (or in the case
of any LIBOR Period longer than three (3) months, every three (3) months);
provided that, in addition to the foregoing, each of (i) the date upon which all
of the Commitments have been terminated and the Loans have been paid in full and
(ii) the Commitment Termination Date shall be deemed to be an "Interest Payment
Date" with respect to any interest that has then accrued under the Agreement.

        "Inventory" means all "inventory," as such term is defined in the Code,
now owned or hereafter acquired by any Borrower, wherever located, and in any
event including inventory, fuels used in the generation of electricity,
electricity, merchandise, goods and other personal property that are held by or
on behalf of any Borrower for sale or lease or are furnished or are to be
furnished under a contract of service, or that constitute raw materials, work in
process, finished goods, returned goods, or materials or supplies of any kind,
nature or description used or consumed or to be used or consumed in such
Borrower's business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.

        "Investment" has the meaning ascribed to it in Section 6.2.

        "Investment Account Control Agreement" means any control agreement
entered into by and among any Borrower, Agent and any Relationship Bank in
respect of a Money Market Account, in form and substance reasonably satisfactory
to Agent.

        "Investment Property" means all "investment property" as such term is
defined in the Code now owned or hereafter acquired by any Borrower, wherever
located, including (i) all securities, whether certificated or uncertificated,
including stocks, bonds, interests in limited liability companies, partnership
interests, treasuries, certificates of deposit, and mutual fund shares; (ii) all
securities entitlements of any Borrower, including the rights of any Borrower to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account;
(iii) all securities accounts of any Borrower; (iv) all commodity contracts of
any Borrower; and (v) all commodity accounts held by any Borrower.

        "IRC" means the Internal Revenue Code of 1986 and all regulations
promulgated thereunder.

        "IRS" means the Internal Revenue Service.

A-13

--------------------------------------------------------------------------------




        "JV" means each of Wrightsville Power Facility, L.L.C. and Coyote
Springs 2, LLC.

        "L/C Issuer" has the meaning ascribed to it in Annex B.

        "LC Proceeds" means the cash proceeds of the L/C (as defined in the El
Paso Order).

        "L/C Sublimit" has the meaning ascribed to it in Annex B.

        "Lenders" means GE Capital, the other Lenders named on the signature
pages of the Agreement, and, if any such Lender shall decide to assign all or
any portion of the Obligations in accordance with the terms hereof, such term
shall include any assignee of such Lender.

        "Letter of Credit Obligations" means all outstanding obligations
incurred by Agent and Lenders at the request of Borrower Representative, whether
direct or indirect, contingent or otherwise, due or not due, in connection with
the issuance of Letters of Credit by Agent or another L/C Issuer or the purchase
of a participation as set forth in Annex B with respect to any Letter of Credit.
The amount of such Letter of Credit Obligations shall equal the maximum amount
that may be payable at such time or at any time thereafter by Agent or Lenders
thereupon or pursuant thereto.

        "Letters of Credit" means documentary or standby letters of credit
issued for the account of any Borrower by any L/C Issuer, and bankers'
acceptances issued by any Borrower, for which Agent and Lenders have incurred
Letter of Credit Obligations.

        "Letter of Credit Fee" has the meaning ascribed to it in Annex B.

        "Letter-of-Credit Rights" means "letter-of-credit rights" as such term
is defined in the Code, now owned or hereafter acquired by any Borrower,
including rights to payment or performance under a letter of credit, whether or
not such Borrower, as beneficiary, has demanded or is entitled to demand payment
or performance.

        "Letter of Direction" has the meaning ascribed to it in Annex C.

        "LIBOR Business Day" means a Business Day on which banks in the city of
London are generally open for interbank or foreign exchange transactions.

        "LIBOR Loan" means a Revolving Loan or any portion thereof bearing
interest by reference to the LIBOR Rate.

        "LIBOR Period" means, with respect to any LIBOR Loan, each period
commencing on a LIBOR Business Day selected by Borrower Representative pursuant
to the Agreement and ending one, two, three or six months thereafter, as
selected by Borrower Representative's irrevocable notice to Agent as set forth
in Section 1.5(e); provided, that the foregoing provision relating to LIBOR
Periods is subject to the following:

        (a)   if any LIBOR Period would otherwise end on a day that is not a
LIBOR Business Day, such LIBOR Period shall be extended to the next succeeding
LIBOR Business Day unless the result of such extension would be to carry such
LIBOR Period into another calendar month in which event such LIBOR Period shall
end on the immediately preceding LIBOR Business Day;

        (b)   any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;

        (c)   any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month;

        (d)   Borrower Representative shall select LIBOR Periods so as not to
require a payment or prepayment of any LIBOR Loan during a LIBOR Period for such
Loan; and

A-14

--------------------------------------------------------------------------------




        (e)   Borrower Representative shall select LIBOR Periods so that there
shall be no more than 5 separate LIBOR Loans in existence at any one time.

        "LIBOR Rate" means for each LIBOR Period, a rate of interest determined
by Agent equal to:

        (a)   the offered rate for deposits in United States Dollars for the
applicable LIBOR Period that appears on Telerate Page 3750 as of 11:00 a.m.
(London time), on the second full LIBOR Business Day next preceding the first
day of such LIBOR Period (unless such date is not a Business Day, in which event
the next succeeding Business Day will be used); divided by

        (b)   a number equal to 1.0 minus the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is two (2) LIBOR Business Days prior to
the beginning of such LIBOR Period (including basic, supplemental, marginal and
emergency reserves under any regulations of the Federal Reserve Board or other
Governmental Authority having jurisdiction with respect thereto, as now and from
time to time in effect) for eurocurrency funding (currently referred to as
"Eurocurrency Liabilities" in Regulation D of the Federal Reserve Board that are
required to be maintained by a member bank of the Federal Reserve System.

        If such interest rates shall cease to be available from Telerate News
Service (or its successor satisfactory to Agent), the LIBOR Rate shall be
determined from such financial reporting service or other information as shall
be mutually acceptable to Agent and Borrower Representative.

        "License" means any Copyright License, Patent License, Trademark License
or other license of Intellectual Property rights now held or hereafter acquired.

        "Lien" means any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the Code or
comparable law of any jurisdiction).

        "Liquidity" has the meaning ascribed to it in Annex F.

        "Litigation" has the meaning ascribed to it in Section 3.13.

        "Loan Account" has the meaning ascribed to it in Section 1.12.

        "Loan Documents" means the Agreement, the Revolving Notes, the
Collateral Documents, the Master Standby Agreement, and all other agreements,
instruments, documents and certificates identified in the Closing Checklist
executed and delivered to, or in favor of, Agent or any Lenders and including
all other pledges, powers of attorney, consents, assignments, contracts,
notices, letter of credit agreements and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Borrower, or any
employee of any Borrower, and delivered to Agent or any Lender in connection
with the Agreement or the transactions contemplated thereby. Any reference in
the Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

        "MAEM" means Mirant Americas Energy Marketing, L.P., a Delaware limited
partnership.

        "MAEM Concentration Account" has the meaning ascribed to it in Annex C.

        "MAEM Deposit Account" has the meaning ascribed to it in Annex C.

A-15

--------------------------------------------------------------------------------




        "MAEM Lockbox Account" has the meaning ascribed to it in Annex C.

        "MAG" means Mirant Americas Generation, LLC.

        "MAG Concentration Account" has the meaning ascribed to it in Annex C.

        "MAG Entities" has the meaning ascribed to it in Section 14.1.

        "MAI" means Mirant Americas, Inc., a Delaware corporation.

        "Margin Stock" has the meaning ascribed to it in Section 3.10.

        "Market Based Rate Orders" means, with respect to any Power Generator,
such FERC Orders set forth opposite such Person's name on Disclosure
Schedule A-2 in each case, as the same may be amended, modified, replaced or
renewed from time to time.

        "Master Standby Agreement" means the Master Agreement for Standby
Letters of Credit dated as of the date hereof among Borrowers, as Applicant(s),
and GE Capital, as issuer.

        "Material Adverse Effect" means a material adverse effect on (a) the
business, assets, operations, prospects or financial or other condition of the
Borrowers considered as a whole, (b) the Borrowers' ability taken as a whole to
pay any of the Loans or any of the other Obligations in accordance with the
terms of the Agreement, (c) the Collateral, taken as a whole, or Agent's Liens,
on behalf of itself and Lenders, on the Collateral or the priority of such
Liens, or (d) Agent's or any Lender's rights and remedies under the Agreement
and the other Loan Documents.

        "Material Contracts" shall mean, any contract, agreement or arrangement
that, (i) is material to the operation or maintenance of any Power Generation
Facility and (ii) if terminated, could reasonably be expected to have a Material
Adverse Effect or a Project MAE.

        "Maximum Amount" means, as of any date of determination, an amount equal
to the Commitment of all Lenders as of that date.

        "Maximum Available Amount" has the meaning ascribed to it in Annex B.

        "Maximum Lawful Rate" has the meaning ascribed to it in Section 1.5.

        "Maximum Value at Risk" means, with respect to any Person, the maximum
value at risk for Trading Activities.

        "Mirant" has the meaning set forth in the Preamble of this Agreement.

        "Mirant Concentration Account" has the meaning ascribed to it in
Annex C.

        "MIRMA" means Mirant Mid-Atlantic LLC.

        "MIRMA Concentration Account" has the meaning ascribed to it in Annex C.

        "Money Market Account" has the meaning ascribed to it in Annex C.

        "Mortgagee's Title Insurance Policy" means a mortgagee's title policy or
policies (or a marked up commitment with the same effect as a mortgagee's title
policy) dated a date reasonably satisfactory to Agent, and such policy shall
(1) provide coverage in an amount equal to the Release Value of each Eligible
Mortgaged Property, (2) insure that the Lien granted pursuant to the Mortgage
insured thereby creates a valid first Lien on such Mortgaged Properties free and
clear of all defects and encumbrances, except such as may be approved by Agent
and Customary Permitted Liens, (3) name Agent, for the benefit of Lenders, as
the insured thereunder, (4) be in the form of ALTA Loan Policy—1992 (or such
local equivalent thereof as is reasonably satisfactory to Agent), (5) contain a
comprehensive lender's endorsement (including, but not limited to, a revolving
credit

A-16

--------------------------------------------------------------------------------



endorsement and a floating rate endorsement, in each case, if available) and
such other endorsement and affirmative coverages as Agent may reasonably request
and which are available in the applicable state and (6) be issued by a title
company reasonably satisfactory to Agent (including any such title companies
acting as co-insurers or reinsurers).

        "Mortgaged Properties" means any real property of a Borrower which is
required to be subject to a Mortgage pursuant to the terms of the Agreement.

        "Mortgages" means each of the mortgages, deeds of trust, leasehold
mortgages, leasehold deeds of trust, collateral assignments of leases or other
real estate security documents delivered by any Borrower to Agent on behalf of
itself and Lenders with respect to the Mortgaged Properties, all in form and
substance reasonably satisfactory to Agent as amended, restated, supplemented or
modified from time to time.

        "Multiemployer Plan" means a "multiemployer plan" as defined in
Sections 3(37) or 4001(a)(3) of ERISA, and to which any Borrower or ERISA
Affiliate is making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

        "Non-Budgeted Capital Expenditures" means the amount of all Capital
Expenditures made by any Borrower or Domestic Subsidiary (i) up to $50,000,000
in respect of any Emergency or in order to comply with Environmental Laws or any
other applicable law enacted or becoming effective after the date hereof or
(ii) with the proceeds of insurance.

        "Non-Funding Lender" has the meaning ascribed to it in
Section 9.9(a)(ii).

        "Notice" has the meaning ascribed to it in Section 14.1.

        "Notice of Conversion/Continuation" has the meaning ascribed to it in
Section 1.5(e).

        "Notice of Revolving Credit Advance" has the meaning ascribed to it in
Section 1.1(a)(i).

        "Obligations" means all loans, advances, debts, liabilities and
obligations for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by any
Borrower to Agent or any Lender, and all covenants and duties regarding such
amounts, of any kind or nature, present or future, whether or not evidenced by
any note, agreement, letter of credit agreement or other instrument, in each
case, arising under the Agreement or any of the other Loan Documents. This term
includes all principal, interest (including all interest that accrues after the
commencement of any case or proceeding by or against any Borrower in bankruptcy,
whether or not allowed in such case or proceeding), Fees, expenses, attorneys'
fees and any other sum chargeable to any Borrower under the Agreement or any of
the other Loan Documents.

        "Option" has the meaning ascribed to it in Section 14.1.

        "Order" means the order of the Bankruptcy Court dated October 20, 2003,
authorizing the Borrowers to enter into the Agreement and the other Loan
Documents and to incur post-petition secured Indebtedness in accordance with the
Agreement, as amended on October 29, 2003, and as to which order no stay is in
effect and which has not been reversed, modified, vacated, overturned or amended
without Agent's and Requisite Lenders' consent.

        "Other Lender" has the meaning ascribed to it in Section 9.9(d).

        "Other Taxes" has the meaning ascribed to it in Section 1.15(b).

        "Patent License" means rights under any written agreement now owned or
hereafter acquired by any Borrower granting any right with respect to any
invention on which a Patent is in existence.

A-17

--------------------------------------------------------------------------------




        "Patent Security Agreements" means the Patent Security Agreements made
in favor of Agent, on behalf of itself and Lenders, by each applicable Borrower.

        "Patents" means all of the following now owned or hereafter acquired:
(a) all letters patent of the United States or of any other country, all
registrations and recordings thereof, and all applications for letters patent of
the United States or of any other country, including registrations, recordings
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State, or any other country,
and (b) all reissues, continuations, continuations-in-part or extensions
thereof.

        "PBGC" means the Pension Benefit Guaranty Corporation.

        "Pension Plan" means a Plan described in Section 3(2) of ERISA.

        "Permitted Encumbrances" means the following encumbrances: (a) Liens for
taxes, assessments or other governmental Charges not yet due and payable or
which are being contested in accordance with Section 5.2(b); (b) pledges or
deposits of money securing statutory obligations under workmen's compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
Indebtedness) or leases to which any Borrower is a party as lessee made in the
ordinary course of business; (d) workers', mechanics' or similar liens arising
in the ordinary course of business, so long as such Liens attach only to
Equipment, Fixtures and/or Real Estate and (A) secure obligations that are not
overdue for a period of more than sixty (60) days or (B) (i) the obligations so
secured are being contested in good faith and such contest is maintained and
prosecuted with diligence and operates to suspend collection or enforcement of
such payments, (ii) none of the Collateral becomes subject to forfeiture or loss
as a result of such contest and (iii) adequate reserves with respect to such
contest are maintained on the books of such person in accordance with GAAP;
(e) carriers', warehousemen's, suppliers' or other similar possessory Liens
arising in the ordinary course of business so long as (A) such Liens secure
obligations to such Persons which are not overdue for a period of more than
sixty (60) days or (B) (i) the obligations so secured are being contested in
good faith and such contest is maintained and prosecuted with diligence and
operates to suspend collection or enforcement of such payments, (ii) none of the
Collateral becomes subject to forfeiture or loss as a result of such contest and
(iii) adequate reserves with respect to such contest are maintained on the books
of such person in accordance with GAAP; (f) deposits securing, or in lieu of,
surety, appeal or customs bonds in proceedings to which any Borrower is a party;
(g) any attachment or judgment lien not constituting an Event of Default under
Section 8.1(l); (h) zoning restrictions, easements, licenses, or other
restrictions on the use of any Real Estate and other matters of record as of the
date hereof or minor irregularities in title (including leasehold title)
thereto, so long as the same do not materially impair the use or value
(including marketability) of such Real Estate; (i) presently existing or
hereafter created Liens in favor of Agent, on behalf of Lenders; (j) Liens
expressly permitted under clauses (b) and (c) of Section 6.7 of the Agreement
and (k) Liens resulting from the Carve-Out.

        "Permitted Investments" shall have the meaning ascribed to it in
Section 6.2.

        "Permitted Liens" shall have the meaning ascribed to it in Section 6.7.

        "Permitted Property Tax Liens" means Liens arising solely with respect
to property taxes owed by the Borrowers or any other Domestic Subsidiary that is
party to the Cases that first become due and payable after the Petition Date and
are thereafter due and payable.

        "Person" means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, public benefit corporation, other entity or
government (whether federal, state, county, city, municipal,

A-18

--------------------------------------------------------------------------------




local, foreign, or otherwise, including any instrumentality, division, agency,
body or department thereof).

        "Petition Date" means July 15, 2003.

        "Plan" means, at any time, an "employee benefit plan", as defined in
Section 3(3) of ERISA, that any Borrower or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to or has maintained,
contributed to or had an obligation to contribute to at any time within the past
six (6) years on behalf of participants who are or were employed by any Borrower
or ERISA Affiliate.

        "Pledge Agreements" means, the Pledge Agreement of even date herewith by
and among Agent and Borrowers.

        "Pledging Credit Party" shall mean those Borrowers set forth on
Schedule 1.7 that grant to Agent, for the benefit of the Lenders, a security
interest (a) in the Stock of any Eligible Pledged Entity (other than
Wrightsville Funding) or (b) in the case of MAI, in the Wrightsville Note.

        "Power Generators" means collectively, each Domestic Subsidiary of
Mirant that directly or indirectly owns a Power Generation Facility as set forth
opposite its respective Power Generation Facility on Disclosure Schedule A-1 to
this Agreement.

        "Power Generation Facilities" means, collectively, each of the power
generation facilities owned directly or indirectly by the Borrowers or their
Domestic Subsidiaries as set forth on Disclosure Schedule A-1 to this Agreement.

        "Pro Rata Share" means with respect to all matters relating to any
Lender, (a) with respect to the Revolving Loan, the percentage obtained by
dividing (i) the Commitment of that Lender by (ii) the aggregate Commitments of
all Lenders, as any such percentages may be adjusted by assignments permitted
pursuant to Section 9.1, and (b) with respect to all Loans on and after the
Commitment Termination Date, the percentage obtained by dividing (i) the
aggregate outstanding principal balance of the Loans held by that Lender, by
(ii) the outstanding principal balance of the Loans held by all Lenders.

        "Proceeds" means "proceeds," as such term is defined in the Code,
including (a) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to any Borrower from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Borrower from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any Governmental Authority (or any Person acting under color of
governmental authority), (c) any claim of any Borrower against third parties
(i) for past, present or future infringement of any Patent or Patent License, or
(ii) for past, present or future infringement or dilution of any Copyright,
Copyright License, Trademark or Trademark License, or for injury to the goodwill
associated with any Trademark or Trademark License, (d) any recoveries by any
Borrower against third parties with respect to any litigation or dispute
concerning any of the Collateral including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral, (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Stock, and (f) any and all other amounts, rights to payment or other property
acquired upon the sale, lease, license, exchange or other disposition of
Collateral and all rights arising out of Collateral.

        "Project MAE" means with respect to each Power Generation Facility, a
material adverse effect on (a) the business, assets, operations, prospects or
financial or other condition of such Power Generation Facility, or any Borrower
that directly or indirectly owns an interest in such

A-19

--------------------------------------------------------------------------------




Power Generation Facility, (b) the Collateral (or the Agent's Liens thereon)
forming a material part of such Power Generation Facility or consisting of
equity therein or the priority of such Liens or (c) the Agent's or the Lenders'
rights and remedies with respect to such Collateral.

        "Projections" means Mirant and its Subsidiaries' forecasted consolidated
(i) balance sheets; (ii) income (loss) statements; and (iii) cash flow
statements, all prepared in a manner which is consistent in all material
respects with the historical Financial Statements of Mirant and its
Subsidiaries, together with appropriate supporting details and a statement of
underlying assumptions.

        "Prudent Industry Standards" means any of the practices, methods,
standards and acts (including the practices, methods and acts engaged in or
approved by a significant portion of the electric power generation industry in
the United States) that, at a particular time, in the exercise of reasonable
judgment in light of the facts known at the time a decision was made, could have
been reasonably expected to accomplish the desired result consistent with good
business practices, reliability, economy, safety and expedition, and which
practices, methods, standards and acts, where applicable, generally conform to
operation and maintenance standards recommended by the applicable equipment
suppliers and manufacturers and to applicable law, rules and regulations and any
applicable Governmental Approvals.

        "PUHCA" means the Public Utility Holding Company Act of 1935, 15 U.S.C.
§§ 79a et seq., as amended and in effect at the relevant time, and any successor
act thereto.

        "Qualified Plan" means a Pension Plan that is intended to be
tax-qualified under Section 401(a) of the IRC.

        "Qualified Assignee" means (a) any Lender, any Affiliate of any Lender
and, with respect to any Lender that is an investment fund that invests in
commercial loans, any other investment fund that invests in commercial loans and
that is managed or advised by the same investment advisor as such Lender or by
an Affiliate of such investment advisor, and (b) any commercial bank, savings
and loan association or savings bank or any other entity which is an "accredited
investor" (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody's at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrowers
without the imposition of any withholding or similar taxes; provided that no
Person proposed to become a Lender after the date hereof and determined by Agent
to be acting in the capacity of a vulture fund or distressed debt purchaser
shall be a Qualified Assignee, and no Person or Affiliate of such Person
proposed to become a Lender after the date hereof and that holds subordinated
Indebtedness or Stock issued by any Borrower shall be a Qualified Assignee.

        "Real Estate" has the meaning ascribed to it in Section 3.6.

        "Reasonable Credit Judgment" shall mean Agent's reasonable credit
judgment, exercised in good faith and based on credit criteria for similar
transactions for which it acts as administrative agent.

        "Recovery Event" means any settlement of or payment in respect of any
property insurance or casualty insurance claim or any condemnation proceeding
relating to any Borrower or any Domestic Subsidiary of any Borrower.

        "Redeemable Capital Stock" means Stock of any Borrower or any of its
Subsidiaries that, either by its terms, by the terms of any security into which
it is convertible or exchangeable or otherwise, (i) is or upon the happening of
an event or passage of time would be required to be

A-20

--------------------------------------------------------------------------------




redeemed (for consideration other than shares of common stock of such Borrower)
on or prior to August 8, 2004, (ii) is redeemable at the option of the holder
thereof (for consideration other than shares of common stock of such Borrower)
at any time prior to such date or (iii) is convertible into or exchangeable for
debt securities of such Borrower or any of its Subsidiaries at any time prior to
such anniversary.

        "Relationship Bank" has the meaning ascribed to it in Annex C.

        "Release" means any release, threatened release, spill, emission,
leaking, pumping, pouring, emitting, emptying, escape, injection, deposit,
disposal, discharge, dispersal, dumping, leaching or migration of Hazardous
Material to the environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

        "Release Value" means for each asset initially included in the Borrowing
Base, the value ascribed to such asset on Schedule 1.6 or Schedule 1.7 attached
hereto and for Mortgaged Properties added to the Borrowing Base after the date
hereof in accordance with Section 1.6, the release value ascribed to such asset
by the Agent (and disclosed in writing to Mirant) upon its inclusion in the
Borrowing Base in accordance with Section 1.6.

        "Remaining Assets" has the meaning ascribed to it in Section 14.2(b).

        "Remaining Borrowers" has the meaning ascribed to it in Section 14.1.

        "Repayment Amount" has the meaning ascribed to it in Section 14.2(c).

        "Repayment Notice" has the meaning ascribed to it in Section 14.2(c).

        "Replacement Lender" has the meaning ascribed to it in Section 1.16(d).

        "Requisite Lenders" means Lenders having (a) more than 50% of the
Commitments of all Lenders, or (b) if the Commitments have been terminated, more
than 50% of the aggregate outstanding amount of all Loans.

        "Reserve Triggering Event" means the occurrence or existence of any of
the following: (A) any of the representations or warranties relating to Eligible
Items set forth in the Loan Documents (other than Section 3.20 of the Agreement)
are untrue or incorrect in any material respect; (B) any certificate of
occupancy or other authorization required to lawfully occupy, use or operate a
Power Generation Facility as currently operated is not in full force and effect
and such failure could reasonably be expected to affect the use, operation or
value thereof; (C) any Power Generation Facility is not in material compliance
with applicable provisions of law and such noncompliance could reasonably be
expected to affect the use, operation or value of such Power Generation
Facility; (D) any claim or Lien (including without limitation, the Carve-Out) is
pari passu or senior to the claims and Liens of the Agent and Lenders hereunder;
or (E) any casualty affecting the use, operation or value of a Power Generation
Facility that has not been restored, replaced or repaired or is not otherwise
covered by insurance.

        "Reserves" means reserves established by Agent from time to time in
accordance with Section 1.21 to reflect diminution in the orderly liquidation
value of any Eligible Item for purposes of calculating the Borrowing Base and
other reserves established by the Agent from time to time in accordance with
Section 1.21.

        "Restricted Payment" means, with respect to any Person (a) the
declaration or payment of any dividend or the incurrence of any liability to
make any other payment or distribution of cash or other property or assets in
respect of Stock; (b) any payment on account of the purchase, redemption,
defeasance, sinking fund or other retirement of such Person's Stock or any other
payment or distribution made in respect thereof, either directly or indirectly;
(c) any payment or prepayment of principal of, premium, if any, or interest,
fees or other charges on or with respect

A-21

--------------------------------------------------------------------------------




to, and any redemption, purchase, retirement, defeasance, sinking fund or
similar payment and any claim for rescission with respect to, any subordinated
Indebtedness; (d) any payment made to redeem, purchase, repurchase or retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire Stock of such Person now or hereafter outstanding; (e) any payment of a
claim for the rescission of the purchase or sale of, or for material damages
arising from the purchase or sale of, any shares of such Person's Stock or of a
claim for reimbursement, indemnification or contribution arising out of or
related to any such claim for damages or rescission; (f) any payment, loan,
contribution, or other transfer of funds or other property to any Stockholder of
such Person other than payment of compensation in the ordinary course of
business to Stockholders who are employees of such Person; and (g) any payment
of management fees (or other fees of a similar nature) by such Person to any
Stockholder of such Person or its Affiliates.

        "Restructuring Expenses" means any advisory, legal or financing fees and
expenses incurred by Borrowers and the Borrowers in connection with the Cases
and the reorganization of the Borrowers' business.

        "Retiree Welfare Plan" means, at any time, a Welfare Plan that provides
for continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant's termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC or other
similar state law and at the sole expense of the participant or the beneficiary
of the participant.

        "Revolving Credit Advance" has the meaning ascribed to it in
Section 1.1(a)(i).

        "Revolving Loan" means, at any time, the sum of (i) the aggregate amount
of Revolving Credit Advances outstanding to Borrower plus (ii) the aggregate
Letter of Credit Obligations incurred on behalf of Borrowers. Unless the context
otherwise requires, references to the outstanding principal balance of the
Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations.

        "Revolving Note" has the meaning ascribed to it in Section 1.1(a)(ii).

        "Security Agreement" means the Security Agreement of even date herewith
entered into by and among Agent, on behalf of itself and Lenders, and each
Borrower.

        "SPC" has the meaning ascribed to it in Section 9.1(g).

        "Specified Percentage" has the meaning ascribed to it in Annex B.

        "Stated Maturity Date" means November 5, 2005.

        "Stock" means all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other "equity security" (as such term is defined in
Rule 3a11-1 of the General Rules and Regulations promulgated by the Securities
and Exchange Commission under the Securities Exchange Act of 1934).

        "Stockholder" means, with respect to any Person, each holder of Stock of
such Person.

        "Subsidiary" means, with respect to any Person, (a) any corporation of
which an aggregate of more than 50% of the outstanding Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of 50% or more of such Stock whether by proxy,

A-22

--------------------------------------------------------------------------------




agreement, operation of law or otherwise, and (b) any partnership or limited
liability company in which such Person and/or one or more Subsidiaries of such
Person shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a general partner; provided that
the term "Subsidiary" shall not include any entity listed on Disclosure
Schedule A-3. Unless the context otherwise requires, each reference to a
Subsidiary shall be a reference to a Subsidiary of a Borrower.

        "Supermajority Lenders" means Lenders having (a) 662/3% or more of the
Commitments of all Lenders, or (b) if the Commitments have been terminated,
662/3% or more of the aggregate outstanding amount of the Revolving Loan and
Letter of Credit Obligations.

        "Superpriority Claim" means a claim against any Borrower in any of the
Cases which is an administrative expense claim having priority over any or all
administrative expenses of the kind specified in Section 503(b) or 507(b) of the
Bankruptcy Code.

        "Supporting Obligations" means all "supporting obligations" as such term
is defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

        "Taxes" means taxes, levies, imposts, deductions, Charges or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on or measured by the net income of Agent or a Lender by the jurisdictions under
the laws of which Agent and Lender, as applicable, is organized or conduct
business or any political subdivision thereof.

        "Termination Date" means the date on which (a) the Loans have been
indefeasibly repaid in full, (b) all other Obligations under the Agreement and
the other Loan Documents have been completely discharged (c) all Letter of
Credit Obligations have been cash collateralized, canceled or backed by standby
letters of credit in accordance with Annex B, and (d) none of Borrowers shall
have any further right to borrow any monies under the Agreement.

        "Third Party Account" means any deposit account maintained by a Borrower
into which (a) funds described in clause (v) of the definition of "Excluded
Property" are maintained (and are the only funds maintained in such deposit
account) and (b) funds constituting cash and Cash Equivalents held either as
security for any obligation owing to such Borrower or otherwise held as a
deposit by such Borrower (and are the only funds maintained in such deposit
account).

        "Title IV Plan" means a Pension Plan (other than a Multiemployer Plan),
that is subject to Title IV of ERISA or Section 412 of the IRC, and that any
Borrower or ERISA Affiliate maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.

        "Trademark Security Agreements" means the Trademark Security Agreements
made in favor of Agent, on behalf of Lenders, by each applicable Borrower.

        "Trademark License" means rights under any written agreement now owned
or hereafter acquired granting any right to use any Trademark.

        "Trademarks" means all of the following now owned or hereafter acquired:
(a) all trademarks, trade names, corporate names, business names, trade styles,
service marks, logos, other source or business identifiers, prints and labels on
which any of the foregoing have appeared or appear, designs and general
intangibles of like nature (whether registered or unregistered), all
registrations and recordings thereof, and all applications in connection
therewith, including registrations, recordings and applications in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any state or territory thereof, or any other country or any

A-23

--------------------------------------------------------------------------------




political subdivision thereof; (b) all reissues, extensions or renewals thereof;
and (c) all goodwill associated with or symbolized by any of the foregoing.

        "Trading Activities" means, collectively, any trading or hedging
activities (other than Hedging Activities) with respect to any swap or cap
agreement, exchange agreement, collar agreement, option, futures or forward
hedging contract, derivative instrument or other similar agreement or any
arrangement, whether with respect to commodities, weather derivatives or
otherwise.

        "Trading Obligations" means, with respect to any Person, all liabilities
of such Person with respect to Trading Activities,

        "Unfunded Pension Liability" means, at any time, the aggregate amount,
if any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such
Title IV Plan using the actuarial assumptions for funding purposes in effect
under such Title IV Plan, and (b) for a period of five (5) years following a
transaction which might reasonably be expected to be covered by Section 4069 of
ERISA, the liabilities (whether or not accrued) that could be avoided by any
Borrower or any ERISA Affiliate as a result of such transaction.

        "Welfare Plan" means a Plan described in Section 3(i) of ERISA.

        "West Georgia" means West Georgia Generating Company, L.L.C.

        "Wrightsville Bonds" means the $300,000,000 aggregate principal amount
of Industrial Development Revenue Bonds (Wrightsville Power Facility L.L.C.
Project, Series 2000A, Series 2000B and Series 2000C) issued by Pulaski County,
Arkansas, to Wrightsville Funding and secured by the Construction Mortgage,
dated as of July 14, 2000, with Pulaski County, Arkansas, as Issuer, and
Wrightsville Funding as Mortgagee.

        "Wrightsville Entities" has the meaning ascribed to it in
Section 12.18(b).

        "Wrightsville Funding" means Wrightsville Development Funding, L.L.C.

        "Wrightsville Note" means that certain Amended and Restated Promissory
Note dated as of October 31, 202 by Wrightsville Funding, as maker, and payable
to MAI.

        Rules of construction with respect to accounting terms used in the
Agreement or the other Loan Documents shall be as set forth in Annex F. All
other undefined terms contained in any of the Loan Documents shall, unless the
context indicates otherwise, have the meanings provided for by the Code to the
extent the same are used or defined therein; in the event that any term is
defined differently in different Articles or Divisions of the Code, the
definition contained in Article or Division 9 shall control. Unless otherwise
specified, references in the Agreement or any of the Appendices to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
the Agreement. The words "herein," "hereof" and "hereunder" and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule. The
phrase "the date hereof" shall mean the date of the Agreement.

        Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and the plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine and neuter genders. The words "including", "includes" and
"include" shall be deemed to be followed by the words "without limitation"; the
word "or" is not exclusive; references to Persons include their respective
successors and assigns (to the extent and only to the extent permitted by the
Loan Documents) or, in the case of

A-24

--------------------------------------------------------------------------------




governmental Persons, Persons succeeding to the relevant functions of such
Persons; and all references to statutes and related regulations shall include
any amendments of the same and any successor statutes and regulations. Whenever
any provision in any Loan Document refers to the knowledge (or an analogous
phrase) of any Borrower, such words are intended to signify that such Borrower
has actual knowledge or awareness of a particular fact or circumstance or that
such Borrower, if it had exercised reasonable diligence, would have known or
become aware of such fact or circumstance.

A-25

--------------------------------------------------------------------------------




ANNEX B (Section 1.2)
to
CREDIT AGREEMENT

LETTERS OF CREDIT


        (a)    Issuance.    Subject to and in accordance with the terms and
conditions of the Agreement (including Section 6.2(n)(i) with regard to Letters
of Credit requested to be issued by a Borrower for the benefit of a Subsidiary
of Mirant which is not a Borrower), Agent and Revolving Lenders agree to incur,
from time to time prior to the Commitment Termination Date, upon the request of
Borrower Representative on behalf of the applicable Account Party, Letter of
Credit Obligations by causing Letters of Credit to be issued by GE Capital or,
with Borrower Representative's consent (which consent shall not be unreasonably
withheld or delayed), a bank or other legally authorized Person selected by or
acceptable to Agent (each, an "L/C Issuer") for such Borrower's account (or for
the account of a Subsidiary of Mirant that is not a Borrower, it being
understood and agreed that in such circumstance the Account Party shall be a
Borrower) and guaranteed by Agent; provided that if the L/C Issuer is a Lender,
then such Letters of Credit shall not be guaranteed by Agent but rather each
Lender shall, subject to the terms and conditions hereinafter set forth,
purchase (or be deemed to have purchased) risk participations in all such
Letters of Credit issued with the written consent of Agent, as more fully
described in paragraph (b)(ii) below. The aggregate amount of all such Letter of
Credit Obligations shall not at any time exceed (the "L/C Sublimit"): the lesser
of (i) the Maximum Amount less the aggregate outstanding principal balance of
the Revolving Loans and (ii) the Borrowing Base less the aggregate outstanding
principal balance of the Revolving Loans. No such Letter of Credit shall have an
expiry date (including all rights of renewal) later than one (1) year after the
issuance thereof (provided that any Letter of Credit with a one year term may
provide for the renewal thereof for additional one-year periods); provided,
however, if any Letter of Credit has an expiry date past the Stated Maturity
Date, such Letter of Credit must be cash collateralized by Borrowers in
accordance with paragraph (c)(i) hereof no later than the date that is two
(2) Business Days prior to the Stated Maturity Date.

        (b)   (i)    Advances Automatic; Participations.    In the event that
Agent or any Lender shall make any payment on or pursuant to any Letter of
Credit Obligation, such payment shall then be deemed automatically to constitute
a Revolving Credit Advance to the applicable Borrower under Section 1.1(a)
regardless of whether a Default or Event of Default has occurred and is
continuing and notwithstanding such Borrower's failure to satisfy the conditions
precedent set forth in Section 2, and each Lender shall be obligated to pay its
Pro Rata Share thereof in accordance with the Agreement. The failure of any
Lender to make available to Agent for the L/C Issuer's or Agent's, as
applicable, own account its Pro Rata Share of any such Revolving Credit Advance
or payment by the L/C Issuer or Agent, as applicable, under or in respect of a
Letter of Credit shall not relieve any other Lender of its obligation hereunder
to make available to Agent its Pro Rata Share thereof, but no Lender shall be
responsible for the failure of any other Lender to make available such other
Lender's Pro Rata Share of any such payment.

        (ii)   If it shall be illegal or unlawful for any Borrower to incur
Revolving Credit Advances as contemplated by paragraph (b)(i) above because of
an Event of Default described in Section 8.1(g) or otherwise or if it shall be
illegal or unlawful for any Lender to be deemed to have assumed a ratable share
of the reimbursement obligations owed to an L/C Issuer, or if the L/C Issuer is
a Lender, then (A) immediately and without further action whatsoever, each
Lender shall be deemed to have irrevocably and unconditionally purchased from
Agent (or such L/C Issuer, as the case may be) an undivided interest and
participation equal to such Lender's Pro Rata Share (based on the Revolving Loan
Commitments) of the Letter of Credit Obligations in respect of all Letters of
Credit then outstanding and (B) thereafter, immediately upon issuance of any
Letter of Credit,

B-1

--------------------------------------------------------------------------------

each Lender shall be deemed to have irrevocably and unconditionally purchased
from Agent (or such L/C Issuer, as the case may be) an undivided interest and
participation in such Lender's Pro Rata Share (based on the Revolving Loan
Commitments) of the Letter of Credit Obligations with respect to such Letter of
Credit on the date of such issuance. Each Lender shall fund its participation in
all payments or disbursements made under the Letters of Credit in the same
manner as provided in the Agreement with respect to Revolving Credit Advances.

        (c)    Cash Collateral.    

        (i)    If Borrowers are required to provide cash collateral for any
Letter of Credit Obligations prior to, on or after the Commitment Termination
Date pursuant to the terms of the Agreement, including Section 1.3(a),
Section 1.3(b), Section 8.2 or the definition of "Commitment Termination Date,"
then each Borrower will pay to Agent, for the ratable benefit of itself and the
Lenders, cash or Cash Equivalents in an amount equal to one hundred five percent
(105%) (the "Specified Percentage") of the maximum amount available to be drawn
under each applicable Letter of Credit outstanding for the benefit of Borrower
or such Account Party (such aggregate amount, the "Maximum Available Amount").
Such cash or Cash Equivalents shall be held by Agent in an interest-bearing cash
collateral account (the "Cash Collateral Account") maintained at a bank or
financial institution reasonably acceptable to Agent and to Borrower
Representative. The Cash Collateral Account shall be in the name of the
applicable Borrower and shall be pledged to, and subject to the control of,
Agent, for the benefit of Agent and Lenders, in a manner reasonably satisfactory
to Agent. Each Borrower hereby pledges and grants to Agent, on behalf of itself
and Lenders, a security interest in the Cash Collateral Account and all cash and
Cash Equivalents held in the Cash Collateral Account from time to time and all
proceeds thereof, as security for the payment of all amounts due in respect of
the Letter of Credit Obligations and other Obligations, whether or not then due.
The Agreement, including this Annex B shall constitute a security agreement
under applicable law.

        (ii)   If any Letter of Credit Obligations, whether or not then due and
payable, shall for any reason be outstanding on the Commitment Termination Date,
Borrower shall, or shall cause the relevant Account Party to, either (A) provide
cash collateral therefor in the manner described in paragraph (c)(i) above, or
(B) cause all such Letters of Credit and guaranties thereof, if any, to be
canceled and returned, or (C) deliver a stand-by or backup letter (or letters)
of credit in guaranty of such Letter of Credit Obligations, which stand-by or
backup letter (or letters) of credit shall be of like tenor and duration (plus
ten (10) additional days) as, and in an amount equal to the Specified Percentage
of, the Maximum Available Amount in respect of such Letters of Credit and shall
be issued by a Person, and shall be subject to such terms and conditions, as
shall be satisfactory to Agent in its sole discretion.

        (iii)  From time to time after funds are deposited in the Cash
Collateral Account by any Borrower, whether before or after the Commitment
Termination Date, Agent may apply such cash or Cash Equivalents then held in the
Cash Collateral Account to the payment of any amounts, and in such order as
Agent may elect, as shall be or shall become due and payable by any Account
Party to Agent and Lenders with respect to such Letter of Credit Obligations of
such Account Party and, upon the satisfaction in full of all Letter of Credit
Obligations of such Account Party, to any other Obligations of Borrower then due
and payable, and upon indefeasible payment in full of such Obligations, any
excess shall promptly be returned to the relevant Account Party or as otherwise
required by law.

        (iv)  No Borrower, any Account Party or any other Person claiming on
behalf of or through any Borrower or such Account Party shall have any right to
withdraw any of the cash or Cash Equivalents held in the Cash Collateral
Account, except that upon the termination of all Letter of Credit Obligations
and the payment of all amounts payable by such Borrower or such Account

B-2

--------------------------------------------------------------------------------




Party to the L/C Issuer, Agent and Lenders, as applicable, in respect thereof,
any funds remaining in the Cash Collateral Account shall be applied to other
Obligations then due and owing and upon indefeasible payment in full of such
Obligations, any remaining amount shall promptly be paid to the relevant Account
Party or as otherwise required by law. If any Letter of Credit shall terminate
and all Letter of Credit Obligations in respect thereof are either terminated,
paid or reimbursed to the L/C Issuer or any guarantor(s) thereof, Agent will
promptly return to Borrowers or such other Person who is legally entitled
thereto the positive excess, if any, between (i) the aggregate amount of cash
and Cash Equivalents then on deposit in the Cash Collateral Account and not
theretofore applied by Agent to reimburse any Letter of Credit Obligation and
(ii) the Maximum Available Amount relating to the then-outstanding Letters of
Credit. Any interest earned on deposits in the Cash Collateral Account shall be
held as collateral and shall be applied to the Obligations in accordance with
this paragraph (c) or shall be returned in accordance with the terms of this
paragraph (c)(iv). Notwithstanding the foregoing, if cash collateral is provided
by the Borrowers pursuant to this paragraph (c) as a result of the operation of
Section 1.3(b) or Section 1.11, then such cash collateral shall promptly be
returned to the applicable Borrower upon the cure or waiver of the Default or
Event of Default giving rise to the obligation to provide such cash collateral.
In addition, to the extent amounts on deposit in the Cash Collateral Account
exceed amounts required to be on deposit therein pursuant to this Annex B, such
excess shall be promptly returned to Borrower Representative; provided that if
an Event of Default has occurred and is continuing at such time, such excess
funds shall first be applied to the Obligations in accordance with Section 1.11.

        (d)    Fees and Expenses.    Each Borrower agrees to pay to Agent for
the benefit of Lenders, as compensation to such Lenders for Letter of Credit
Obligations incurred hereunder, (i) all documented costs and expenses incurred
by Agent or any Lender on account of such Letter of Credit Obligations and
(ii) for each month during which any Letter of Credit Obligation shall remain
outstanding, a fee (the "Letter of Credit Fee") in an amount equal to the
Applicable L/C Margin from time to time in effect multiplied by the Maximum
Available Amount with respect to any then-outstanding Letters of Credit. The
Letter of Credit Fee shall be paid to Agent, for the benefit of the Lenders, in
arrears, on the first day of each month and on the Commitment Termination Date.
In addition, each Borrower shall pay to any L/C Issuer, on demand, such fees
(including all per annum fees not to exceed a fronting fee rate of 0.25% per
annum), charges and expenses of such L/C Issuer in respect of the issuance,
negotiation, acceptance, amendment, transfer and payment of such Letter of
Credit or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is issued.

        (e)    Request for Incurrence of Letter of Credit
Obligations.    Borrower Representative shall give Agent written notice on or
prior to 10:00 a.m. (New York time) on the day of the incurrence of any Letter
of Credit Obligation requesting such incurrence. The notice shall be accompanied
by the form of the Letter of Credit attached hereto as Exhibit B-1 and a
completed application executed and delivered by the relevant Account Party for
such Letter of Credit which is in form and substance acceptable to Agent and the
L/C Issuer. Notwithstanding anything contained herein to the contrary, Letter of
Credit applications by any Account Party and approvals by Agent and the L/C
Issuer may be made and transmitted pursuant to electronic codes and security
measures mutually agreed upon and established by and among such Account Party,
Agent and the L/C Issuer.

        (f)    Obligation Absolute.    The obligation of any Account Party to
reimburse Agent and Lenders for payments made with respect to any Letter of
Credit Obligation shall be absolute, unconditional and irrevocable, without
necessity of presentment, demand, protest or other formalities, and the
obligations of each Lender to make payments to Agent with respect to Letters of
Credit shall be unconditional and

B-3

--------------------------------------------------------------------------------


irrevocable. Such obligations of such Account Party and Lenders shall be paid
strictly in accordance with the terms hereof under all circumstances including
the following:

        (i)    any lack of validity or enforceability of any Letter of Credit or
the Agreement or the other Loan Documents or any other agreement;

        (ii)   the existence of any claim, setoff, defense or other right that
such Account Party or any of its Affiliates or any Lender may at any time have
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such transferee may be acting), Agent, any Lender, or
any other Person, whether in connection with this Agreement, the Letter of
Credit, the transactions contemplated herein or therein or any unrelated
transaction (including any underlying transaction between such Account Party or
any of its Affiliates and the beneficiary for which the Letter of Credit was
procured);

        (iii)  any draft, demand, certificate or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

        (iv)  payment by Agent (except as otherwise expressly provided in
paragraph (g)(ii)(C) below) or any L/C Issuer under any Letter of Credit or
guaranty thereof against presentation of a demand, draft or certificate or other
document that does not comply with the terms of such Letter of Credit or such
guaranty;

        (v)   any other circumstance or event whatsoever, that is similar to any
of the foregoing; or

        (vi)  the fact that a Default or an Event of Default has occurred and is
continuing.

        (g)    Indemnification; Nature of Lenders' Duties.    

        (i)    In addition to amounts payable as elsewhere provided in the
Agreement, each Account Party hereby agrees to pay and to protect, indemnify,
and save harmless Agent and each Lender from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
the reasonable fees and expenses of all of its counsel) that Agent or any Lender
may incur or be subject to as a consequence, direct or indirect, of (A) the
issuance of any Letter of Credit or guaranty thereof, or (B) the failure of
Agent or any Lender seeking indemnification or of any L/C Issuer to honor a
demand for payment under any Letter of Credit or guaranty thereof as a result of
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Governmental Authority, in each case other than
to the extent solely as a result of the gross negligence or willful misconduct
of Agent or such Lender (as finally determined by a court of competent
jurisdiction).

        (ii)   As between the L/C Issuer, Agent and any Lender, on the one hand,
and each Account Party, on the other hand, such Account Party assumes all risks
of the acts and omissions of any beneficiary, or misuse of any Letter of Credit
by any beneficiary, of any Letter of Credit. In furtherance and not in
limitation of the foregoing, to the fullest extent permitted by law, neither
Agent nor any Lender shall be responsible for: (A) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document issued by any
party in connection with the application for and issuance of any Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (B) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, that may prove to be invalid or ineffective for any reason;
(C) failure of the beneficiary of any Letter of Credit to comply fully with
conditions required in order to demand payment under such Letter of Credit;
provided that in the case of any payment by the L/C Issuer or Agent under any
Letter of Credit or guaranty thereof, the L/C Issuer or Agent, as applicable,
shall be liable to the extent such payment was

B-4

--------------------------------------------------------------------------------




made solely as a result of its gross negligence or willful misconduct (as
finally determined by a court of competent jurisdiction) in determining that the
demand for payment under such Letter of Credit or guaranty thereof complies on
its face with any applicable requirements for a demand for payment under such
Letter of Credit or guaranty thereof; (D) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they may be in cipher; (E) errors in
interpretation of technical terms; (F) any loss or delay in the transmission or
otherwise of any document required in order to make a payment under any Letter
of Credit or guaranty thereof or of the proceeds thereof; (G) the credit of the
proceeds of any drawing under any Letter of Credit or guaranty thereof and
(H) any consequences arising from causes beyond the control of the L/C Issuer,
Agent or any Lender. None of the above shall affect, impair, or prevent the
vesting of any of the L/C Issuer's, Agent's or any Lender's rights or powers
hereunder or under the Agreement.

        (iii)  Nothing contained herein shall be deemed to limit or to expand
any waivers, covenants or indemnities made by any Account Party in favor of any
L/C Issuer in any letter of credit application, reimbursement agreement or
similar document, instrument or agreement between such Account Party and such
L/C Issuer, including any application and the Master Standby Agreement.

B-5

--------------------------------------------------------------------------------







ANNEX C (Section 1.8)
to
CREDIT AGREEMENT

CASH MANAGEMENT SYSTEM


        Each Borrower shall, establish and maintain the Cash Management Systems
described below:

        (a)   From and after the date hereof until Termination Date, each
Borrower shall, subject to paragraph (k) hereof, (i) maintain the deposit
accounts and lock box accounts described in Part A of Disclosure Schedule (3.19)
(each, a "Blocked Account") in one or more of Borrowers' names and at one or
more of the banks or investment companies identified on Disclosure
Schedule (3.19) (each, a "Relationship Bank") and (ii) with respect to cash,
checks, drafts or other similar items of payment made in respect of any and all
Collateral of any Borrower received by such Borrower in a manner other than via
wire transfer, inter-bank deposit or automated clearing house transaction,
deposit promptly, and in any event no later than the fifth Business Day after
the date of receipt thereof, all such cash, checks, drafts or other similar
items of payment relating to or constituting payments made in respect of any and
all Collateral of any Borrower into one or more Blocked Accounts.

        (b)   Each Borrower may maintain, in its name, a disbursement account or
accounts (each a "Disbursement Account" and collectively, the "Disbursement
Accounts") at any Relationship Bank. The Disbursement Accounts in existence on
the date hereof are described in Part B of Disclosure Schedule (3.19).

        (c)   Subject to paragraph (k) hereof, each Borrower may maintain, in
its name, an account or accounts (each, a "Money Market Account" and
collectively, the "Money Market Accounts") with any Relationship Bank into which
such Borrower may from time to time deposit cash to be invested in Cash
Equivalents; provided that if an Investment Account Control Agreement with
respect to any Money Market Account in existence as of the date hereof (each of
which are described in Part C of Disclosure Schedule (3.19)) has not been
executed and delivered by such Relationship Bank, the relevant Borrower and the
Agent on or prior to the thirtieth (30th) day following the date hereof (or such
later date as may be approved by Agent in writing in advance), then such
Borrower shall no longer be entitled to maintain any cash or Cash Equivalent in
such Money Market Account until such time as a fully executed Investment Account
Control Agreement in respect thereof has been delivered to Agent.

        (d)   Each Borrower may maintain the Third Party Accounts existing as of
the date hereof and described in Part D of Disclosure Schedule (3.19). Each
Borrower may establish additional Third Party Accounts from time to time upon
two (2) Business Days prior written notice to Agent, and Disclosure
Schedule (3.19) shall be deemed amended to include such new accounts. Each
Borrower may, from time to time, close any Third Party Account upon two
(2) Business Days prior written notice to Agent.

        (e)   Subject to paragraph (k) hereof, (i) Mirant shall maintain with
Bank of America, N.A. ("BofA") account number 3751745682 (the "Mirant
Concentration Account") through the Termination Date, (ii) MAEM shall maintain
account number 3750898077 at BofA (the "MAEM Concentration Account") through the
Termination Date, (iii) MAEM shall maintain account number 3751003269 at BofA
(the "MAEM Deposit Account") and account number 00102611580 at JPMorgan Chase
Bank (the "MAEM Lockbox Account")), in each case, through the Termination Date,
(iv) MAG shall maintain account number 3751381897 at BofA (the "MAG
Concentration Account") through the Termination Date and (v) MIRMA shall
maintain account number 3751738754 at BofA (the "MIRMA Concentration Account")
through the Termination Date. The Mirant Concentration Account, the MAEM
Concentration Account, the MAEM Deposit Account,

C-1

--------------------------------------------------------------------------------




the MAEM Lockbox Account, the MAG Concentration Account and each other account
of any Borrower which from time to time is subject to a tri-party blocked
account agreement are collectively referred to herein as the "Controlled
Accounts," and each, a "Controlled Account."

        (f)    Agent shall, from time to time, deposit proceeds of Revolving
Credit Advances made to any Borrower pursuant to Section 1.1 into the Mirant
Concentration Account for use by, or further distribution to, such Borrower
solely in accordance with the provisions of Section 1.4.

        (g)   Within three (3) Business Days after the date hereof (or such
later date as may be approved by Agent in advance in writing), each Borrower
shall send to each bank where a Blocked Account (other than with regard to a
Controlled Account, Disbursement Account or a Third Party Account) is maintained
on its behalf an irrevocable letter of direction in substantially the form of
Exhibit C-1 (each, a "Letter of Direction"). No Borrower shall accumulate or
maintain cash, as of any date of determination, in any Disbursement Account or
payroll account in an amount materially in excess of an amount necessary to pay
checks outstanding against or other payments reasonably anticipated to be
debited against such accounts as of such date and amounts necessary, if any, to
meet minimum balance requirements as of such date.

        (h)   Within thirty (30) days after the date hereof (or such later date
as may be approved by Agent in advance in writing, such approval not to be
unreasonably withheld or delayed to the extent that the relevant Borrower is
diligently pursuing compliance with this paragraph (h)): (i) BofA shall have
entered into a tri-party blocked account agreement with Agent, for the benefit
of itself and Lenders, and MAEM, in form and substance reasonably acceptable to
Agent with respect to the MAEM Deposit Account, (ii) JPMorgan Chase Bank shall
have entered into a tri-party blocked account agreement with Agent, for the
benefit of itself and Lenders, and MAEM, in form and substance reasonably
acceptable to Agent with respect to the MAEM Lockbox Account, (iii) BofA shall
have entered into tri-party blocked account agreement with Agent, for the
benefit of itself and Lenders, and MAEM, in form and substance reasonably
acceptable to Agent with respect to the MAEM Concentration Account, (iv) BofA
shall have entered into a tri-party blocked account agreement with Agent, for
the benefit of itself and Lenders, and Mirant, in form and substance reasonably
acceptable to Agent with respect to the Mirant Concentration Account, (v) BofA
shall have entered into a tri-party blocked account agreement with Agent, for
the benefit of itself and Lenders, and MAG, in form and substance reasonably
acceptable to Agent with respect to the MAG-BofA Concentration Account,
(vi) BofA shall have entered into a tri-party blocked account agreement with
Agent, for the benefit of itself and the Lenders, and MIRMA, in form and
substance reasonably acceptable to Agent, with respect to the MIRMA
Concentration Account and (vii) each Relationship Bank at which a Disbursement
Account (other than a Disbursement Account referred to in paragraph (i) below)
is maintained shall have entered into a tri-party blocked account agreement with
Agent, for the benefit of itself and the Lenders, and the relevant Borrower, in
form and substance reasonably acceptable to Agent, with respect to such
Disbursement Account. Except to the extent otherwise agreed to by Agent in its
sole discretion, each such tri-party blocked account agreement shall provide,
among other things, that (A) all items of payment deposited in such account and
proceeds thereof deposited in the applicable account are held by such bank as
agent or bailee-in-possession for Agent, on behalf of itself and Lenders,
(B) the bank executing such agreement has no rights of setoff or recoupment or
any other claim against such account, as the case may be, other than for payment
of its service fees and other charges directly related to the administration of
such account and for returned checks or other items of payment, and (C) such
bank agrees to, upon notice from Agent that any Cash Dominion Event has
occurred, forward all amounts on deposit in such account at 9:00 a.m. (local
time) on each Business Day to the Collection Account through daily sweeps at
9:00 a.m. (local time) each Business Day from such account into the Collection
Account.

C-2

--------------------------------------------------------------------------------




        (i)    No Borrower shall be required to obtain a tri-party blocked
account agreement of the type referred to in paragraph (h) above with regard to
each of the following: (i) any Disbursement Account (other than the payroll
accounts referred to in clause (ii) of this paragraph (i)) not maintained at
BofA in which there is maintained in all of such accounts taken together an
aggregate amount not in excess of $100,000, (ii) account numbers 2080000364191
and 2000015252414 at Wachovia Bank so long as the only amounts on deposit
therein pertain to salaries and wages then due and payable to the employees of
Mirant and its Subsidiaries (and amounts withheld from such salaries and wages
earned in respect of withholding taxes and Mirant's employee benefit programs,
together with the employer's portion thereof paid by Mirant and its
Subsidiaries) and (iii) the accounts specified on Part F of Disclosure
Schedule (3.19) so long as MAEM (x) continues to withdraw amounts owed to it
which are on deposit in such accounts on a periodic basis consistent with past
practice and (y) all such amounts withdrawn by MAEM from each such account are
immediately deposited directly into a Controlled Account.

        (j)    So long as no Event of Default has occurred and is continuing,
Agent shall, by 11:00 a.m. (New York time) on each Business Day cause all funds
in the Collection Account received from a particular Controlled Account to be
wire transferred back to such particular Controlled Account. If an Event of
Default has occurred and is continuing, Agent shall, by 11:00 a.m. (New York
time) on each Business Day, cause any funds in the Collection Account received
from a particular Controlled Account remaining after application of such funds
in accordance with Section 1.11 of the Agreement, to be wire transferred back to
such particular Controlled Account.

        (k)   So long as no Default or Event of Default has occurred and is
continuing, Borrowers may amend Disclosure Schedule (3.19) to add or replace a
Relationship Bank, Disbursement Account, Money Market Account, Controlled
Account and/or Blocked Account; provided that (i) Agent shall have consented in
writing in advance to the opening (or replacement, as applicable) of such
account with the relevant bank, which consent will not be unreasonably withheld
or delayed (it being understood that so long as Agent is given at least ten
(10) Business Days prior written notice of the opening of any new account, no
such consent or notice shall be required for any new account to be opened at any
Relationship Bank or bank at which a Controlled Account is maintained) and
(ii) prior to the time of the opening (or replacement, as applicable) of such
account or lock box, the applicable Borrower and such bank shall have executed
and delivered to Agent a tri-party blocked account agreement, in form and
substance reasonably satisfactory to Agent (or, in the case of any Money Market
Account, an Investment Account Control Agreement). Borrowers shall close any of
their accounts (and establish replacement accounts in accordance with the
foregoing sentence) promptly and in any event within sixty (60) days (or such
later date as Agent shall consent to in writing, such consent not to be
unreasonably withheld or delayed to the extent that the relevant Borrower is
diligently pursuing compliance with the requirements of this sentence) following
notice from Agent that the creditworthiness of any bank holding an account is no
longer acceptable in Agent's reasonable judgment, or as promptly as practicable
and in any event within sixty (60) days (or such later date as Agent shall
consent to in writing, such consent not to be unreasonably withheld or delayed
to the extent that the relevant Borrower is diligently pursuing compliance with
the requirements of this sentence) following notice from Agent that the
operating performance, funds transfer or availability procedures or performance
with respect to accounts or lock boxes of the bank holding such accounts or
Agent's liability under any tri-party blocked account agreement with such bank
is no longer acceptable in Agent's reasonable judgment.

        (l)    The Blocked Accounts, Disbursement Accounts, Money Market
Accounts, Third Party Accounts and the Controlled Accounts shall be cash
collateral accounts, with all cash, checks and other similar items of payment in
such accounts securing (except to the extent any of the Third Party Accounts
constitute Excluded Property) payment of the Loans and all other Obligations,
and

C-3

--------------------------------------------------------------------------------




in which each Borrower shall have granted a Lien to Agent, on behalf of itself
and Lenders, pursuant to the Security Agreement.

        (m)  All amounts deposited in the Collection Account shall be deemed
received by Agent in accordance with Section 1.10 and shall be applied (and
allocated) by Agent in accordance with Section 1.11. In no event shall any
amount be so applied unless and until such amount shall have been credited in
immediately available funds to the Collection Account.

        (n)   Each Borrower shall and shall cause its Affiliates, officers,
employees, agents, directors or other Persons acting for or in concert with such
Borrower (each a "Related Person") to (i) hold in trust for Agent, for the
benefit of itself and Lenders, all checks, cash and other items of payment
received by such Borrower or any such Related Person relating to our
constituting payments made in respect of any and all Collateral, and (ii) with
respect to cash, checks, drafts or other similar items of payment made in
respect of any and all Collateral of any Borrower received by such Borrower or
any Related Person in a manner other than via wire transfer, inter-bank deposit
or automated clearing house transaction, such Borrower or Related Person shall
deposit promptly, and in any event no later than the fifth Business Day after
the date of receipt thereof, all such cash, checks, drafts or other similar
items of payment relating to or constituting payments made in respect of any and
all Collateral of any Borrower into one or more Blocked Accounts. Each Borrower
on behalf of itself and each Related Person thereof acknowledges and agrees that
all cash, checks or other items of payment constituting proceeds of Collateral
are part of the Collateral. All proceeds of the sale or other disposition of any
Collateral, shall be deposited directly into the applicable Blocked Accounts.

C-4

--------------------------------------------------------------------------------







ANNEX D (Section 2.1(a))
to
CREDIT AGREEMENT

CLOSING CHECKLIST


        In addition to, and not in limitation of, the conditions described in
Section 2.1, pursuant to Section 2.1(a), the following conditions must be
satisfied, as determined by Agent and the Lenders (or, in the case of any item
below requiring delivery of any document, such document must be received by
Agent in form and substance satisfactory to Agent) on or prior to the date
hereof (each capitalized term used but not otherwise defined herein shall have
the meaning ascribed thereto in Annex A to the Agreement):

        A.    Bankruptcy Matters.    

        (i)    Order of the Bankruptcy Court.    The Order shall not have been
modified or amended without the prior written consent of the Agent and the
Requisite Lenders and shall not be stayed or have been reversed.

        (ii)    First Day Orders.    All motions and proposed orders filed by
Borrowers after September 5, 2003 and which relate to matters which, upon the
entry of the Order and the effectiveness of the Agreement, would require the
consent of the Agent or Lenders shall be reasonably satisfactory in form and
substance to Agent and the Requisite Lenders.

        B.    Loan Documents:    Each of the following:

        (i)    Appendices.    All Appendices to the Agreement, in form and
substance satisfactory to Agent.

        (ii)    Revolving Notes.    Duly executed originals of the Revolving
Notes for each applicable Lender, dated as of the date hereof.

        (iii)    Security Agreement.    Duly executed originals of the Security
Agreement, dated as of the date hereof, and all instruments, documents and
agreements executed pursuant thereto.

        (iv)    Pledge Agreements.    Duly executed originals of each of the
Pledge Agreements, dated as of the date hereof, and accompanied by (as
applicable) (a) share certificates representing all of the outstanding Stock
being pledged pursuant to such Pledge Agreement, including, without limitation,
the Stock of each Borrower (other than Mirant) and each Eligible Pledged Entity,
and stock or share transfer powers for such share certificates executed in blank
or where share certificates are registered in Agent's name, a copy of the share
register for the shares evidenced thereby certified as true and correct and
(b) any notes and other instruments evidencing Indebtedness being pledged
pursuant to such Pledge Agreement, duly endorsed in blank.

        (v)    Master Standby Agreement.    Duly executed originals of the
Master Standby Agreement, dated as of the date hereof, and signed by each
Borrower and L/C Issuer.

        (vi)    Intellectual Property Security Agreements.    Duly executed
originals of Trademark Security Agreements, the Patent Security Agreements and
the Copyright Security Agreements, each dated as of the date hereof and signed
by each Borrower which owns Trademarks, Patents and Copyrights, as applicable,
all in form and substance reasonably satisfactory to Agent, together with all
instruments, documents and agreements executed pursuant thereto.

        C.    Insurance.    Reasonably satisfactory evidence that the insurance
policies required by Section 5.4 are in full force and effect, together with
appropriate evidence showing loss payee

D-1

--------------------------------------------------------------------------------

and/or additional insured clauses or endorsements, as requested by Agent, in
favor of Agent, on behalf of Lenders.

        D.    Security Interests and Code Filings.    

        Evidence reasonably satisfactory to Agent (other than with regard to the
entry of the Order, which evidence must be satisfactory to Agent in is sole
discretion) that Agent (for the benefit of itself and Lenders) has a valid and
perfected security interest in the Collateral, including (i) the Order and, if
Agent shall elect, financing statements under the Code and other applicable
documents under the laws of any jurisdiction with respect to the perfection or
publication of Liens as Agent may request in order to perfect or protect its
security interests or publish its Liens in the Collateral and (ii) copies of
Code search reports listing all effective financing statements (or similar
instruments under applicable law) filed in such Borrower's jurisdiction of
organization or formation, as applicable, and in the jurisdictions of such
Borrower's chief executive office or principal place of business that name any
Borrower as debtor, together with in the case of Code search reports relating to
searches conducted in the United States copies of such financing statements,
none of which shall cover the Collateral, except for those relating to Liens
permitted hereunder.

        E.    Charter and Good Standing.    For each Borrower, such Person's
(a) charter and all amendments thereto, (b) good standing certificates or
similar certificates under applicable law (including verification of tax status)
in its jurisdiction of incorporation or formation and (c) good standing
certificates or similar certificates under applicable law (including
verification of tax status) in each jurisdiction where its principal place of
business, if any, is located, each dated a recent date prior to the date hereof
and certified by the applicable Secretary of State or other applicable
authorized Governmental Authority.

        F.    Bylaws and Resolutions.    For each Borrower, (a) such Person's
operating agreement, bylaws and if such Person is party thereto, any
shareholders' agreements, as applicable, together with all amendments thereto
and (b) resolutions of such Person's Board of Directors (or equivalent governing
body), approving and authorizing the filing of the Cases, in the case of each
Borrower, and execution, delivery and performance of the Loan Documents to which
such Person is a party and the transactions to be consummated in connection
therewith, each certified as of the date hereof by such Person's corporate
secretary or an assistant secretary as being in full force and effect without
any modification or amendment.

        G.    Incumbency Certificates.    For each Borrower, signature and
incumbency certificates of the officers of each such Person executing any of the
Loan Documents, certified as of the date hereof by such Person's corporate
secretary or an assistant secretary as being true, accurate, correct and
complete.

        H.    Opinions of Counsel.    Duly executed originals of opinions of
(i) Skadden, Arps, Slate, Meagher & Flom LLP, special counsel for the Borrowers,
(ii) White & Case, counsel for the Borrowers (with respect to certain bankruptcy
matters), and (iii) special regulatory counsels for the Borrowers (with respect
to certain regulatory matters), each in form and substance reasonably
satisfactory to Agent and its counsel, dated as of the date hereof, and each
accompanied by a letter addressed to such counsel from the Borrowers,
authorizing and directing such counsel to address its opinion to Agent, on
behalf of Lenders, and to include in such opinion an express statement to the
effect that Agent and Lenders are authorized to rely on such opinion.

        I.    Accountants' Letters.    A letter from the Borrowers to their
independent auditors authorizing the independent certified public accountants of
the Borrowers to communicate with Agent and Lenders in accordance with
Section 4.1(b).

        J.    Officer's Certificate.    Agent shall have received duly executed
originals of a certificate of the Chief Executive Officer or Chief Financial
Officer of Mirant, on behalf of each Borrower,

D-2

--------------------------------------------------------------------------------




dated as of the date hereof, stating that, since April 29, 2003, no event has
occurred, that alone or together with other events, could reasonably be expected
to have a Material Adverse Effect other than (i) the commencement of the Cases
and the actions, proceedings and other matters related thereto including, but
not limited to, events that customarily occur as a result of events leading up
to and following the commencement of a chapter 11 case under the Bankruptcy
Code, including the deterioration of results as a result of filing the Cases and
(ii) those events and occurrences that have been specifically disclosed by the
Borrowers to, and waived by, Agent.

        K.    Audited Financials; Financial Condition.    Agent shall have
received the Financial Statements, Projections and other materials set forth in
Section 3.4, certified by the Chief Financial Officer of Mirant, in each case in
form and substance reasonably satisfactory to Agent, and Agent shall be
satisfied, in its sole discretion, with all of the foregoing. Agent shall have
further received a certificate of the Chief Executive Officer and/or the Chief
Financial Officer of Mirant, based on such Projections, to the effect that the
Projections are based upon estimates and assumptions stated therein, all of
which Mirant believes to be reasonable and fair in light of current conditions
and current facts known to Mirant as of the date of the preparation thereof and,
as of the date hereof, reflect such Person's good faith and reasonable estimates
of its and its Subsidiaries future financial performance for the period set
forth therein.

        L.    Cash Flow Forecast.    Agent shall have received a Cash Flow
Forecast for the 26-week period commencing on the date hereof.

        M.    Other Documents.    Such other certificates, documents and
agreements respecting any Borrower as Agent may, in its reasonable discretion,
request.

        N.    Representations and Warranties.    Each representation or warranty
made by each Borrower contained herein or in any other Loan Document is true and
correct as of the date hereof.

        O.    No Default or Event of Default.    No Default or Event of Default
has occurred and is continuing as of the date hereof either before or after
giving effect to the execution and delivery by the Borrowers of this Agreement
and the other Loan Documents to which they are a party.

D-3

--------------------------------------------------------------------------------







ANNEX E (Section 4.1(a))
to
CREDIT AGREEMENT
FINANCIAL STATEMENTS AND PROJECTIONS—REPORTING

        Borrowers shall deliver or cause to be delivered to Agent or to Agent
and Lenders, as indicated, the following:

        (a)    Weekly Cash Flow Forecasts.    To Agent, on the fourth Business
Day of each week, an updated Cash Flow Forecast prepared by Mirant as of the
last day of the immediately preceding week.

        (b)    Monthly Financials.    To Agent, in the case of the Fiscal Month
ended October 31, 2003, within fifty (50) days after the end of such Fiscal
Month, and in the case of each Fiscal Month thereafter (other than any Fiscal
Month which is also the end of a Fiscal Quarter), within forty-five (45) days
after the end of each such Fiscal Month, financial information regarding Mirant
and its Subsidiaries, certified by the Chief Financial Officer of Mirant,
consisting of (i) consolidated (w) unaudited balance sheets as of the close of
such Fiscal Month and the related statements of income (loss) and cash flows, in
each case, for that Fiscal Month and the portion of the Fiscal Year ending as of
the close of such Fiscal Month and (x) unaudited statements of income (loss) and
cash flows for such Fiscal Month, setting forth, as it relates to the
consolidated statements of income (loss) in comparative form the figures for the
corresponding periods in the prior Fiscal Year (it being understood and agreed
that, because monthly financial data is not available for such periods,
comparative form financial data will not be required with respect to any months
in Fiscal Year 2002 nor the first three (3) Fiscal Months of Fiscal Year 2003)
and the figures contained, if any, in the Projections for such Fiscal Month and
such year-to-date period and (ii) unaudited consolidating (y) statements of
income (loss) of the Consolidating Units as of the close of such Fiscal Month
and for the portion of the Fiscal Year ending as of the close of such Fiscal
Month and (z) gross margin statements, including as separate line items labor
costs and major maintenance, on a Power Generator-by-Power Generator basis as of
the close of such Fiscal Month and for that portion of the Fiscal Year ending as
of the close of such Fiscal Month, all the foregoing prepared in accordance with
GAAP (other than with regard to the Projections) (subject to normal year-end,
quarter-end, goodwill and other asset impairment adjustments and bankruptcy
adjustments). Such financial information shall be accompanied by (1) a statement
in reasonable detail (each, a "Compliance Certificate") showing the calculations
used in determining compliance with each Financial Covenant that is tested on a
monthly basis and (2) the certification of the Chief Financial Officer,
Treasurer or Controller of Mirant that (A) such financial information presents
fairly in accordance with GAAP (subject to normal year-end, quarter-end,
goodwill and other asset impairment adjustments and bankruptcy adjustments) the
financial position and results of operations of Mirant and its Subsidiaries, on
a consolidated or consolidating, as applicable, basis, in each case as at the
end of such Fiscal Month and for that portion of the Fiscal Year then ended, as
applicable, and (B) any other information presented is true, correct and
complete in all material respects and that there was no Default or Event of
Default in existence as of such time or, if a Default or Event of Default has
occurred and is continuing, describing the nature thereof and all efforts
undertaken to cure such Default or Event of Default.

        (c)    Quarterly Financials.    To Agent, (i) in the case of the Fiscal
Quarter ended September 30, 2003, within sixty (60) days after the end of such
Fiscal Quarter and (ii) in the case of each Fiscal Quarter thereafter (other
than any Fiscal Quarter ending on December 31 of any Fiscal Year), within
forty-five (45) days after the end of each Fiscal Quarter, (x) a summary of the
outstanding balance of all intercompany notes as of the last day of such Fiscal
Quarter (not to include intercompany notes solely between Foreign Subsidiaries)
and (y) financial information regarding Mirant and its Subsidiaries, certified
by the Chief Financial Officer, Treasurer or

E-1

--------------------------------------------------------------------------------




Controller of Mirant, consisting of (1) consolidated unaudited (A) balance
sheets as of the close of such Fiscal Quarter and the related statements of
income (loss) and cash flows for that portion of the Fiscal Year ending as of
the close of such Fiscal Quarter and (B) statements of income (loss) and cash
flows for such Fiscal Quarter, in each case setting forth in comparative form
the figures for the corresponding periods in the prior Fiscal Year, as to the
statement of income (loss), and the figures contained in the Projections, if
any, for such Fiscal Quarter and (2) consolidating unaudited (C) statements of
income (loss) of the Consolidating Units as of the close of such Fiscal Quarter
and for that portion of the Fiscal Year ending as of the close of such Fiscal
Quarter and (D) gross margin statements, including as separate line items labor
costs and major maintenance, on a Power Generator-by-Power Generator basis as of
the close of such Fiscal Quarter and for that portion of the Fiscal Year ending
as of the close of such Fiscal Quarter, all the foregoing in accordance with
GAAP (other than with regard to the Projections) (subject to normal year-end and
goodwill and other asset impairment adjustments). Such financial information
shall be accompanied by the certification of the Chief Financial Officer of
Mirant that (X) such financial information presents fairly in accordance with
GAAP (subject to normal year-end and goodwill and other asset impairment
adjustments) the financial position, results of operations and statements of
cash flows of Mirant and its Subsidiaries, on a consolidated or consolidating,
as applicable, basis as at the end of such Fiscal Quarter and for that portion
of the Fiscal Year then ended, (Y) any other information presented is true,
correct and complete in all material respects and that there was no Default or
Event of Default in existence as of such time or, if a Default or Event of
Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default. In addition, Mirant
shall deliver to Agent, within the applicable time periods set forth above, a
management discussion and analysis for Mirant that includes a comparison to
Projections for that Fiscal Quarter, where available, and a comparison of
performance for that Fiscal Quarter to the corresponding period in the prior
Fiscal Year.

        (d)    Operating Plan.    To Agent, as soon as available, but not later
than the end of each Fiscal Year, an annual operating plan for Mirant and its
Subsidiaries, on a consolidated basis, approved by the Chief Executive Officer
and Chief Financial Officer of Mirant, for the following Fiscal Year, which
includes (i) a statement of all of the material assumptions on which such plan
is based, (ii) monthly balance sheets, income (loss) statements and cash flow
statements for the following year and (iii) integrated sales, gross profits,
operating expenses, operating profit, cash flow and Borrowing Availability
projections, all prepared on the same basis as that on which operating results
are reported (and in the case of cash flow projections, representing
management's good faith estimates of future financial performance based on
historical performance), and including plans for personnel head count, Capital
Expenditures and acquisition or disposals of real estate and improvements
thereto.

        (e)    Operating Reports.    To Agent, together with the financial
statements delivered pursuant to paragraph (c) of this Annex E, an operating
report (in a form reasonably satisfactory to Agent) in respect of each Power
Generation Facility, certified by the Chief Financial Officer, Treasurer or
Controller of Mirant, and setting forth for the respective Fiscal Quarter,
(i) the equivalent availability factor, (ii) the capacity factor, (iii) megawatt
hours generated, (iv) average heat rates, (v) equivalent forced outage rates,
and (vi) such additional items as Agent may reasonably request and that are
readily available.

        (f)    Annual Audited Financials.    To Agent, within ninety (90) days
after the end of each Fiscal Year, (i) a summary of the outstanding balance of
all intercompany notes as of the last day of such Fiscal Year, (ii) audited
Financial Statements for Mirant and its Subsidiaries on a consolidated basis,
consisting of balance sheets and statements of income (loss) and retained
earnings and cash flows, setting forth in comparative form in each case the
figures for the previous Fiscal Year, which Financial Statements shall be
prepared in accordance with GAAP and certified

E-2

--------------------------------------------------------------------------------




without qualification or exception (other than as to going-concern), by an
independent certified public accounting firm of national standing or otherwise
acceptable to Agent and (iii) unaudited consolidating (x) statements of income
(loss) for the Consolidating Units for such Fiscal Year and (y) gross margin
statements, including as separate line items labor costs and major maintenance,
on a Power Generator-by-Power Generator basis for such Fiscal Year. Such
Financial Statements shall be accompanied by (v) a Compliance Certificate in
respect of each of the Financial Covenants, (w) a report from such accounting
firm to the effect that, in connection with their audit examination, nothing has
come to their attention to cause them to believe that a Default or Event of
Default has occurred with regard to the Financial Covenants (or specifying those
Defaults and Events of Default that they became aware of), it being understood
that such audit examination extended only to accounting matters and that no
special investigation was made with respect to the existence of Defaults or
Events of Default, (x) a management discussion and analysis for Mirant that
includes a comparison to Projections for that Fiscal Year, where available, and
a comparison of performance for that Fiscal Year to the corresponding period in
the prior Fiscal Year, (y) a copy of the annual letters received by Mirant and
which are addressed to Mirant and/or such accountants in connection with such
accountants' audit examination detailing contingent liabilities and material
litigation matters (provided that Mirant shall request from such accountants
copies of all such letters and shall use its commercially reasonable efforts to
obtain copies of all such letters which were not independently received by
Mirant) and (z) the certification of the Chief Financial Officer, Treasurer or
Controller of Mirant that all such Financial Statements present fairly in
accordance with GAAP the financial position, results of operations and
statements of cash flows of Mirant and its Subsidiaries on a consolidated and
consolidating basis, as applicable, as at the end of such Fiscal Year and for
the period then ended, and that there was no Default or Event of Default in
existence as of such time or, if a Default or Event of Default has occurred and
is continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default.

        (g)    Account Statements.    To Agent, within five (5) Business Days
after receipt thereof by any Borrower, copies of all account statements received
by such Borrower in respect of the Concentration Accounts.

        (h)    Management Letters.    To Agent, within five (5) Business Days
after receipt thereof by Mirant, copies of all final management letters,
exception reports or similar letters or reports received by Mirant from its
independent certified public accountants.

        (i)    Default Notices.    To Agent, as soon as practicable, and in any
event within three (3) Business Days after an executive officer of any Borrower
has actual knowledge of the existence of any Default or Event of Default,
telephonic or telecopied notice specifying the nature of such Default or Event
of Default, including the anticipated effect thereof, which notice, if given
telephonically, shall be promptly confirmed in writing on the next Business Day.

        (j)    SEC Filings and Press Releases.    To Agent, promptly upon their
becoming available, copies of: (i) all Financial Statements, reports, notices
and proxy statements made publicly available by Mirant or any of its Domestic
Subsidiaries to its security holders; (ii) all regular and periodic reports and
all registration statements and prospectuses, if any, filed by Mirant or any of
its Domestic Subsidiaries with any securities exchange or with the Securities
and Exchange Commission or any governmental or private regulatory authority and
(iii) all press releases and other statements made available by Mirant or any of
its Domestic Subsidiaries to the public concerning material changes or
developments in the business of any such Person.

        (k)    Supplemental Schedules.    To Agent, supplemental disclosures, if
any, required by Section 5.6.

E-3

--------------------------------------------------------------------------------




        (l)    Litigation.    To Agent in writing, promptly upon learning
thereof but in any event within five (5) days thereafter, notice of (i) the
occurrence of any material adverse development with respect to any Litigation
described in Disclosure Schedule (3.13) or (ii) any Litigation commenced or
threatened against any Borrower or any of its Subsidiaries that (x) if adversely
determined, could reasonably be expected to result in damages in excess of
$3,000,000, (y) seeks injunctive relief (1) with regard to all or any material
portion of the Eligible Mortgaged Properties or Eligible Pledged Entities or
(2) which could reasonably be expected to have either a Material Adverse Effect
or a Project MAE or (z) is asserted or instituted against any Plan, its
fiduciaries or its assets or against any Borrower or any of its Subsidiaries or
any ERISA Affiliate in connection with any Plan. To Agent in writing, promptly
upon learning thereof but in any event within five (5) days thereafter, notice
of (A) any Litigation or investigation commenced against or with respect to any
Borrower or any of its Subsidiaries by any Governmental Authority which alleges
criminal misconduct by any Borrower or any of its Subsidiaries and (B) any
Litigation or investigation threatened in writing to be commenced against or
with respect to any Borrower or any of its Subsidiaries by any Governmental
Authority which alleges criminal misconduct by any Borrower or any of its
Subsidiaries.

        (m)    Insurance Notices.    To Agent, disclosure of losses or
casualties required by Section 5.4.

        (n)    Real Property Lease Default Notices.    To Agent, within two
(2) Business Days after receipt thereof, copies of any and all default notices
received under or with respect to any leased location or public warehouse where
material Collateral is located.

        (o)    Bankruptcy Court Filings.    Furnish to Agent and its counsel
promptly after the same is available, copies of all pleadings, motions,
applications, transcripts, financial information and other documents filed or
served by or on behalf of any Borrower or any of its Subsidiaries with, or
orders entered by, the Bankruptcy Court or the United States Trustee in the
Cases.

        (p)    ERISA Events.    As soon as possible and in any event within five
(5) days of becoming aware of the institution of any steps by Borrower or any
other Person to terminate any Title IV Plan, or the failure to make a required
contribution to any Title IV Plan if such failure would reasonably be expected
to be sufficient to give rise to a Lien under section 302(f) of ERISA, or the
taking of any action with respect to a Title IV Plan which could result in the
requirement any Borrower or any of such Borrower's Subsidiaries furnish a bond
or other security to the PBGC or such Title IV Plan, or the occurrence of any
event with respect to any Title IV Plan which could result in the incurrence by
any Borrower or any of such Borrower's Subsidiaries of any material liability,
fine or penalty, or any material increase in the contingent liability of the
Borrower or any such Borrower's Subsidiaries with respect to any post-retirement
Welfare Plan benefit, notice thereof and copies of all documentation relating
thereto.

        (q)    Debt for Borrowed Money.    As soon as possible and in any event
within three (3) Business Days after the delivery thereof, copies to Agent of
all notices of default (or alleged default) delivered pursuant to any agreement
for borrowed money entered into on or after the Petition Date to which any
Borrower or such Borrower's Domestic Subsidiaries is a party and any material
notices, agreements, instruments or documents thereafter delivered in connection
with any such default (or alleged default), except for such notices, agreements
or documents delivered in respect of the Obligations.

        (r)    August 2003 Consolidated Cash Flow Statements.    On or prior to
the date hereof, with regard to the Fiscal Month ended August 31, 2003, Mirant
has delivered to Agent financial information regarding Mirant and its
Subsidiaries, certified by the Chief Financial Officer of Mirant, consisting of
consolidated (i) unaudited statements of cash flows for that portion of the
Fiscal Year ending as of the close of such Fiscal Month and (ii) unaudited
statements of cash flows for such Fiscal Month

E-4

--------------------------------------------------------------------------------




        (s)    August 2003 Consolidating Financial Statements.    On or prior to
the date which is ten (10) days after the date hereof, Mirant shall deliver to
Agent financial information for the Fiscal Month ended August 31, 2003 regarding
Mirant and its Subsidiaries, certified by the Chief Financial Officer, Treasurer
or Controller of Mirant, consisting of unaudited consolidating (y) statements of
income (loss) of the Consolidating Units as of the close of such Fiscal Month
and for the portion of the Fiscal Year ending as of the close of such Fiscal
Month and (z) gross margin statements, including as separate line items labor
costs and major maintenance, on a Power Generator-by-Power Generator basis as of
the close of such Fiscal Month and for that portion of the Fiscal Year ending as
of the close of such Fiscal Month, all the foregoing prepared in accordance with
GAAP (subject to normal year-end, quarter-end, goodwill and other asset
impairment adjustments and bankruptcy adjustments).

        (t)    Notice of Reserve Triggering Event.    Within three (3) Business
Days after an executive officer of any Borrower has actual knowledge of any
event, action or omission which constitutes a Reserve Triggering Event, Mirant
shall provide Agent with a written, detailed description of such event, action
or omission and such other information as Agent may request with respect
thereto.

        (u)    Other Documents.    To Agent, such other financial and other
information with respect to the business or financial condition of any Borrower
or any such Borrower's Subsidiaries as Agent or any Lender shall from time to
time reasonably request.

E-5

--------------------------------------------------------------------------------




ANNEX F (Section 6.10)
to
CREDIT AGREEMENT

FINANCIAL COVENANTS


        Borrowers shall not breach or fail to comply with any of the following
financial covenants, each of which shall be calculated in accordance with GAAP
consistently applied:

        (a)    Maximum Capital Expenditures.    Borrowers and their Domestic
Subsidiaries on a consolidated basis shall not make Capital Expenditures (other
than Non-Budgeted Capital Expenditures) during the following periods that exceed
in the aggregate the amounts set forth opposite each of such periods:

For the Fiscal Quarter Ended:


--------------------------------------------------------------------------------

  Maximum Amount:

--------------------------------------------------------------------------------

December 31, 2003   $ 77,073,000 March 31, 2004   $ 74,374,000 June 30, 2004   $
68,809,000 September 30, 2004   $ 38,802,000 December 31, 2004   $ 35,606,000
March 31, 2005   $ 76,168,000 June 30, 2005   $ 82,442,000 September 30, 2005  
$ 74,724,000

; provided, however, that if the amount of Capital Expenditures (not including
Non-Budgeted Capital Expenditures) actually made by the Borrowers and their
Domestic Subsidiaries during any such period is less than the amount that is
permitted to be made during such period, then the unused portion thereof may be
carried forward to subsequent periods and additional Capital Expenditures (not
including Non-Budgeted Capital Expenditures) may be made with such carried
forward amount at any time prior to the Commitment Termination Date. In addition
to the foregoing, Borrowers and their Domestic Subsidiaries may make
Non-Budgeted Capital Expenditures. In addition to the foregoing, to the extent
ordered by the Bankruptcy Court, the Borrowers are permitted to make cash
payments in an amount not to exceed $33,000,000 in the aggregate in respect of
Capital Expenditures which were incurred by the Borrowers prior to the Petition
Date.

        (b)    Springing Financial Covenant.    Beginning with the Fiscal Month
in which Borrowing Availability is at any time less than or equal to $50,000,000
and continuing thereafter until the Commitment Termination Date, Borrowers and
their Subsidiaries, on a consolidated basis, shall be

F-1

--------------------------------------------------------------------------------




in compliance with either clause (i) or clause (ii) below (but shall not be
required to be in compliance with both clauses (i) and (ii) below):

        (i)    Minimum Fixed Charge Coverage Ratio.    Borrowers and their
Subsidiaries, on a consolidated basis, shall have a Fixed Charge Coverage Ratio
of at least 1.0 for each of the periods specified below (determined as of the
last day of each of the periods specified below):

Period


--------------------------------------------------------------------------------

For the month ended October 2003 For the two months ended November 2003 For the
three months ended December 2003 For the four months ended January 2004 For the
five months ended February 2004 For the six months ended March 2004 For the
seven months ended April 2004 For the eight months ended May 2004 For the nine
months ended June 2004 For the ten months ended July 2004 For the eleven months
ended August 2004 For the twelve months ended September 2004 and each period of
twelve months ended thereafter

        (ii)    Minimum Unrestricted Cash.    Borrowers and their Subsidiaries,
on a consolidated basis, shall have unrestricted cash of at least $500,000,000
at all times during each Fiscal Month; provided that Borrowers' compliance with
this clause (ii) shall be determined as of the last day of each such Fiscal
Month.

        (c)    Minimum Liquidity.    Borrowers and their Domestic Subsidiaries
shall maintain Liquidity of not less than $50,000,000 at all times.

        As used in this Annex F, the following terms shall have the meanings
ascribed to them below:

        "EBITDA" means, with respect to any Person for any fiscal period,
without duplication, an amount equal to (a) consolidated net income of such
Person for such period determined in accordance with GAAP, minus (b) the sum of
(i) income tax benefits, (ii) interest income, (iii) gain from extraordinary
items for such period, (iv) any aggregate net gain during such period arising
from the sale, exchange or other disposition of capital assets by such Person
(including any fixed assets, whether tangible or intangible, all inventory sold
in conjunction with the disposition of fixed assets and all securities), and
(v) any other non-cash revenues and gains that have been added in determining
consolidated net income, in each case to the extent included in the calculation
of consolidated net income of such Person for such period in accordance with
GAAP, but without duplication, plus (c) the sum of (i) any provision for income
taxes, (ii) Interest Expense, (iii) loss from extraordinary items for such
period, (iv) depreciation and amortization for such period, (v) amortized debt
discount for such period, (vi) the amount of any deduction to consolidated net
income as the result of any grant to any members of the management of such
Person of any Stock and (vii) any other non-cash losses or charges, in each case
to the extent included in the calculation of consolidated net income of such
Person for such period in accordance with GAAP, but without duplication. For
purposes of this definition, the following items shall be excluded in
determining consolidated net income of a Person: (1) the income (or deficit) of
any other Person accrued prior to the date it became a Subsidiary of, or was
merged or consolidated into, such Person or any of such Person's Subsidiaries;
(2) the income (or deficit) of any other Person (other than a Subsidiary) in
which such Person has an ownership interest, except to the extent any such

F-2

--------------------------------------------------------------------------------

income has actually been received by such Person in the form of cash dividends
or distributions; (3) the undistributed earnings of any Subsidiary of such
Person (other than a Subsidiary which is a Borrower) to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation or
requirement of law applicable to such Subsidiary; (4) any restoration to income
of any contingency reserve, except to the extent that provision for such reserve
was made out of income accrued during such period; (5) any write-up of any
asset; (6) any net gain arising from the acquisition of any securities, or the
extinguishment, under GAAP, of any Indebtedness, of such Person; (7) in the case
of a successor to such Person by consolidation or merger or as a transferee of
its assets, any earnings of such successor prior to such consolidation, merger
or transfer of assets; and (8) any deferred credit representing the excess of
equity in any Subsidiary of such Person at the date of acquisition of such
Subsidiary over the cost to such Person of the investment in such Subsidiary.

        "Fixed Charges" means, with respect to Borrowers and their Subsidiaries
on a consolidated basis, for any period, the sum of (a) Interest Expense paid in
cash during such period plus (b) required payments of principal of Indebtedness
(other than those stayed as a result of the filing of the Cases) during such
period.

        "Fixed Charge Coverage Ratio" means, with respect to Borrowers and their
Subsidiaries on a consolidated basis, for any period, the ratio of (a) EBITDA
for such period minus the sum of (i) income taxes paid in cash during such
period and (ii) Capital Expenditures and Non-Budgeted Capital Expenditures made
during such period (other than those made with the proceeds of Indebtedness and
insurance proceeds) to (b) Fixed Charges for such period.

        "Liquidity" at any date of determination means the sum as of such date
of Borrowing Availability plus unrestricted cash of Borrowers and their Domestic
Subsidiaries

        Unless otherwise specifically provided herein, any accounting term used
in the Agreement shall have the meaning customarily given such term in
accordance with GAAP, and all financial computations hereunder shall be computed
in accordance with GAAP consistently applied. That certain items or computations
are explicitly modified by the phrase "in accordance with GAAP" shall in no way
be construed to limit the foregoing. If any "Accounting Changes" (as defined
below) occur and such changes result in a change in the calculation of the
financial covenants, standards or terms used in the Agreement or any other Loan
Document, then Borrowers, Agent and Lenders agree to enter into negotiations in
order to amend such provisions of the Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Borrowers' and their Subsidiaries' financial condition shall be the same after
such Accounting Changes as if such Accounting Changes had not been made;
provided, however, that the agreement of Requisite Lenders to any required
amendments of such provisions shall be sufficient to bind all Lenders.
"Accounting Changes" means (i) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions),
(ii) changes in accounting principles concurred in by any Borrower's certified
public accountants; (iii) purchase accounting adjustments under A.P.B. 16 or 17
and EITF 88-16, and the application of the accounting principles set forth in
FASB 109, including the establishment of reserves pursuant thereto and any
subsequent reversal (in whole or in part) of such reserves; and (iv) the
reversal of any reserves established as a result of purchase accounting
adjustments. All such adjustments resulting from expenditures made subsequent to
the date hereof (including capitalization of costs and expenses or payment of
liabilities existing on the date hereof) shall be treated as expenses in the
period the expenditures are made and deducted as part of the calculation of
EBITDA in such period (but without duplication of any expenses or expenditures
which have been deducted from or added back to the calculation of EBITDA in
prior

F-3

--------------------------------------------------------------------------------

periods). If Agent, Borrowers and Requisite Lenders agree upon the required
amendments, then after appropriate amendments have been executed and the
underlying Accounting Change with respect thereto has been implemented, any
reference to GAAP contained in the Agreement or in any other Loan Document
shall, only to the extent of such Accounting Change, refer to GAAP, consistently
applied after giving effect to the implementation of such Accounting Change. If
Agent, Borrowers and Requisite Lenders cannot agree upon the required amendments
within thirty (30) days following the date of implementation of any Accounting
Change, then (x) all Financial Statements delivered and all calculations of
financial covenants and other standards and terms in accordance with the
Agreement and the other Loan Documents shall be prepared, delivered and made
without regard to the underlying Accounting Change and (y) any representation,
warranty and covenant regarding compliance with GAAP shall be deemed to be
complied with. For purposes of Section 8.1, a breach of a Financial Covenant
contained in this Annex F shall be deemed to have occurred as of any date of
determination by Agent or as of the last day of any specified measurement
period, regardless of when the Financial Statements reflecting such breach are
delivered to Agent.

F-4

--------------------------------------------------------------------------------




ANNEX F (Section 6.10)
to
CREDIT AGREEMENT

FINANCIAL COVENANTS


        Borrowers shall not breach or fail to comply with any of the following
financial covenants, each of which shall be calculated in accordance with GAAP
consistently applied:

        (a)    Maximum Capital Expenditures.    Borrowers and their Domestic
Subsidiaries on a consolidated basis shall not make Capital Expenditures (other
than Non-Budgeted Capital Expenditures) during the following periods (but only
with respect to the periods ending after the Amendment Effective Date) that
exceed in the aggregate the amounts set forth opposite each of such periods:

For the Fiscal Quarter Ended:


--------------------------------------------------------------------------------

  Maximum Amount:

--------------------------------------------------------------------------------

December 31, 2003   $ 10,513,253 March 31, 2004   $ 9,450,000 June 30, 2004   $
12,931,862 September 30, 2004   $ 13,080,054 December 31, 2004   $ 11,343,415
March 31, 2005   $ 11,326,070 June 30, 2005   $ 11,367,600 September 30, 2005  
$ 11,855,752

; provided, however, that the amount of Capital Expenditures (not including
Non-Budgeted Capital Expenditures) actually made by the Borrowers and their
Domestic Subsidiaries during any period set forth above is less than the amount
that is permitted to be made during such period (including, subject to the final
sentence of this paragraph, periods prior to the Amendment Effective Date (but
using the numbers set forth above for such prior periods with regard to Capital
Expenditures made by the Borrowers and their Domestic Subsidiaries during such
periods), then the unused portion thereof may be carried forward to subsequent
periods and additional Capital Expenditures (not including Non-Budgeted Capital
Expenditures) may be made with such carried forward amount at any time prior to
the Commitment Termination Date. In addition to the foregoing, Borrowers and
their Domestic Subsidiaries may make Non-Budgeted Capital Expenditures. In
addition to the foregoing, to the extent ordered by the Bankruptcy Court, the
Borrowers are permitted to make cash payments in an amount not to exceed
$33,000,000 in the aggregate in respect of Capital Expenditures which were
incurred by the Borrowers prior to the Petition Date. Notwithstanding the
foregoing, in no event shall the Borrowers or their Domestic Subsidiaries be
entitled to carry-forward unused permitted amounts from periods prior to the
Amendment Effective Date unless and until Mirant delivers to Agent a detailed
description of the amount of Capital Expenditures (other than Non-Budgeted
Capital Expenditures) actually made by Mirant and its Domestic Subsidiaries and
the MAG Entities during the periods prior to the Amendment Effective Date.

        (b)    Springing Financial Covenant.    Beginning with the Fiscal Month
in which Borrowing Availability is at any time less than or equal to $50,000,000
and continuing thereafter until the Commitment Termination Date, Borrowers and
their Subsidiaries, on a consolidated basis (but excluding the MAG Entities),
shall be in compliance with either clause (i) or clause (ii) below (but shall
not be required to be in compliance with both clauses (i) and (ii) below):

        (i)    Minimum Fixed Charge Coverage Ratio.    Borrowers and their
Subsidiaries, on a consolidated basis (but excluding the MAG Entities), shall
have a Fixed Charge Coverage

F-1

--------------------------------------------------------------------------------

Ratio of at least 1.0 for each of the periods specified below (determined as of
the last day of each of the periods specified below):

Period

For the month ended October 2003 For the two months ended November 2003 For the
three months ended December 2003 For the four months ended January 2004 For the
five months ended February 2004 For the six months ended March 2004 For the
seven months ended April 2004 For the eight months ended May 2004 For the nine
months ended June 2004 For the ten months ended July 2004 For the eleven months
ended August 2004 For the twelve months ended September 2004 and each period of
twelve months ended thereafter

        (ii)    Minimum Unrestricted Cash.    Borrowers and their Subsidiaries,
on a consolidated basis (but excluding the MAG Entities), shall have
unrestricted cash of at least $200,000,000 at all times during each Fiscal
Month; provided that Borrowers' compliance with this clause (ii) shall be
determined as of the last day of each such Fiscal Month.

        (c)    Minimum Liquidity.    Borrowers and their Domestic Subsidiaries
shall maintain Liquidity of not less than $50,000,000 at all times.

        As used in this Annex F, the following terms shall have the meanings
ascribed to them below:

        "EBITDA" means, with respect to any Person for any fiscal period,
without duplication, an amount equal to (a) consolidated net income of such
Person for such period determined in accordance with GAAP, minus (b) the sum of
(i) income tax benefits, (ii) interest income, (iii) gain from extraordinary
items for such period, (iv) any aggregate net gain during such period arising
from the sale, exchange or other disposition of capital assets by such Person
(including any fixed assets, whether tangible or intangible, all inventory sold
in conjunction with the disposition of fixed assets and all securities), and
(v) any other non-cash revenues and gains that have been added in determining
consolidated net income, in each case to the extent included in the calculation
of consolidated net income of such Person for such period in accordance with
GAAP, but without duplication, plus (c) the sum of (i) any provision for income
taxes, (ii) Interest Expense, (iii) loss from extraordinary items for such
period, (iv) depreciation and amortization for such period, (v) amortized debt
discount for such period, (vi) the amount of any deduction to consolidated net
income as the result of any grant to any members of the management of such
Person of any Stock and (vii) any other non-cash losses or charges, in each case
to the extent included in the calculation of consolidated net income of such
Person for such period in accordance with GAAP, but without duplication. For
purposes of this definition, the following items shall be excluded in
determining consolidated net income of a Person: (1) the income (or deficit) of
any other Person accrued prior to the date it became a Subsidiary of, or was
merged or consolidated into, such Person or any of such Person's Subsidiaries;
(2) the income (or deficit) of any other Person (other than a Subsidiary) in
which such Person has an ownership interest, except to the extent any such
income has actually been received by such Person in the form of cash dividends
or distributions; (3) the undistributed earnings of any Subsidiary of such
Person (other than a Subsidiary which is a Borrower) to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation or
requirement of law applicable to such Subsidiary; (4) any restoration to income
of any contingency reserve, except to the extent that

F-2

--------------------------------------------------------------------------------


provision for such reserve was made out of income accrued during such period;
(5) any write-up of any asset; (6) any net gain arising from the acquisition of
any securities, or the extinguishment, under GAAP, of any Indebtedness, of such
Person; (7) in the case of a successor to such Person by consolidation or merger
or as a transferee of its assets, any earnings of such successor prior to such
consolidation, merger or transfer of assets; and (8) any deferred credit
representing the excess of equity in any Subsidiary of such Person at the date
of acquisition of such Subsidiary over the cost to such Person of the investment
in such Subsidiary.

        "Fixed Charges" means, with respect to Borrowers and their Subsidiaries
on a consolidated basis (but excluding the MAG Entities), for any period, the
sum of (a) Interest Expense paid in cash during such period plus (b) required
payments of principal of Indebtedness (other than those stayed as a result of
the filing of the Cases) during such period.

        "Fixed Charge Coverage Ratio" means, with respect to Borrowers and their
Subsidiaries on a consolidated basis (but excluding the MAG Entities), for any
period, the ratio of (a) EBITDA for such period minus the sum of (i) income
taxes paid in cash during such period and (ii) Capital Expenditures and
Non-Budgeted Capital Expenditures made during such period (other than those made
with the proceeds of Indebtedness and insurance proceeds) to (b) Fixed Charges
for such period.

        "Liquidity" at any date of determination means the sum as of such date
of Borrowing Availability plus unrestricted cash of Borrowers and their Domestic
Subsidiaries

        Unless otherwise specifically provided herein, any accounting term used
in the Agreement shall have the meaning customarily given such term in
accordance with GAAP, and all financial computations hereunder shall be computed
in accordance with GAAP consistently applied. That certain items or computations
are explicitly modified by the phrase "in accordance with GAAP" shall in no way
be construed to limit the foregoing. If any "Accounting Changes" (as defined
below) occur and such changes result in a change in the calculation of the
financial covenants, standards or terms used in the Agreement or any other Loan
Document, then Borrowers, Agent and Lenders agree to enter into negotiations in
order to amend such provisions of the Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Borrowers' and their Subsidiaries' financial condition shall be the same after
such Accounting Changes as if such Accounting Changes had not been made;
provided, however, that the agreement of Requisite Lenders to any required
amendments of such provisions shall be sufficient to bind all Lenders.
"Accounting Changes" means (i) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions),
(ii) changes in accounting principles concurred in by any Borrower's certified
public accountants; (iii) purchase accounting adjustments under A.P.B. 16 or 17
and EITF 88-16, and the application of the accounting principles set forth in
FASB 109, including the establishment of reserves pursuant thereto and any
subsequent reversal (in whole or in part) of such reserves; and (iv) the
reversal of any reserves established as a result of purchase accounting
adjustments. All such adjustments resulting from expenditures made subsequent to
the date hereof (including capitalization of costs and expenses or payment of
liabilities existing on the date hereof) shall be treated as expenses in the
period the expenditures are made and deducted as part of the calculation of
EBITDA in such period (but without duplication of any expenses or expenditures
which have been deducted from or added back to the calculation of EBITDA in
prior periods). If Agent, Borrowers and Requisite Lenders agree upon the
required amendments, then after appropriate amendments have been executed and
the underlying Accounting Change with respect thereto has been implemented, any
reference to GAAP contained in the Agreement or in any other Loan Document
shall, only to the extent of such Accounting Change, refer to GAAP, consistently
applied after giving effect to the implementation of such Accounting Change. If
Agent, Borrowers and Requisite Lenders cannot agree upon the required amendments
within thirty (30) days following the date of implementation of any Accounting
Change, then (x) all

F-3

--------------------------------------------------------------------------------


Financial Statements delivered and all calculations of financial covenants and
other standards and terms in accordance with the Agreement and the other Loan
Documents shall be prepared, delivered and made without regard to the underlying
Accounting Change and (y) any representation, warranty and covenant regarding
compliance with GAAP shall be deemed to be complied with. For purposes of
Section 8.1, a breach of a Financial Covenant contained in this Annex F shall be
deemed to have occurred as of any date of determination by Agent or as of the
last day of any specified measurement period, regardless of when the Financial
Statements reflecting such breach are delivered to Agent.

F-4

--------------------------------------------------------------------------------




ANNEX G (Section 9.9(a))
to
CREDIT AGREEMENT

WIRE TRANSFER INFORMATION


Name:   General Electric Capital Corporation Bank:   DeutscheBank Trust Company
Americas
New York, New York ABA #:   021001033 Account #:   50232854 Account Name:  
GECC/CAF Depository Reference:   Mirant DIP

G-1

--------------------------------------------------------------------------------




ANNEX H (Section 12.10)
to
CREDIT AGREEMENT

NOTICE ADDRESSES


(A)If to Agent or GE Capital, at
General Electric Capital Corporation
1100 Abernathy Road, Suite 900
Atlanta, Georgia 30328
Attention: Mirant Account Manager
Telecopier No.: (678) 320-8902
Telephone No.: (678) 320-8900

with copies to:

Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
Attention: Angela L. Fontana
Telecopier No.: (214) 746-7777
Telephone No.: (214) 746-7700

and

General Electric Capital Corporation
201 High Ridge Road
Stamford, Connecticut 06927-5100
Attention: Corporate Counsel—Commercial Finance
Telecopier No.: (203) 316-7889
Telephone No.: (203) 316-7552

(B)If to any Borrower, to Borrower Representative, at

Mirant Corporation
1155 Perimeter Center West
Atlanta, Georgia 30338
Attention: J. William Holden
Telecopier No.: 678-579-7734
Telephone No.: 678-579-7728

with copies to:

Mirant Corporation
1155 Perimeter Center West
Atlanta, Georgia 30338
Attention: Steve Nickerson
Telecopier No.: 678-579-5951
Telephone No.: 678-579-6440

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: Tom Gowan
Telecopier No.: 917-777-2444
Telephone No.: 212-735-2444

H-1

--------------------------------------------------------------------------------




ANNEX I (from Annex A—Commitments definition)
to
CREDIT AGREEMENT


Commitment


--------------------------------------------------------------------------------

  Lender(s)

--------------------------------------------------------------------------------

$500,000,000   General Electric Capital Corporation

I-1

--------------------------------------------------------------------------------


Option Exercise Amendment
to
Credit Agreement


        Option Exercise Amendment to Credit Agreement ("Amendment") among Mirant
Corporation, a Delaware corporation ("Mirant") and certain of its Subsidiaries
signatory hereto (each a debtor and debtor-in-possession in cases pending under
Chapter 11 of the Bankruptcy Code), General Electric Capital Corporation, a
Delaware corporation ("GE Capital"), for itself as a Lender and as Agent for the
Lenders and the Lenders party to the Original Credit Agreement (as defined
below).


Recitals


        A.    Mirant and certain of its Subsidiaries are parties to a
Debtor-in-Possession Credit Agreement dated as of November 5, 2003 among such
entities, GE Capital and the Lenders (as amended to the date hereof, the
"Original Credit Agreement");

        B.    The Option described in Article 14 of the Original Credit
Agreement has been exercised in accordance with the terms thereof; and

        C.    In accordance with the terms of the Original Credit Agreement, the
parties wish to amend the Original Credit Agreement on the terms set forth
herein.

        The parties agree as follows:


ARTICLE I—
DEFINITIONS


        Terms used in this Amendment and not otherwise defined herein shall have
the meanings ascribed to them in the Original Credit Agreement.


ARTICLE II—
AMENDMENTS TO ORIGINAL CREDIT AGREEMENT


        2.1    Amendment to Section 1.3(b) (Mandatory Prepayments).    The final
sentence of clause (ii) of Section 1.3(b) of the Original Credit Agreement is
deleted in its entirety and the following is inserted in lieu thereof:

        "Notwithstanding the foregoing, Dispositions by Borrowers and their
Domestic Subsidiaries not in excess of (1) $1,500,000 during the existence of a
Default and (2) $500,000 during the existence of an Event of Default, in each
case, in the aggregate in any fiscal year shall not be subject to this
Section 1.3(b)(ii)."

        2.2    Amendment to Section 1.7 (Eligible Pledged
Entity).    Section 1.7 of the Original Credit Agreement is hereby deleted in
its entirety.

        2.3    Amendment to Section 1.14 (Access; Appraisals).    

        (a)   Section 1.14(b) of the Original Credit Agreement is hereby deleted
in its entirety and the following inserted in lieu thereof:

        "(b) Agent may (but shall not be required to) adjust the orderly
liquidation value of the Eligible Items (or any of them) for purposes of
calculating the Borrowing Base: (i) upon the occurrence and during the
continuance of an Event of Default; (ii) upon the occurrence and during the
continuance of a Project MAE; (iii) if any representation set forth in
Section 3.20 is untrue or incorrect in any material respect; (iv) if any
condemnation or taking by eminent domain shall have occurred or any notice of
any pending or imminent condemnation or other proceeding against any Power
Generation Facility shall have been delivered in writing to the owner or lessee
of such Power Generation Facility that could materially affect the use,
operation or value of such Power Generation Facility and (v) upon the Agent's
determination, in its Reasonable Credit Judgment, that such adjustment is
appropriate in light of the then

--------------------------------------------------------------------------------

existing circumstances. Any such adjustment shall be determined using the same
methodology used in establishing the initial Release Values."

        2.4    Amendment to Section 1.21 (Reserves).    Section 1.21 of the
Original Credit Agreement is hereby deleted in its entirety and the following
inserted in lieu thereof:

        "Agent agrees that it will only establish Reserves if, in its Reasonable
Credit Judgment, it determines such Reserves are appropriate in character and
amount. All Reserves shall be calculated in a manner that is not inconsistent
with the methodology used by the Agent in calculating the initial Release
Values. Agent shall give the Borrower Representative contemporaneous notice of
the implementation of any new Reserve; provided, however, failure of Agent to
give such notice shall not invalidate the implementation of such Reserve. If
Agent revokes any Reserve established pursuant to this Section 1.21, Agent will
provide notice thereof to Borrower Representative within one (1) Business Day
after such revocation."

        2.5    Section 6.2 (Investments).    Section 6.2 of the Original Credit
Agreement is hereby amended by:

        (a)   deleting Section 6.2(n) in its entirety and inserting the
following in lieu thereof:

        "(n) (i) Investments (A) described on Schedule 14.2(ii) with respect to
Letters of Credit issued pursuant to Annex B for the benefit of a Subsidiary of
Mirant that is not a Borrower (other than a MAG Entity), provided that no such
Letter of Credit shall be permitted to be extended, renewed or replaced (or the
maximum stated amount thereof increased) from and after the Amendment Effective
Date unless such extension, renewal, replacement or increase is independently
permitted under clause (B) hereof, and (B) made after the Amendment Effective
Date in respect of Letters of Credit issued, extended, replaced, renewed or
increased pursuant to Annex B for the benefit of a Subsidiary of Mirant that is
not a Borrower (other than a MAG Entity) but only so long and to the extent that
the maximum stated amount of all such Letters of Credit issued, extended,
replaced, renewed or increased in reliance on this clause (B), when aggregated
with the maximum stated amount of all Letters of Credit then outstanding under
clause (A), does not exceed $10,000,000 and (ii) Investments (other than
Investments of the type described in clause (n)(i) and those made to or for the
benefit of a MAG Entity) made after the Amendment Effective Date not to exceed
$10,000,000 in aggregate principal amount outstanding at any time); and"

        (b)   adding the following Section 6.2(q):

        "(q) Investments consisting of Intercompany Loans owed by any MAG Entity
to Mirant or any of its Domestic Subsidiaries; provided that (i) if the Liens in
favor of Mirant or such Domestic Subsidiary securing such Intercompany Loans
become junior in priority to any Lien (other than those expressly identified in
paragraph 30(d) of the Order), then such Intercompany Loans (exclusive of any
transactions for goods and/or services for value (A) existing as of the
Amendment Effective Date and (B) entered into in the ordinary course of business
which meet the requirements of Section 6.4(a)) may not exceed $5,000,000 at any
time outstanding, (ii) such Intercompany Loans made after the Effective Date
meet the requirements of Section 6.4(a) and (iii) such Intercompany Loans, if
not payable on demand, are on terms and conditions reasonably satisfactory to
Agent."

        2.6    Section 6.3 (Indebtedness).    Section 6.3 of the Original Credit
Agreement is hereby amended by:

        (a)   deleting Section 6.3(g) in its entirety and inserting the
following in lieu thereof:

        "(g) other Indebtedness of Borrowers and their respective Domestic
Subsidiaries in an aggregate amount not to exceed (i) during the period from the
Amendment Effective Date

2

--------------------------------------------------------------------------------

until the date which is thirty (30) days thereafter, the amount of Indebtedness
specified on Schedule 14.2(iii) with respect to the Borrowers and their Domestic
Subsidiaries (minus the amount of any principal payments made or due in respect
of such Indebtedness during such period) and (ii) any time thereafter,
$4,000,000;" and

        (b)   adding the following Section 6.3(o):

        "(o) Indebtedness of any Borrower to a MAG Entity existing on the
Amendment Effective Date;"

        2.7    Section 6.4 (Affiliate Transactions).    Section 6.4 of the
Original Credit Agreement is hereby amended by:

        (a)   deleting Section 6.4(a) in its entirety and inserting the
following in lieu thereof:

        "(a) No Borrower shall, nor shall it permit any of its Domestic
Subsidiaries to, enter into any transaction (including without limitation, any
Intercompany Loan owing to any of them) with any Affiliate thereof (other than a
transaction among the Borrowers and their Domestic Subsidiaries) except in the
ordinary course and pursuant to the reasonable requirements of such Borrower's
or such Domestic Subsidiary's business and upon fair and reasonable terms that
are not materially less favorable to such Borrower or such Domestic Subsidiary
than would be obtained in a comparable arm's length transaction with a Person
not an Affiliate of such Borrower or Domestic Subsidiary (including without
limitation, reasonable credit support (e.g., letters of credit) as determined by
the Agent in its Reasonable Credit Judgment or by the Borrowers, or as otherwise
required by the Bankruptcy Court); provided that (i) subject to Section 6.4(c)
below, the foregoing shall not prohibit a Borrower or any of its Domestic
Subsidiaries from entering into employment arrangements with its officers and
retention and other agreements with officers and directors pursuant to the
reasonable requirements of its business, on fair and reasonable terms and
similar to those entered into by companies of similar size as Mirant and engaged
in the same or similar line of business as Mirant, (ii) this Section 6.4(a)
shall not be deemed to prohibit any Investments consisting of Intercompany Loans
owed by any MAG Entity to any Borrower or its Domestic Subsidiaries as of the
Amendment Effective Date which are otherwise permitted by the terms of
Section 6.2(q) and (iii) Borrower and its Domestic Subsidiaries may enter into
transactions described in Section 6.2(n) and Section 6.3(m)."

        (b)   deleting Section 6.4(c) in its entirety and inserting the
following in lieu thereof:

        "(c) Other than as due under existing agreements, no Borrower shall, nor
shall it permit any of its Domestic Subsidiaries to, pay to any officer,
director or employee any employment wages, salary, bonus or other compensation
of any type or character that is not consistent in all material respects with
past practices other than, with respect to any Borrower or such Domestic
Subsidiary, retention, performance and severance payments which, if required,
have been approved by the Bankruptcy Court and which have been approved by Agent
(other than with respect to any retention, performance and severance payments
made pursuant to any plan or agreement approved by an order of the Bankruptcy
Court entered on or prior to the Amendment Effective Date); provided that
Agent's consent shall not be required for the making of any retention,
performance or severance payment so long as Borrowing Availability was more than
$100,000,000 at the time the related plan or agreement under which such payments
are to be made was entered into by such Borrower or such Domestic Subsidiary."

3

--------------------------------------------------------------------------------



        2.8    Section 6.7 (Liens)    Section 6.7 of the Original Credit
Agreement is hereby amended by:

        (a)   deleting Section 6.7(i) in its entirety and inserting the
following in lieu thereof:

        "(i) Liens on assets, other than Eligible Items, in an amount not to
exceed (i) during the period from the Amendment Effective Date until the date
which is thirty (30) days thereafter, the amount specified on
Schedule 14.2(iv) with respect to the Borrowers and their Domestic Subsidiaries
(minus the amount of any payments made or due in respect of the obligations
underlying such Liens during such period) and (ii) any time thereafter,
$2,000,000;"

        (b)   adding the following Section 6.7(k):

        "(k) Liens securing Intercompany Loans owed to a MAG Entity so long as
such Liens are junior to the Liens securing the Obligations and otherwise comply
with the terms of the Order."

        2.9    Section 6.8 (Sale of Stock and Assets).    Section 6.8(a)(v) of
the Original Credit Agreement is hereby deleted in its entirety and the
following inserted in lieu thereof:

        "(v) Dispositions of assets for total consideration not exceeding
$3,000,000 in the aggregate during the period from the Amendment Effective Date
through the Termination Date;"

        2.10    Section 6.23 (Trading Activities).    Section 6.23 of the
Original Credit Agreement is hereby deleted in its entirety and the following
inserted in lieu thereof:

        "Trading Activities. No Borrower shall, nor shall it permit any of its
Domestic Subsidiaries (as well as Subsidiaries having operations in Canada) to,
incur Trading Obligations with a Maximum Value at Risk in excess of $35,000,000
at any time outstanding; it being understood that the proviso of Section 8.1(c)
shall govern whether the Borrowers are in compliance with this Section 6.23."

        2.11    Section 8.1 (Defaults).    Section 8.1 of the Original Credit
Agreement is hereby amended by

        (a)   deleting the proviso to Section 8.1(g); and

        (b)   adding the following new Section 8.1(o):

        "Any MAG Entity shall default in the payment of any Intercompany Loan
owing to Mirant or any of its Domestic Subsidiaries and such default has had or
could reasonably be expected to have a Material Adverse Effect."


ARTICLE III—
AMENDMENTS TO ANNEX A (DEFINITIONS)


        3.1    Amended Defined Terms.    The following defined terms in Annex A
to the Original Credit Agreement are deleted in their entirety. The
corresponding definition set forth below is inserted in lieu thereof:

        " 'Borrowers' means each of the Persons party to the Original Credit
Agreement as "borrowers" thereunder at the time of the Amendment Effective Date,
other than the MAG Entities."

        " 'Borrowing Base' means, as of any date of determination by Agent, an
amount equal to (a) the sum at such time of:

        (i)    100% of the aggregate orderly liquidation value of Eligible
Mortgaged Properties, as such liquidation value shall be determined by Agent by
reference to the most recent appraisal

4

--------------------------------------------------------------------------------

and valuation of such Eligible Mortgaged Property performed by Agent in
accordance with Section 1.14(b) or 1.14(c); plus

        (ii)   solely to the extent permitted to be included as an Eligible Item
pursuant to Section 1.6(b), 100% of the orderly liquidation value of the
Wrightsville Bonds, as such liquidation value shall be determined by Agent by
reference to the most recent appraisal and valuation of such Wrightsville Bonds
(and the Power Generation Facility pertaining to such Wrightsville Bonds)
performed by Agent in accordance with Section 1.14(b) or 1.14(c);

        less (b) any Reserves except to the extent already deducted therefrom."

        " 'Cases' shall mean the Chapter 11 cases of the Borrowers and the
Chapter 11 cases of any JV or Subsidiary of Mirant (other than any MAG Entity)
which becomes a Borrower hereunder."

        " 'Commitment' means (i) as to any Lender, the aggregate commitment of
such Lender to make Revolving Credit Advances or incur Letter of Credit
Obligations as set forth on Annex I to the Agreement or in the most recent
Assignment Agreement executed by such Lender and (ii) as to all Lenders, the
aggregate commitment of all Lenders to make Revolving Credit Advances or incur
Letter of Credit Obligations, which aggregate commitment shall be Two Hundred
Million Dollars ($200,000,000) on the Amendment Effective Date, as such amount
may be adjusted, if at all, from time to time in accordance with the provisions
of this Agreement."

        " 'Domestic Subsidiary' means, with respect to any Person, any
Subsidiary other than a Foreign Subsidiary; provided that the term "Domestic
Subsidiary" with respect to Mirant and its Subsidiaries (a) shall include each
JV and (b) from and after the Amendment Effective Date, shall exclude each of
the MAG Entities."

        " 'Eligible Items' means the Eligible Mortgaged Properties and, to the
extent permitted pursuant to Section 1.6(b), the Wrightsville Bonds."

        " 'Non-Budgeted Capital Expenditures' means the amount of all Capital
Expenditures made by any Borrower or Domestic Subsidiary (i) up to $40,000,000
in respect of any Emergency or in order to comply with Environmental Laws or any
other applicable law enacted or becoming effective after the date hereof or
(ii) with the proceeds of insurance."

        3.2    New Defined Terms.    The following defined terms are inserted in
Annex A in the correct alphabetical order:

        (a)   " 'Amendment Effective Date' means            ,            ."

        (b)   " 'Intercompany Loan' has the meaning ascribed to it in the
Order."

        (c)   " 'Original Credit Agreement' means that certain
Debtor-in-Possession Credit Agreement dated as of November     , 2003 among
Mirant and its Subsidiaries from time to time party thereto, as borrowers, the
Lenders from time to time party thereto and GE Capital, as Agent, as amended
from time to time and in effect immediately prior to the Amendment Effective
Date."

        3.3    Deleted Defined Terms.    The following defined terms are deleted
from Annex A in their entirety:

        (a)   "Eligible Pledged Entity"

        (b)   "Excess Borrowing Base"

        (c)   "Reserve Triggering Event"

        (d)   "MAG Concentration Account"

5

--------------------------------------------------------------------------------




        (e)   "MIRMA Concentration Account"

        (f)    "Eligible Pledged Value"


ARTICLE IV—
AMENDMENTS TO EXHIBITS AND ANNEXES


        4.1    Amendments to Annexes.    

        (a)   Annex I (Commitments) to the Original Credit Agreement is hereby
deleted in its entirety and the document attached hereto as Annex I-A is
substituted therefor.

        (b)   Annex C (Cash Management System) to the Original Credit Agreement
is hereby amended by:

        (i)    deleting clauses (iv) and (v) of paragraph (e) thereof;

        (ii)   deleting the references to the MAG Concentration Account and the
MIRMA Concentration Account in the last sentence of paragraph (e) thereof; and

        (iii)  deleting clauses (v) and (vi) of paragraph (h) thereof and
renumbering the remaining clauses is paragraph (h) in consecutive order;

        (c)   Annex F (Financial Covenants) to the Original Credit Agreement is
hereby deleted in its entirety and the document attached hereto as Annex F-A is
substituted therefor.


ARTICLE V—
CONDITIONS PRECEDENT TO THE EFFECTIVENESS
OF THIS AMENDMENT


        5.1    General Effectiveness.    This Amendment shall become effective
on the Amendment Effective Date.


ARTICLE VI—
MISCELLANEOUS


        6.1    Reference to and Effect on the Loan Documents.    

        (a)   Except as specifically amended or waived above, all of the terms
of the Original Credit Agreement and all other Loan Documents shall remain
unchanged and in full force and effect and all obligations and liabilities of
the Borrowers thereunder shall remain in full force and effect and each of which
is hereby reaffirmed.

        (b)   The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as an amendment or waiver of
any right, power or remedy of any Lender, any L/C Issuer, or the Agent under the
Original Credit Agreement or any Loan Document nor constitute an amendment or
waiver of any Default or Event of Default or provision of the Original Credit
Agreement or any Loan Document.

        (c)   This Amendment is a Loan Document.

        6.2    Severability.    If any term or provision set forth in this
Amendment shall be invalid or unenforceable, the remainder of this Amendment, or
the application of such terms or provisions to persons or circumstances, other
than those to which it is held unenforceable, shall not in any way be affected
or impaired thereby.

        6.3    Successors.    The terms of this Amendment shall be binding upon,
and shall inure to the benefit of, the parties hereto and their respective
successors or assigns.

6

--------------------------------------------------------------------------------


        6.4    Governing Law.    This Amendment shall be interpreted, and the
rights and liabilities of the parties determined, in accordance with the
internal law of the State of New York.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

7

--------------------------------------------------------------------------------


Annex I-A


Commitment


--------------------------------------------------------------------------------

  Lender(s)

--------------------------------------------------------------------------------

$ 200,000,000   General Electric Capital Corporation

8

--------------------------------------------------------------------------------


Annex F-A


See attached.

9

--------------------------------------------------------------------------------



QuickLinks


DEBTOR-IN-POSSESSION CREDIT AGREEMENT Dated as of November 5, 2003 among MIRANT
CORPORATION and CERTAIN OF ITS SUBSIDIARIES SIGNATORY HERETO, as Borrowers, THE
LENDERS SIGNATORY HERETO FROM TIME TO TIME, as Lenders, and GENERAL ELECTRIC
CAPITAL CORPORATION, as Agent and Lender and GECC CAPITAL MARKETS GROUP, INC. as
Lead Arranger
TABLE OF CONTENTS
INDEX OF APPENDICES
ANNEX A to CREDIT AGREEMENT DEFINITIONS
ANNEX B (Section 1.2) to CREDIT AGREEMENT LETTERS OF CREDIT
ANNEX C ( Section 1.8 ) to CREDIT AGREEMENT CASH MANAGEMENT SYSTEM
ANNEX D (Section 2.1(a)) to CREDIT AGREEMENT CLOSING CHECKLIST
ANNEX E (Section 4.1(a)) to CREDIT AGREEMENT FINANCIAL STATEMENTS AND
PROJECTIONS—REPORTING
ANNEX F ( Section 6.10 ) to CREDIT AGREEMENT FINANCIAL COVENANTS
ANNEX F (Section 6.10) to CREDIT AGREEMENT FINANCIAL COVENANTS
ANNEX G ( Section 9.9(a) ) to CREDIT AGREEMENT WIRE TRANSFER INFORMATION
ANNEX H (Section 12.10) to CREDIT AGREEMENT NOTICE ADDRESSES
ANNEX I (from Annex A—Commitments definition ) to CREDIT AGREEMENT
Option Exercise Amendment to Credit Agreement
Recitals
ARTICLE I— DEFINITIONS
ARTICLE II— AMENDMENTS TO ORIGINAL CREDIT AGREEMENT
ARTICLE III— AMENDMENTS TO ANNEX A (DEFINITIONS)
ARTICLE IV— AMENDMENTS TO EXHIBITS AND ANNEXES
ARTICLE V— CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AMENDMENT
ARTICLE VI— MISCELLANEOUS
Annex I-A
Annex F-A
